

AMENDMENT NO. 5 TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT


This AMENDMENT NO. 5 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of July 9, 2020, is entered into by and among ENCORE
CAPITAL GROUP, INC., a Delaware corporation (the “Borrower”), the Guarantors
identified on the signature pages hereto, the Lenders party hereto (including
the “New Lender” described below), and TRUIST BANK, as Administrative Agent (in
such capacity, the “Administrative Agent”), Collateral Agent, Swingline Lender
and Issuing Bank.
RECITALS
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Third Amended and Restated Credit Agreement dated as of December
20, 2016 (as amended, restated, supplemented and/or otherwise modified from time
to time and in effect immediately prior to this Amendment, the “Existing Credit
Agreement”), pursuant to which the Lenders have extended revolving credit and
term loan facilities to the Borrower;
WHEREAS, the Borrower has requested (i) an increase to the Aggregate Revolving
Commitments (with such increase provided in the form of 2023 Revolving
Commitments) and to borrow additional Term Loans pursuant to Additional Term A-4
Loan Commitments, (ii) to extend each of the Revolving Commitment Termination
Date and the Term Loan A-3 Maturity Date in respect, as applicable, of each of
the undersigned Lenders, (iii) to increase its capacity to borrow Incremental
Facilities on and after the Amendment No. 5 Effective Date and (iv) certain
other amendments to the Existing Credit Agreement as set forth herein, and the
Administrative Agent, the Collateral Agent, the Swingline Lender, the Issuing
Bank and the undersigned Lenders have agreed to such requests, subject to the
terms and conditions of this Amendment; and
WHEREAS, the parties hereto desire to have the entity listed on Schedule I (the
“New Lender”) become a party to the Amended Credit Agreement (as defined below)
in its capacity as a “Lender” and to have all rights, benefits and obligations
of a Lender under the Amended Credit Agreement and the other Loan Documents.
NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:
1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings assigned to such terms in the Existing Credit Agreement,
as amended by this Amendment (the “Amended Credit Agreement”).
2. Ratification and Incorporation of Existing Credit Agreement and Other Loan
Documents; Acknowledgments. Except as expressly set forth herein, this Amendment
(i) shall not by implication or otherwise limit, impair, constitute a waiver of
or otherwise affect the rights and remedies of the Lenders, the Administrative
Agent, the Collateral Agent or the Issuing Bank, in each case under the Existing
Credit Agreement or any other Loan Document, and (ii) shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Existing Credit Agreement or any other provision
of either such agreement or any other Loan Document. Except as expressly set
forth herein, each and every term, condition, obligation, covenant and agreement
contained in the Existing Credit Agreement and each other Loan Document is
hereby ratified and re-affirmed in all respects and shall continue in full force
and effect. Nothing in this Amendment is



--------------------------------------------------------------------------------



intended (or shall be construed) to constitute (a) the consent of the
Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender to
any other provision or transaction other than as expressly set forth herein or
(b) the waiver by Administrative Agent, the Collateral Agent, the Issuing Bank
or any Lender of any Default or Event of Default. Each Loan Party acknowledges
and agrees that as of the Amendment No. 5 Effective Date immediately before
giving effect to the consummation of this Amendment, the aggregate respective
principal balances of the various Loans as of such date were the following:
Term Loan A-3     $164,032,950.10


Revolving Loans     $472,000,000.00
The foregoing amounts do not include interest, fees, expenses and other amounts
that are chargeable or otherwise reimbursable under or in connection with this
Amendment, the Amended Credit Agreement and the other Loan Documents.
3. Amendments to Existing Credit Agreement. The Loan Parties, Administrative
Agent, Collateral Agent, Issuing Bank, Swingline Lender and the undersigned
Lenders (which Lenders constitute the Required Lenders) hereby consent and agree
to the following amendments:
(a) The parties hereto hereby agree that the Existing Credit Agreement is
amended to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the underlined text (indicated
textually in the same manner as the following example: underlined text) as set
forth in Annex A attached hereto. Upon the Amendment No. 5 Effective Date, all
of the Obligations incurred under the Existing Credit Agreement shall, to the
extent outstanding on the Amendment No. 5 Effective Date, continue to be
outstanding under the Amended Credit Agreement and shall not be deemed to be
paid, released, discharged or otherwise satisfied by the execution of this
Amendment, and this Amendment shall not constitute a substitution or novation of
such Obligations or any of the other rights, duties and obligations of the
parties hereunder; provided, that the Administrative Agent, the Lenders
signatory hereto and the Borrower acknowledge and agree that on the Amendment
No. 5 Effective Date:
(i) all Revolving Loans outstanding under the Existing Credit Agreement
immediately prior to the consummation of this Amendment shall be refinanced with
a new Borrowing of Revolving Loans to be made on a pro rata basis between the
two Classes of Revolving Commitments in effect immediately after giving effect
to the consummation of this Amendment (together with a corresponding
re-allocation of participations in the Existing Letters of Credit on a pro rata
basis between such Classes of Revolving Commitments); and
(ii) each of the Lenders signatory hereto under the heading “Extending Lenders”
agrees that it is an “Extending Lender” under the Amended Credit Agreement and
that (i) the maturity date of the Term Loans held by it (if any) as of the
Amendment No. 5 Effective Date and (ii) the termination date of the Revolving
Commitments held by it (if any) as of the Amendment No. 5 Effective Date shall,
in each case, be extended to July 7, 2023 in accordance with the terms of the
Amended Credit Agreement.
(b) Each applicable Term Lender party hereto which is providing an Additional
Term Loan A-4 Commitment severally agrees, subject to the terms and conditions
herein and pursuant to Section 2.24 of the Amended Credit Agreement (without
reducing the amount of Incremental Facilities



--------------------------------------------------------------------------------



available pursuant to Section 2.24 of the Amended Credit Agreement on and after
the Amendment No. 5 Effective Date), to make an additional Term Loan A-4 Loan on
the Amendment No. 5 Effective Date (as defined below) in a principal amount
equal to the amount of its Additional Term Loan A-4 Commitment set forth with
respect to such Term Lender (in its capacity as an Increasing Lender), as set
forth on Schedule II attached hereto in Annex B.
(c) Each applicable Revolving Lender party hereto which is providing an
increased Revolving Commitment severally agrees, subject to the terms and
conditions herein and pursuant to Section 2.24 of the Amended Credit Agreement
(without reducing the amount of Incremental Facilities available pursuant to
Section 2.24 of the Amended Credit Agreement on and after the Amendment No. 5
Effective Date), to provide its 2023 Revolving Commitment (including the
increased Revolving Commitment of each such applicable Increasing Lender) in the
amount as of the Amendment No. 5 Effective Date set forth on Schedule III
attached hereto in Annex B.
(d) The parties hereto hereby agree that the Existing Credit Agreement is
amended to replace Schedules I, II and III with the corresponding new Schedules
I, II and III set forth in Annex B attached hereto. For the avoidance of doubt,
after giving effect to the consummation of this Amendment (including all
borrowings contemplated on the Amendment No. 5 Effective Date), (i) the
Additional Term Loan A-4 Commitment of each applicable Term Lender which has
agreed, subject to the terms and conditions herein, to make an additional Term
Loan A-4 Loan on the Amendment No. 5 Effective Date in a principal amount equal
to the amount set forth with respect to such Term Lender (in its capacity as an
Increasing Lender), and the aggregate outstanding principal amount of each of
the Term Loan A-3 and Term Loan A-4 of each Term Lender is, in each case, set
forth on Schedule II attached hereto in Annex B and (ii) the Aggregate Revolving
Commitment, the 2021 Revolving Commitment of each 2021 Revolving Lender and the
2023 Revolving Commitment of each 2023 Revolving Lender (including the increased
Revolving Commitment of each applicable Increasing Lender which such Increasing
Lender has agreed to provide) is set forth on Schedule III attached hereto in
Annex B.
(e) The parties hereto hereby agree that the Existing Credit Agreement is
amended to replace Schedules 2.22, 4.14 and 4.20, with the corresponding new
Schedules 2.22, 4.14 and 4.20 set forth in Annex C attached hereto, and to
delete Schedule 5.12 in its entirety.
(f) The parties hereto hereby agree that the Existing Credit Agreement is
amended to add Exhibit E-5 as set forth in Annex D attached hereto, and to
delete Exhibits E-1, E-2 and E-3 in their entirety.
4. Representations and Warranties. The Borrower and the Guarantors hereby
represent and warrant to the Administrative Agent, the Collateral Agent, the
Swingline Lender, the Issuing Bank and the Lenders as follows:
(a) No Default or Event of Default has occurred and is continuing as of the date
hereof, nor will any Default or Event of Default exist immediately after giving
effect to this Amendment.
(b) The execution, delivery and performance by each Loan Party of this Amendment
are within such Loan Party’s organizational powers and have been duly authorized
by all necessary organizational, and if required, shareholder, partner or
member, action. This Amendment has been duly executed and delivered by each Loan
Party. Each of this Amendment and the Amended Credit Agreement constitute the
valid and binding obligations of the Loan Parties, enforceable against them in
accordance with their respective terms, except as may be limited by applicable
(i) bankruptcy, insolvency,



--------------------------------------------------------------------------------



fraudulent conveyances, reorganization or similar laws relating to or affecting
the enforcement of creditors' rights generally; (ii) general equitable
principles (whether considered in a proceeding in equity or at law); and (iii)
requirements of reasonableness, good faith and fair dealing.
(c) The execution and delivery of this Amendment by the Loan Parties, and
performance by the Borrower of this Amendment and the Amended Credit Agreement
(i) do not require any consent or approval of, registration or filing with, or
any action by, any Governmental Authority, except those as have been obtained or
made and are in full force and effect, (ii) will not violate any organizational
documents of, or any law applicable to, any Loan Party or any judgment, order or
ruling of any Governmental Authority, (iii) will not violate or result in a
default under the Amended Credit Agreement, the Prudential Senior Secured Note
Agreement, any Material Indebtedness Agreement, any other material agreement or
other material instrument binding on any Loan Party or any of their assets or
give rise to a right thereunder to require any payment to be made by any Loan
Party, (iv) will not result in the creation or imposition of any Lien on any
asset of any Loan Party, except Liens (if any) created under the Loan Documents
and/or (v) will not result in a material limitation on any licenses, permits or
other governmental approvals applicable to the business, operations or
properties of the Loan Parties.
(d) The execution, delivery, performance and effectiveness of this Amendment
will not: (i) impair the validity, effectiveness or priority of the Liens
granted pursuant to any Loan Document, and such Liens continue unimpaired with
the same priority to secure repayment of all of the applicable Obligations,
whether heretofore or hereafter incurred and (ii) require that any new filings
be made or other action taken to perfect or to maintain the perfection of such
Liens.
(e) Without limiting the foregoing, each Loan Party hereby repeats and reaffirms
all representations and warranties made by such Loan Party in the Amended Credit
Agreement and the other Loan Documents to which it is a party on and as of the
date hereof with the same force and effect as if such representations and
warranties were set forth in this Amendment in full, except to the extent such
representations and warranties relate to an earlier date, in which case each
Loan Party repeats and reaffirms such representations and warranties as of such
date.
5. Amendment No. 5 Effective Date.
(a) This Amendment will become effective on the date (the “Amendment No. 5
Effective Date”) on which each of the following conditions has been satisfied to
the satisfaction of the Administrative Agent:
(i) the Administrative Agent shall have received counterparts of this Amendment
duly executed by the Loan Parties, each Increasing Lender and the Required
Lenders;
(ii) the Borrower shall have delivered to the Administrative Agent for the
benefit of the Lenders duly executed Notes payable to any Lender requesting a
new or replacement Note;
(iii) the Administrative Agent shall have received a certificate of the
Secretary or Assistant Secretary of each Loan Party in form and substance
satisfactory to the Administrative Agent, (a) attaching (I) the bylaws,
partnership agreement or limited liability company agreement, or comparable
organizational documents, as applicable, of such Loan Party and (II) the
articles or certificate of incorporation, certificate of organization or limited



--------------------------------------------------------------------------------



partnership, or other registered organizational documents, as applicable, of
such Loan Party, or certifying that such organizational documents of such Loan
Party previously delivered to the Administrative Agent remain true, correct and
complete, have not been amended, modified or rescinded since the date of
delivery thereof and remain in full force and effect as of the date hereof, (b)
certifying and attaching (I) resolutions of its board of directors, board of
members or general partner, as applicable, authorizing the execution, delivery
and performance of this Amendment (and, in the case of the Borrower, the Amended
Credit Agreement) and the other Loan Documents to which it is a party and (II)
evidence of good standing or existence, as may be available from the Secretary
of State of the jurisdiction of organization of such Loan Party, and (c)
certifying the name, title and true signature of each officer of such Loan Party
executing this Amendment and the other Loan Documents to which it is a party;
(iv) the Administrative Agent shall have received a certificate of the Chief
Financial Officer of the Borrower that, after giving effect to the amendments
contemplated hereby, the Credit Extensions made on the Amendment No. 5 Effective
Date (if any), neither (a) the Borrower and its Subsidiaries, taken together on
a consolidated basis, nor (b) the Borrower and the Guarantors, taken together on
a consolidated basis, will be “insolvent,” within the meaning of such term as
defined in § 101 of Title 11 of the United States Code, or be unable to pay its
debts generally as such debts become due, or have an unreasonably small capital
to engage in any business or transaction, whether current or contemplated;
(v) the Administrative Agent shall have received a certificate of a Responsible
Officer, substantially in form and substance acceptable to Administrative Agent,
certifying that (1) before and immediately after giving effect to this
Amendment, (a) the representations and warranties contained in Article IV of the
Amended Credit Agreement are true and correct in all material respects (or, if
qualified by materiality or Material Adverse Effect, in all respects) on and as
of the Amendment No. 5 Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date and (b) no Default or
Event of Default exists and is continuing, (2) since December 31, 2015, there
has been no event or change which has had or could reasonably be expected to
have a Material Adverse Effect, (3) no litigation, investigation or proceeding
of or before any arbitrators or Governmental Authorities is pending against or,
to the knowledge of the Borrower, threatened against the Borrower or any of its
Subsidiaries that (y) purports to enjoin or restrain any Lender from making a
Credit Extension under the Amended Credit Agreement or (z) could reasonably be
expected to have a Material Adverse Effect, (4) there are no consents,
approvals, authorizations, registrations or filings or orders required to be
made or obtained under any applicable rule, regulation, judgment, decree or
order, or by any contractual obligation of each Loan Party, in connection with
the execution, delivery, performance, validity and enforceability of this
Amendment or the other Loan Documents (including the Amended Credit Agreement)
or any of the transactions contemplated hereby or thereby and (5) true and
correct copies of all agreements, indentures or notes governing the terms of any
Material Indebtedness and all other material agreements, documents and
instruments to which any Loan Party or any of its assets are bound are attached
to the Borrower’s public filings with the Securities and Exchange Commission;
(vi) the Administrative Agent shall have received the results of a Lien search
(including a search as to judgments, pending litigation, tax and intellectual
property matters), in form and substance reasonably satisfactory to the
Administrative Agent, made against the Loan Parties under the Uniform Commercial
Code (or applicable judicial docket) as in effect in each



--------------------------------------------------------------------------------



jurisdiction in which filings or recordations under the Uniform Commercial Code
should be made to evidence or perfect security interests in all assets of such
Loan Party, indicating among other things that the assets of each such Loan
Party are free and clear of any Lien (except for Permitted Liens);
(vii) the Administrative Agent shall have received a favorable written opinion
of (x) Pillsbury Winthrop Shaw Pittman LLC, counsel to the Loan Parties, and (y)
Polsinelli, PC, special Kansas counsel to Midland Credit Management, Inc., each
addressed to the Administrative Agent and each of the Lenders, and covering such
matters relating to the Loan Parties, this Amendment, the Loan Documents and the
transactions contemplated herein and therein as the Administrative Agent or the
Required Lenders shall reasonably request (including enforceability of this
Amendment and the Amended Credit Agreement under New York law);
(viii) the Administrative Agent shall have received evidence that all fees,
expenses and other amounts owing to the Administrative Agent, SunTrust Robinson
Humphrey, Inc. and the Lenders have been paid to the Administrative Agent for
distribution to such parties in accordance with that certain engagement letter
dated June 17, 2020 executed by SunTrust Robinson Humphrey, Inc. and accepted by
the Borrower;
(ix) the Borrower shall have paid all fees, charges and disbursements of counsel
to the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced at least two (2) Business Days
prior to the Amendment No. 5 Effective Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings;
(x) the Administrative Agent shall have received (a) copies of audited
consolidated financial statements for the Borrower and its Subsidiaries for the
three fiscal years of the Borrower most recently ended for which financial
statements are available and interim unaudited financial statements for each
quarterly period ended since the last audited financial statements for which
financial statements are available (provided that the filing of Form 10-K with
respect to such fiscal years and Form 10-Q with respect to such quarterly
periods by the Borrower on the website of the Securities and Exchange Commission
at http://www.sec.gov shall satisfy the requirements under this clause (x)(a))
and (b) projections prepared by management of the Borrower and its Restricted
Subsidiaries in form and substance reasonably satisfactory to the Administrative
Agent;
(xi) the Administrative Agent shall have received a duly completed and executed
Compliance Certificate of the Borrower including pro forma calculations
establishing compliance with the financial covenants set forth in Article VI of
the Amended Credit Agreement as of the most recently completed fiscal quarter of
the Borrower for which financial statements are available;
(xii) the Administrative Agent shall have received all information the
Administrative Agent and each Lender may request with respect to the Borrower
and its Subsidiaries in order to comply with the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) and any other "know your
customer" or similar laws or regulations;



--------------------------------------------------------------------------------



(xiii) the Administrative Agent shall have received certificates of insurance
issued on behalf of insurers of the Loan Parties, describing in reasonable
detail the types and amounts of insurance (property and liability) maintained by
the Loan Parties, naming the Collateral Agent as additional insured on liability
policies and lender loss payee endorsements for property and casualty policies;
and
(xiv) the Administrative Agent shall have received one or more duly executed
borrowing notices from the Borrower in form and substance reasonably acceptable
to the Administrative Agent with respect to any Term Loans and the Revolving
Loans to be made (including, as applicable, to refinance existing outstanding
Revolving Loans), on the Amendment No. 5 Effective Date (it being understood and
agreed that the Administrative Agent and each Lender party hereto waives (i) the
advance notice requirement under Section 2.3 of the Existing Credit Agreement
for Eurodollar Borrowings solely with respect to such Eurodollar Borrowings to
be funded on the Amendment No. 5 Effective Date and (ii) any losses, costs or
expenses owing to such Lenders pursuant to Section 2.19 of the Existing Credit
Agreement solely as a result of the refunding of any Eurodollar Loans on the
Amendment No. 5 Effective Date).
(b) For purposes of determining compliance with the conditions specified in this
Section 5, each Lender that has executed this Amendment and delivered it to the
Administrative Agent shall be deemed to have consented to, approved or accepted,
or to be satisfied with, each document or other matter required under this
Section 5 to be consented to or approved by or acceptable or satisfactory to
such Lender unless the Administrative Agent shall have received written notice
from such Lender prior to the proposed Amendment No. 5 Effective Date specifying
its objection thereto.
(c) The Administrative Agent will notify the Borrower and the Lenders of the
occurrence of the Amendment No. 5 Effective Date.
6. Joinder of New Lender. The New Lender, by executing this Amendment, hereby
agrees to be joined to the Credit Agreement and become a “Lender” under the
Credit Agreement and the other Loan Documents with all of the rights and
benefits of a Lender under the Credit Agreement and the other Loan Documents,
and be bound by all of the terms and provisions (and subject to all of the
obligations) of a Lender under the Credit Agreement and the other Loan
Documents.
7. Miscellaneous.
(a) Except as herein expressly amended, all terms, covenants and provisions of
the Existing Credit Agreement and each other Loan Document are and shall remain
in full force and effect and all references in any Loan Document to the “Credit
Agreement” shall henceforth refer to the Amended Credit Agreement. Nothing in
this Amendment or in any of the transactions contemplated hereby (including,
without limitation, the refinancing contemplated hereby) is intended, or shall
be construed, to constitute a novation or an accord and satisfaction of any of
the Obligations of the Borrower under the Existing Credit Agreement or to
modify, affect or impair the perfection, priority or continuation of the
security interests in, security titles to or other Liens on any Collateral for
the Obligations.
(b) This Amendment shall be binding upon and inure to the benefit of the parties
hereto and thereto and their respective successors and assigns.
(c) THIS AMENDMENT IS SUBJECT TO THE PROVISIONS OF SECTIONS 10.6 AND 10.7 OF THE
AMENDED CREDIT AGREEMENT RELATING TO



--------------------------------------------------------------------------------



GOVERNING LAW, JURISDICTION, SERVICE OF PROCESS AND WAIVER OF RIGHT TO TRIAL BY
JURY, THE PROVISIONS OF WHICH ARE BY THIS REFERENCE INCORPORATED HEREIN IN FULL,
MUTATIS MUTANDIS.
(d) This Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Amendment and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Subject to Section 5 above, this Amendment shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties required to be a
party hereto. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment. This Amendment
may not be amended except in accordance with the provisions of Section 10.2 of
the Amended Credit Agreement.
(e) If any provision of this Amendment or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Amendment and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Nothing contained herein
shall be deemed to constitute a waiver of compliance with any term or condition
contained in the Existing Credit Agreement or any of the other Loan Documents,
or constitute a course of conduct or dealing among the parties. The
Administrative Agent and the Lenders reserve all rights, privileges and remedies
under the Loan Documents.
(f) The Borrower shall reimburse the Administrative Agent upon demand for all
reasonable out-of-pocket costs and expenses (including reasonable attorneys’
fees) incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment and the other agreements and
documents executed and delivered in connection herewith.
(g) In consideration of the amendments contained herein, each of the Loan
Parties hereby waives and releases each of the Lenders, the Administrative Agent
and the Collateral Agent from any and all claims and defenses known or unknown
as of the date hereof, with respect to the Existing Credit Agreement and the
other Loan Documents and the transactions contemplated hereby and thereby.
(h) This Amendment shall constitute a “Loan Document” under and as defined in
the Amended Credit Agreement.
[Remainder of this page intentionally left blank.]








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
ENCORE CAPITAL GROUP, INC.




By: /s/ Jonathan Clark 
Name: Jonathan Clark
Title: Executive Vice President, CFO and Treasurer





--------------------------------------------------------------------------------



EXTENDING LENDERS:
TRUIST BANK,
as Administrative Agent, Collateral Agent,
Swingline Lender, Issuing Bank and as a Lender




By: /s/ Andrew Johnson 
Name: Andrew Johnson 
Title: Managing Director 







--------------------------------------------------------------------------------



FIFTH THIRD BANK, NATIONAL ASSOCIATION, as Lender




By: /s/ Peter Samboul 
Name: Peter Samboul 
Title: Director 







--------------------------------------------------------------------------------



BANC OF CALIFORNIA, as Lender




By: /s/ Ross Macdonald 
Name: Ross Macdonald 
Title: Senior Vice President 







--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,
as Lender




By: /s/ Angel Sutoyo 
Name: Angel Sutoyo 
Title: Senior Vice President 







--------------------------------------------------------------------------------



CATHAY BANK, CALIFORNIA BANKING CORPORATION, as Lender




By: /s/ Daniel Ahn 
Name: Daniel Ahn 
Title: Assistant Vice President 







--------------------------------------------------------------------------------



NEW LENDER:


CITIZENS BANK, N.A., as Lender




By: /s/ Karmyn Paul 
Name: Karmyn Paul 
Title: Vice President 









--------------------------------------------------------------------------------



CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender




By: /s/ Doreen Barr 
Name: Doreen Barr 
Title: Authorized Signatory 




By: /s/ Andrew Griffin 
Name: Andrew Griffin 
Title: Authorized Signatory 





--------------------------------------------------------------------------------



CTBC Bank Corp. (USA), as Lender




By: /s/ Shahid Kathrada 
Name: Shahid Kathrada 
Title: SVP 









--------------------------------------------------------------------------------



DNB CAPITAL LLC, as Lender






By: /s/ Samantha K Stone 
Name: Samantha K Stone 
Title: Vice President 






By: /s/ Mita Zalavadia 
Name: Mita Zalavadia 
Title: Assistant Vice President 





--------------------------------------------------------------------------------



FLAGSTAR BANK, as Lender




By: /s/ Patrick Green 
Name: Patrick Green 
Title: SVP 









--------------------------------------------------------------------------------



ING CAPITAL LLC, as Lender




By: /s/ Mary Forstner 
Name: Mary Forstner 
Title: Director 




By: /s/ Robert Miners 
Name: Robert Miners 
Title: Director 



--------------------------------------------------------------------------------



BANK LEUMI USA, as Lender




By: /s/ Paul King 
Name: Paul King 
Title: FVP/Relationship Manager 









--------------------------------------------------------------------------------



UMPQUA BANK, as Lender




By: /s/ Emily Brayfield 
Name: Emily Brayfield 
Title: Senior Vice President 









--------------------------------------------------------------------------------



MORGAN STANLEY BANK, N.A., as Lender




By: /s/ Alysha Salinger 
Name: Alysha Salinger 
Title: Authorized Signatory 









--------------------------------------------------------------------------------



ZIONS BANCORPORATION, N.A. (f/k/a N.A.), d/b/a CALIFORNIA BANK & TRUST, as
Lender




By: /s/ Melissa Chang 
Name: Melissa Chang 
Title: 1st Vice President 











--------------------------------------------------------------------------------



MUFG Union Bank, N.A. (formerly known as UNION BANK), as Lender




By: /s/ Meng Zhang 
Name: Meng Zhang 
Title: Vice President 







--------------------------------------------------------------------------------



REGIONS BANK, as Lender




By: /s/ William Soo 
Name: William Soo 
Title: Director 









--------------------------------------------------------------------------------



WOODFOREST NATIONAL BANK, as Lender




By: /s/ Sean Walker 
Name: Sean Walker 
Title: Senior Vice President 















--------------------------------------------------------------------------------



Each of the undersigned hereby makes the representations and warranties set
forth above in this Amendment, consents to this Amendment and the terms and
provisions hereof and hereby (a) confirms and agrees that notwithstanding the
effectiveness of such Amendment, each Loan Document to which it is a party and
their respective payment, performance and observance obligations and liabilities
(whether contingent or otherwise) is, and shall continue to be, in full force
and effect and is hereby ratified and confirmed in all respects, except that, on
and after the effectiveness of such Amendment, each reference in the Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import shall mean and be a reference to the Amended Credit Agreement, (b)
confirms and agrees that the pledge and security interest in the Collateral
granted by it pursuant to the Collateral Documents to which it is a party shall
continue in full force and effect, and (c) acknowledges and agrees that such
pledge and security interest in the Collateral granted by it pursuant to such
Collateral Documents shall continue to secure the Obligations purported to be
secured thereby, as amended or otherwise affected hereby.
ENCORE CAPITAL GROUP, INC.
By: /s/ Jonathan Clark 
Name: Jonathan Clark
Title: Chief Financial Officer


ASSET ACCEPTANCE CAPITAL CORP.
ASSET ACCEPTANCE, LLC
ATLANTIC CREDIT & FINANCE SPECIAL FINANCE UNIT, LLC
ATLANTIC CREDIT & FINANCE SPECIAL FINANCE UNIT III, LLC
ATLANTIC CREDIT & FINANCE, INC.
MIDLAND CREDIT MANAGEMENT, INC.
MIDLAND FUNDING LLC
MIDLAND FUNDING NCC-2 CORPORATION
MIDLAND INDIA LLC
MIDLAND INTERNATIONAL LLC
MIDLAND PORTFOLIO SERVICES, INC.
MRC RECEIVABLES CORPORATION


By: /s/ Ryan Bell 
Name: Ryan Bell
Title: President






--------------------------------------------------------------------------------



Schedule I
New Lender


Citizens Bank, N.A.




--------------------------------------------------------------------------------





Schedule II
Extending Lenders


Truist Bank
Bank of America, N.A.
Fifth Third Bank, National Association
ING Capital LLC
Regions Bank
MUFG Union Bank, N.A.
Credit Suisse AG, Cayman Islands Branch
DNB Capital LLC
Umpqua Bank
Zions Bancorporation, N.A. (f/k/a N.A.), d/b/a California Bank & Trust
Morgan Stanley Bank, N.A.
Flagstar Bank
Banc of California
Woodforest National Bank
Cathay Bank
Bank Leumi USA
CTBC Bank Corp. (USA)






--------------------------------------------------------------------------------



Annex A
Amended Credit Agreement
See attached.








--------------------------------------------------------------------------------



EXECUTION VERSIONANNEX A
Conformed to Amendment No. 1, dated as of June 13, 2017
Conformed to Amendment No. 2, dated as of June 29, 2017
Conformed to Incremental Term Loan and Extension Agreement,
dated as of March 2, 2017
Conformed to Incremental Facility Agreement, dated as of March 29, 2017
Conformed to Amortization Letter Agreement, dated August 2, 2017
Conformed to Incremental Facility Agreement, dated as of August 15, 2017
Conformed to Incremental Facility Agreement, dated as of September 26, 2017
Conformed to Incremental Facility Agreement, dated as of January 22, 2018
Conformed to Incremental Facility Agreement, dated March 21, 2018
Conformed to Extension Agreement dated May 29, 2018
Conformed to Extension Agreement dated September 20, 2018
Conformed to Incremental Facility Agreement dated September 20, 2018
Conformed to Amendment No. 3, dated as of August 30, 2019
Conformed to Amendment No. 4, dated as of December 16, 2019









THIRD AMENDED AND RESTATED CREDIT AGREEMENT


dated as of December 20, 2016


among


ENCORE CAPITAL GROUP, INC.
as Borrower


THE LENDERS FROM TIME TO TIME PARTY HERETO


and


SUNTRUSTTRUIST BANK
as Administrative Agent and Collateral Agent


BANK OF AMERICA, N.A.
and
FIFTH THIRD BANK, NATIONAL ASSOCIATION,


as Syndication AgentCo-Syndication Agents


ING CAPITAL LLC,
MORGAN STANLEY SENIOR FUNDING, INC.,



--------------------------------------------------------------------------------



and
MUFG UNION BANK, N.A.,
CITIZENS BANK, N.A.
and
REGIONS BANK


as Co-Documentation Agents


SUNTRUST ROBINSON HUMPHREY, INC.,
BOFA SECURITIES, INC.
and
FIFTH THIRD BANK, NATIONAL ASSOCIATION,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners






--------------------------------------------------------------------------------



TABLE OF CONTENTS


THIRD AMENDED AND RESTATED CREDIT AGREEMENT
ARTICLE I DEFINITIONS; CONSTRUCTION
Section 1.1. Definitions.
Section 1.2. Classifications of Loans and Borrowings.
Section 1.3. Accounting Terms and Determination.
Section 1.4. Terms Generally.
Section 1.5. Divisions.
ARTICLE II AMOUNT AND TERMS OF THE COMMITMENTS
Section 2.1. General Description of Facilities.
Section 2.2. Revolving Loans.
Section 2.3. Procedure for Revolving Borrowings.
Section 2.4. Swingline Commitment.
Section 2.5. Term Loans; Additional Term Loan A-34 Commitments.
Section 2.6. Funding of Borrowings.
Section 2.7. Interest Elections.
Section 2.8. Optional Reduction and Termination of Commitments.
Section 2.9. Repayment of Loans.
Section 2.11. Optional Prepayments.
Section 2.12. Mandatory Prepayments.
Section 2.13. Interest on Loans.
Section 2.14. Fees.
Section 2.15. Computation of Interest and Fees.
Section 2.16. Inability to Determine Interest Rates.
Section 2.17. Illegality.
Section 2.18. Increased Costs.
Section 2.19. Funding Indemnity.
Section 2.20. Taxes.
Section 2.21. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
Section 2.22. Letters of Credit.
Section 2.23. Defaulting Lenders.
Section 2.24. Incremental Credit Extensions.
Section 2.25. Maturity Extensions.
Section 2.26. Mitigation of Obligations.
Section 2.27. Replacement of Lenders.
Section 2.28. Cash Collateral For Defaulting Lenders.
ARTICLE III CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
Section 3.1. Conditions To Effectiveness.
Section 3.2. Each Credit Event.





--------------------------------------------------------------------------------



Section 3.3. Delivery of Documents.
ARTICLE IV REPRESENTATIONS AND WARRANTIES
Section 4.1. Existence and Standing.
Section 4.2. Authorization and Validity.
Section 4.3. No Conflict; Government Consent.
Section 4.4. Financial Statements; No Material Adverse Change.
Section 4.5. Litigation and Contingent Obligations.
Section 4.6. Compliance with Laws.
Section 4.7. Investment Company Act.
Section 4.8. Taxes.
Section 4.9. Regulation U.
Section 4.10. ERISA.
Section 4.11. Ownership of Property.
Section 4.12. Accuracy of Information.
Section 4.13. Environmental Matters.
Section 4.14. Subsidiaries.
Section 4.15. Solvency.
Section 4.16. Insurance.
Section 4.17. Sanctioned Person.
Section 4.18. Anti-Terrorism; Anti-Corruption Laws and Sanctions.
Section 4.19. Plan Assets; Prohibited Transactions. 
Section 4.20. Material Agreements.
Section 4.21. No Default or Event of Default.
Section 4.22. Affected Financial Institutions.
ARTICLE V AFFIRMATIVE COVENANTS
Section 5.1. Financial Statements and Other Information.
Section 5.2. Notices of Default and Material Events.
Section 5.3. Conduct of Business.
Section 5.4. Compliance with Laws.
Section 5.5. Taxes.
Section 5.6. Maintenance of Properties.
Section 5.7. Inspection; Keeping of Books and Records.
Section 5.8. Insurance.
Section 5.9. Use of Proceeds.
Section 5.10. Guarantors.
Section 5.11. Collateral.
Section 5.12. Post-Closing Obligations.[Reserved.]
ARTICLE VI FINANCIAL COVENANTS
Section 6.1. Cash Flow Leverage Ratio.
Section 6.2. Cash Flow First Lien Leverage Ratio.
Section 6.3. Minimum Net Worth.





--------------------------------------------------------------------------------



Section 6.4. Interest Coverage Ratio.
ARTICLE VII NEGATIVE COVENANTS
Section 7.1. Indebtedness.
Section 7.2. Liens.
Section 7.3. Merger or Dissolution.
Section 7.4. Investments and Acquisitions.
Section 7.5. Restricted Payments.
Section 7.6. Sale of Assets.
Section 7.7. Transactions with Affiliates.
Section 7.8. Subsidiary Covenants. 
Section 7.9. Sale and Leaseback Transactions.
Section 7.10. Financial Contracts.
Section 7.11. Acquisition of Receivables Portfolios.
Section 7.12. Subordinated Indebtedness; Junior Indebtedness; Prudential
Financing.
Section 7.13. Government Regulation.
Section 7.14. Use of Proceeds.
Section 7.15. Contingent Obligations.
Section 7.16. Liquidity[Reserved].
Section 7.17. Most Favored Lender Status.
ARTICLE VIII EVENTS OF DEFAULT
Section 8.1. Events of Default.
Section 8.2. Acceleration.
ARTICLE IX THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT
Section 9.1. Appointment; Nature of Relationship.
Section 9.2. Powers.
Section 9.3. General Immunity.
Section 9.4. No Responsibility for Loans, Recitals, Etc.
Section 9.5. Action on Instructions of Lenders.
Section 9.6. Employment of Agents and Counsel.
Section 9.7. Reliance on Documents; Counsel.
Section 9.8. Agent’s Reimbursement and Indemnification.
Section 9.9. Notice of Default.
Section 9.10. Rights as a Lender.
Section 9.11. Lender Credit Decision.
Section 9.12. Successor Administrative Agent.
Section 9.13. Delegation to Affiliates.
Section 9.14. Co-Agents, Documentation Agent, Syndication Agent.
Section 9.15. Collateral Documents. 
Section 9.16. Reports.
Section 9.17. Withholding Tax.





--------------------------------------------------------------------------------



Section 9.18. Administrative Agent May File Proofs of Claim.
ARTICLE X  MISCELLANEOUS
Section 10.1. Notices.
Section 10.2. Waiver; Amendments.
Section 10.3. Expenses; Indemnification.
Section 10.4. Successors and Assigns.
Section 10.5. Performance of Obligations.
Section 10.6. Governing Law; Jurisdiction; Consent to Service of Process.
Section 10.7. WAIVER OF JURY TRIAL.
Section 10.8. Right of Setoff.
Section 10.9. Counterparts; Integration.
Section 10.10. Survival.
Section 10.11. Severability.
Section 10.12. Confidentiality.
Section 10.13. Interest Rate Limitation.
Section 10.14. Waiver of Effect of Corporate Seal.
Section 10.15. Patriot Act/Beneficial Ownership.
Section 10.16. Independence of Covenants.
Section 10.17. No Advisory or Fiduciary Relationship.
Section 10.18. Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions.
Section 10.19. Flood Insurance Matters.
Section 10.20. Acknowledgement Regarding Any Supported QFCs.
Section 10.21. Electronic Signatures.






Schedules1
Schedule I-AI  - Applicable Margin and Applicable Percentage
Schedule I-B  - Applicable Margin (Term Loan A-1)
Schedule II  - Term Loan Amounts and Additional Term Loan A-34 Commitment
Amounts of Increasing Lenders, Extending Lenders and Non-Extending Lenders;
Schedule III  - Revolving Commitment Amounts of New Lender, Incremental Lenders,
Extending Lenders and Non-Extending Lenders
Schedule 2.22  - Existing Letters of Credit
Schedule 4.8  - Taxes
Schedule 4.14  - Subsidiaries
Schedule 4.20  -  Material Agreements
Schedule 5.12  -  Post-Closing Obligations
Schedule 7.1(b) - Outstanding Indebtedness

1 Conformed commitment and Pricing Schedules maintained as a separate document.





--------------------------------------------------------------------------------



Schedule 7.2  - Liens
Schedule 7.4(a) - Permitted Investments
Schedule 7.4(b) - Existing Investments




Exhibits


Exhibit A  -  Form of Assignment and Acceptance
Exhibit B   - Form of Borrowing Base Certificate 
Exhibit C  -  Form of Revolving Credit Note
Exhibit D  - Form of Swingline Note
Exhibit E-14  - Form of Term Note AA-3
Exhibit E-25  - Form of Term Note A-14
Exhibit E-3   Form of Term Note A-2
Exhibit E-4  - Form of Term Note A-3
Exhibit F-1  - Form of U.S. Tax Compliance Certificate
Exhibit F-2  - Form of U.S. Tax Compliance Certificate
Exhibit F-3  - Form of U.S. Tax Compliance Certificate
Exhibit F-4  - Form of U.S. Tax Compliance Certificate
Exhibit 2.3  - Form of Notice of Revolving Borrowing
Exhibit 2.4  - Form of Notice of Swingline Borrowing
Exhibit 2.7  - Form of Notice of Conversion/Continuation
        Exhibit 3.1(b)(vi)  Form of Intercreditor Agreement
        Exhibit 3.1(b)(vii) - Form of Secretary’s Certificate
        Exhibit 3.1(b)(x) - Form of Officer’s Certificate
Exhibit 5.1(c)  - Form of Compliance Certificate












--------------------------------------------------------------------------------



THIRD AMENDED AND RESTATED CREDIT AGREEMENT
THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is made and
entered into as of December 20, 2016, by and among ENCORE CAPITAL GROUP, INC., a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions and lenders from time to time party hereto (the “Lenders”), and
SUNTRUST BANKTRUIST BANK, successor by merger to SunTrust Bank (“Truist Bank”),
in its capacity as administrative agent for the Lenders (the “Administrative
Agent”), as collateral agent for the Secured Parties, as issuing bank (the
“Issuing Bank”) and as swingline lender (the “Swingline Lender”).
W I T N E S S E T H:
WHEREAS, the Borrower, certain lenders and SunTrustTruist Bank, as the
Administrative Agent and Collateral Agent, are parties to that certain Second
Amended and Restated Credit Agreement dated as of February 25, 2014 (as amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”);
WHEREAS, the Borrower has requested that the Lenders amend the Existing Credit
Agreement to modify certain terms and provisions of the Existing Credit
Agreement; and
WHEREAS, subject to the terms and conditions of this Agreement, the
Administrative Agent, the Collateral Agent, the Lenders, the Issuing Bank and
the Swingline Lender are willing to do so;
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Collateral
Agent, the Issuing Bank and the Swingline Lender agree as follows:
ARTICLE I 
DEFINITIONS; CONSTRUCTION


Section 1.1.  Definitions.
In addition to the other terms defined herein, the following terms used herein
shall have the meanings herein specified (to be equally applicable to both the
singular and plural forms of the terms defined):
“2010 Prudential Senior Secured Notes” shall mean the 7.75% Senior Secured Notes
due September 17, 2017 issued by the Borrower pursuant to the terms of the
“Original Agreement” (as defined in the Prudential Senior Secured Note
Agreement) in connection with the Prudential Financing described in clause (i)
of the definition thereof, as the same may be amended, restated, supplemented or
otherwise modified from time to time.
“2011 Prudential Senior Secured Notes” shall mean the 7.375% Senior Secured
Notes due February 10, 2018 issued by the Borrower pursuant to the terms of the
“Prior



--------------------------------------------------------------------------------



Agreement” (as defined in the Prudential Senior Secured Note Agreement) in
connection with the Prudential Financing described in clause (ii) of the
definition thereof, as the same may be amended, restated, supplemented or
otherwise modified from time to time.
“2012 Prior Closing Date” shall mean November 5, 2012.
“2014 Prior Closing Date” shall mean February 25, 2014.
“2021 Revolving Commitment” shall mean the commitments of the 2021 Revolving
Lenders to make 2021 Revolving Loans.
“20172021 Revolving Commitment Termination Date” shall mean the earliest of (i)
November 3 2017December 20, 2021, (ii) the date on which the Revolving
Commitments are terminated pursuant to Section 2.9 and (iii) the date on which
all amounts outstanding under this Agreement have been declared or have
automatically become due and payable (whether by acceleration or otherwise);
provided, that, with respect to any Extended Revolving Commitment (and the
Extended Revolving Loans made pursuant thereto), the termination date shall be
as set forth in the Extension Offer with respect thereto.
“20172021 Revolving Lender” shall mean each Lender identified under the heading
“20172021 Revolving Lender” on Schedule III, and its successors and assigns.
“20192021, Revolving Commitment Termination DateLoan” shall mean the earliest of
(i) February 25, 2019, (ii) the date on which the Revolving Commitments are
terminated pursuant to Section 2.9 and (iii) the date on which all amounts
outstanding under this Agreement have been declared or have automatically become
due and payable (whether by acceleration or otherwise); provided, that, with
respect to any Extendeda loan made by a 2021 Revolving Lender (other than the
Swingline Lender) to the Borrower under its 2021 Revolving Commitment (and the
Extended Revolving Loans made pursuant thereto), the termination date shall be
as set forth in the Extension Offer with respect thereto, which may either be a
Base Rate Loan or a Eurodollar Loan.
“2023 Revolving Commitment” shall mean the commitments of the 2023 Revolving
Lenders to make 2023 Revolving Loans.
“20192023 Revolving Lender” shall mean each Lender identified under the heading
“20192023 Revolving Lender” on Schedule III, and its successors and assigns.
“2023 Revolving Loan” shall mean a loan made by a 2023 Revolving Lender (other
than the Swingline Lender) to the Borrower under its 2023 Revolving Commitment,
which may either be a Base Rate Loan or a Eurodollar Loan.
“Accounts” shall mean and includes all of the Borrower’s and each Restricted
Subsidiary’s presently existing and hereafter arising or acquired accounts,
accounts receivable, and all present and future rights of the Borrower or such
Restricted Subsidiary to payment for goods sold or leased or for services
rendered (except those evidenced by instruments or chattel





--------------------------------------------------------------------------------



paper), whether or not they have been earned by performance, and all rights in
any merchandise or goods which any of the same may represent, and all rights,
title, security and guarantees with respect to each of the foregoing, including,
without limitation, any right of stoppage in transit.
“Acquisition” shall mean any transaction or any series of related transactions,
other than a Permitted Restructuring or purchases or acquisitions of Receivables
Portfolios in the ordinary course of business, consummated on or after the
Closing Date, by which the Borrower or any of its Restricted Subsidiaries (i)
acquires any going business or all or substantially all of the assets of any
firm, corporation or limited liability company, or division thereof, whether
through purchase of assets, merger or otherwise or (ii) directly or indirectly
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage of voting power) of the outstanding
ownership interests of a partnership or limited liability company of any Person;
provided, however, that the following shall not be considered an “Acquisition”:
(a) any asset purchase consisting solely of Receivables Portfolios and (b) the
purchase of equity interests of an entity (1) the assets of which consist solely
of Receivables and other Immaterial Assets which are used by such entity in
connection with managing such Receivables, (2) which conducts no business other
than managing the Receivables held by such entity and (3) which has no
Indebtedness.
“Additional Lender” shall have the meaning given to such term in Section
2.24(d).
“Additionalenior Secured Notes” shall mean the senior secured notes issued by
the Borrower in connection with the Prudential Financing described in clause
(iii) of the definition thereof, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
“Additional Term Loan A-34 Commitment” shall mean, with respect to each
Increasing Lender, the obligation of such Lender to make an additional Term Loan
A-34 hereunder on the ClosingAmendment No. 5 Effective Date in a principal
amount equal to the amount set forth with respect to such Increasing Lender on
Schedule II.
“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing (a) consisting of any 2021 Revolving Loan or Term Loan A-3,
the greater of (ai) the rate per annum obtained by dividing (iA) LIBOR for such
Interest Period by (iiB) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage and (bii) 0% and (b) consisting of any 2023 Revolving Loan or Term
Loan A-4, the greater of (i) the rate per annum obtained by dividing (A) LIBOR
for such Interest Period by (B) a percentage equal to 1.00 minus the Eurodollar
Reserve Percentage and (ii) 0.75% per annum.
“Administrative Agent” shall have the meaning assigned to such term in the
opening paragraph hereof, and any successor Administrative Agent appointed
pursuant to the terms of this Agreement.





--------------------------------------------------------------------------------



“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
“Advance Rate” shall mean, as of any date of determination on and after the
Closing Date, 35%, provided that the Advance Rate to be applied with respect to
the Estimated Remaining Collections from Debtor Receivables shall in all events
be 55%.
“Affiliate” of any Person shall mean any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of voting securities, by contract or otherwise.
“Agents” shall mean the Administrative Agent and the Collateral Agent.
“Aggregate Revolving Commitment” shall mean the aggregate principal amount of
the Revolving Commitments of all the Lenders, as may be increased or reduced
(including by way of the termination on the 2021 Revolving Commitment
Termination Date) from time to time pursuant to the terms hereof. The Aggregate
Revolving Commitment as of the Closing Date is $781,726,729.80Amendment No. 5
Effective Date, immediately after giving effect to Amendment No. 5, is
$1,127,364,329.09 (which is comprised of the sum of (i) the 2021 Revolving
Commitments in an aggregate amount equal to $138,095,238.08 and (ii) the 2023
Revolving Commitments in an aggregate amount equal to $989,269,091.01).
“Aggregate Revolving Credit Exposure” shall mean, at any time, the aggregate of
the outstanding Revolving Credit Exposure of all the Lenders.
“Agreement” shall mean this Credit Agreement, as it may be amended, restated,
supplemented or otherwise modified and as in effect from time to time.
“Agreement Accounting Principles” shall mean generally accepted accounting
principles as in effect in the United States from time to time, applied in a
manner consistent with that used in preparing the financial statements of the
Borrower referred to in Section 4.4.
“Amendment No. 5” shall mean that certain Amendment No. 5 to Third Amended and
Restated Credit Agreement, dated as of the Amendment No. 5 Effective Date, by
and among, inter alios, the Administrative Agent, the Borrower and certain
Lenders, and agreed and acknowledged by the other Loan Parties.
“Amendment No. 5 Effective Date” shall mean the date on which each of the
conditions set forth in Section 5 to Amendment No. 5 have been satisfied, which
date was July 9, 2020.





--------------------------------------------------------------------------------



“Amortized Collections” shall mean, for any period, the aggregate amount of
collections from receivable portfolios (including that portion attributable to
sales of receivables) of the Borrower and its Restricted Subsidiaries calculated
on a consolidated basis for such period, in accordance with Agreement Accounting
Principles, that are not included in consolidated revenues by reason of the
application of such collections to principal of such receivable portfolios (for
purposes of illustration only, the Amortized Collections have been most
recentlywere identified in the amount of $452,226,000approximately $526,263,000
as “Amortized Collections” in the Borrower’s Compliance Certificate for the
twelve-month period ended September 30March 31, 20162020).
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the lending office of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.
“Applicable Margin” shall mean (a) with respect to interest on all Revolving
Loans, Term Loan A, Term Loan A-23 and Term Loan A--34 outstanding on such date,
a percentage per annum determined by reference to the applicable Cash Flow
Leverage Ratio in effect on such date as set forth on Schedule I-A and (b) with
respect to interest on Term Loan A-1 outstanding on such date, a percentage per
annum determined by reference to the applicable Cash Flow Leverage Ratio in
effect on such date as set forth on Schedule I-BI; provided, that a change in
the Applicable Margin resulting from a change in the Cash Flow Leverage Ratio
shall be effective on the second Business Day after the date on which the
Borrower delivers the financial statements required by Section 5.1(a) or (b) and
the Compliance Certificate required by Section 5.1(c); provided further, that if
at any time the Borrower shall have failed to deliver such financial statements
and such Compliance Certificate when so required, the Applicable Margin shall be
at Level III as set forth on Schedule II-A and Schedule I-B, respectively, until
such time as such financial statements and Compliance Certificate are delivered,
at which time the Applicable Margin shall be determined as provided above.
Notwithstanding the foregoing, the Applicable Margin from the Closing Date until
the financial statements and Compliance Certificate for the fiscal quarter of
the Borrower ending December 31, 2016 are required to be delivered shall be at
Level III as set forth on Schedule I-A and Schedule I-B, respectively.
“Applicable Percentage” shall mean, as of any date, with respect to the
commitment fee as of such date, the percentage per annum determined by reference
to the applicable Cash Flow Leverage Ratio in effect on such date as set forth
on Schedule I-AI; provided, that a change in the Applicable Percentage resulting
from a change in the Cash Flow Leverage Ratio shall be effective on the second
Business Day after the date on which the Borrower delivers the financial
statements required by Section 5.1(a) or (b) and the Compliance





--------------------------------------------------------------------------------



Certificate required by Section 5.1(c); provided further, that if at any time
the Borrower shall have failed to deliver such financial statements and such
Compliance Certificate when so required, the Applicable Percentage shall be at
Level III as set forth on Schedule I-AI until such time as such financial
statements and Compliance Certificate are delivered, at which time the
Applicable Percentage shall be determined as provided above. Notwithstanding the
foregoing, the Applicable Percentage for the commitment fee from the Closing
Date until the financial statements and Compliance Certificate for the fiscal
quarter of the Borrower ending December 31, 2016 are required to be delivered
shall be at Level III as set forth on Schedule I-A.
“Applicable Pledge Percentage” shall mean 100%, but 65% in the case of a pledge
of capital stock of a Foreign Subsidiary to the extent a 100% pledge would cause
a Deemed Dividend Problem or a Financial Assistance Problem.
“Applicable Revolver Percentage” shall mean with respect to any Lender holding
Revolving Commitments, the percentage of the total Revolving Commitments
represented by such Lender’s Revolving Commitment. If the Revolving Commitments
have terminated or expired, the Applicable Revolver Percentages shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments.
“Approved Fund” shall mean any Person (other than a natural Person) that (a) is
(or will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and (b) is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.
“Arrangers” shall mean, collectively, SunTrust Robinson Humphrey, Inc. and
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Fifth Third Bank, National
Association and BofA Securities, Inc. (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the Closing Date), in their capacities as joint lead arrangers.
“Asset Sale” shall mean, with respect to the Borrower or any Restricted
Subsidiary, the sale, lease, conveyance, disposition or other transfer by such
Person of any of its assets (including by way of a Sale and Leaseback
Transaction, and including the sale or other transfer of any of the capital
stock or other equity interests of such Person or any Restricted Subsidiary of
such Person) to any Person other than the Borrower or any of its Wholly-Owned
Subsidiaries other than (i) the sale of Receivables in the ordinary course of
business (so long as, after giving effect to each such sale, the Borrower makes
the required prepayments and/or reinvestment of proceeds required under Section
2.12(a)), (ii) the sale or other disposition of any obsolete, excess, damaged or
worn-out Equipment disposed of in the ordinary course of business, (iii) leases
of assets in the ordinary course of business consistent with past practice and
(iv) from and after the Closing Date, sales or dispositions of assets outside
the ordinary course of business with an aggregate fair market value not to
exceed $20,000,000.





--------------------------------------------------------------------------------



“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.4(b)) and accepted by the Administrative
Agent, in the form of Exhibit A attached hereto or any other form approved by
the Administrative Agent.
“Authorized Officer” shall mean any of the President and Chief Executive
Officer, Chief Financial Officer, Chief Operating Officer, Treasurer, Assistant
Treasurer or Controller of the Borrower, or such other officer of the Borrower
as may be designated by the Borrower in writing to the Administrative Agent from
time to time, acting singly.
“Availability Period” shall mean the period from the Closing Date to the
Revolving Commitment Termination Date.
“Banking Services” shall mean each and any of the following bank services
provided to the Borrower or any of its Restricted Subsidiaries by any Lender or
any of its Affiliates: (a) commercial credit cards, (b) stored value cards and
(c) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).
“Banking Services Agreement” shall mean any agreement entered into by the
Borrower or any of its Restricted Subsidiaries in connection with Banking
Services.
“Banking Services Obligations” shall mean any and all obligations of the
Borrower or any of its Restricted Subsidiaries, whether absolute or contingent
and howsoever and whensoever created, arising, evidenced or acquired (including
all renewals, extensions and modifications thereof and substitutions therefor)
in connection with Banking Services.
“Base Rate” shall mean the highest of (i) the per annum rate which the
Administrative Agent publicly announces from time to time as its prime lending
rate, as in effect from time to time, (ii) the Federal Funds Rate, as in effect
from time to time, plus one-half of one percent (0.50%) per annum, (iii) the
Adjusted LIBO Rate determined on a daily basis for an Interest Period of one (1)
month, plus one percent (1.00%) per annum and (iv) 0%. The Administrative
Agent’s prime lending rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer. The
Administrative Agent may make commercial loans or other loans at rates of
interest at, above or below the Administrative Agent’s prime lending rate. Each
change in the any of the rates described above in this definition shall be
effective from and including the date such change is announced as being
effective.
“Benchmark Replacement” shall mean the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the Screen
Rate for Dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that (i) with respect to any 2023 Revolving
Loan and the Term Loan A-4, if the Benchmark Replacement as so determined would
be less than three-





--------------------------------------------------------------------------------



quarters of one percent (0.75%), the Benchmark Replacement will be deemed to be
three-quarters of one percent (0.75%) for the purposes of this Agreement and
(ii) with respect to the 2021 Revolving Loans and Term Loan A-3 and any other
Loan, if the Benchmark Replacement as so determined would be less than zero, the
Benchmark Replacement will be deemed to be zero for the purposes of this
Agreement.
“Benchmark Replacement Adjustment” shall mean, with respect to any replacement
of the Screen Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the Screen Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the Screen Rate with the applicable Unadjusted Benchmark Replacement for
Dollar-denominated syndicated credit facilities at such time.


“Benchmark Replacement Conforming Changes” shall mean, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).


“Benchmark Replacement Date” shall mean the earlier to occur of the following
events with respect to the Screen Rate:


(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the Screen Rate permanently or indefinitely ceases to provide the Screen Rate;
or


(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.


“Benchmark Transition Event” shall mean the occurrence of one or more of the
following events with respect to the Screen Rate:





--------------------------------------------------------------------------------





(1) a public statement or publication of information by or on behalf of the
administrator of the Screen Rate announcing that such administrator has ceased
or will cease to provide the Screen Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the Screen Rate;


(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the Screen Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
Screen Rate, a resolution authority with jurisdiction over the administrator for
the Screen Rate, or a court or an entity with similar insolvency or resolution
authority over the administrator for the Screen Rate, which states that the
administrator of the Screen Rate has ceased or will cease to provide the Screen
Rate permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the Screen Rate; or


(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the Screen Rate announcing that the Screen
Rate is no longer representative.


“Benchmark Transition Start Date” shall mean (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.


“Benchmark Unavailability Period” shall mean, if a Benchmark Transition Event
and its related Benchmark Replacement Date have occurred with respect to the
Screen Rate and solely to the extent that the Screen Rate has not been replaced
with a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Screen Rate for all purposes hereunder in
accordance with Section 2.16(b)-(e) and (y) ending at the time that a Benchmark
Replacement has replaced the Screen Rate for all purposes hereunder pursuant to
Section 2.16(b)-(e).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.





--------------------------------------------------------------------------------



“Borrower” shall have the meaning in the introductory paragraph hereof.
“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.
“Borrowing Base” shall mean, as of any date of calculation, an amount, as set
forth on the most current Borrowing Base Certificate delivered to the
Administrative Agent on or prior to such date, equal to (i) the lesser of (1)
the Advance Rate of Estimated Remaining Collections (exclusive of any
Receivables in any Receivables Portfolio that are not Eligible Receivables) as
of the last day of the month for which such Borrowing Base Certificate was
provided and (2) the product of the net book value of all Receivables Portfolios
acquired by any Loan Party on or after January 1, 2005 multiplied by 95%, minus
(ii) the sum of (x) the aggregate principal amount outstanding in respect of the
Prudential Senior Secured Notes plus (y) the aggregate principal amount
outstanding in respect of the Term Loans (it being understood that the Borrowing
Base Certificate provided on the date of any Credit Extension may include, on a
pro forma basis, the Receivables Portfolio(s) being acquired in connection with
such Credit Extension); provided, however, that, for purposes of calculating the
amount specified in clause (1) above (the “Total ERC Amount”), the Advance Rate
of Estimated Remaining Collections attributable to Debtor Receivables shall not
at any time exceed an amount equal to 35% of the Total ERC Amount (without
regard to this proviso).
“Borrowing Base Certificate” shall mean a certificate, in substantially the form
of Exhibit B, setting forth the Borrowing Base and the component calculations
thereof.
“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, GeorgiaCharlotte, North Carolina are
authorized or required by law to close and (ii) if such day relates to a
Borrowing of, a payment or prepayment of principal or interest on, a conversion
of or into, or an Interest Period for, a Eurodollar Loan or a notice with
respect to any of the foregoing, any day on which banks are open for dealings in
dollar deposits in the London interbank market.
“Capital Lease” of a Person shall mean, subject to Section 1.3, any lease of
Property by such Person as lessee which would be capitalized on a balance sheet
of such Person prepared in accordance with Agreement Accounting Principles.
“Capitalized Lease Obligations” of a Person shall mean the amount of the
obligations of such Person under Capital Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with
Agreement Accounting Principles.
“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) to the Administrative
Agent for the benefit of the holder or beneficiary of such obligations cash
collateral for such obligations in Dollars (in amounts, unless otherwise
specified herein, equal to 100% of face amount or stated amount such
obligations), with a depository institution (which may include the
Administrative Agent), and pursuant to documentation in form and substance
reasonably satisfactory to the Administrative





--------------------------------------------------------------------------------



Agent. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.
“Cash Equivalent Investments” shall mean (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody's, (iii) demand deposit accounts
maintained in the ordinary course of business and (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $100,000,000; provided in each case that
the same provides for payment of both principal and interest (and not principal
alone or interest alone) and is not subject to any contingency regarding the
payment of principal or interest.
“Cash Flow First Lien Leverage Ratio” shall have the meaning specified in
Section 6.2.
“Cash Flow Leverage Ratio” shall have the meaning specified in Section 6.1.
“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation, implementation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender (or its Applicable Lending Office)
or the Issuing Bank (or for purposes of Section 2.18, by the parent corporation
of such Lender or the Issuing Bank, if applicable) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided, however,
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
“Change of Control” shall mean: (i) the acquisition by any Person, or two or
more Persons acting in concert (other than Red Mountain Capital Partners LLC,
JCF FPK I LP or any affiliate thereof), of beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission of the United
States (the “SEC”) under the Exchange Act) of 30% or more of the outstanding
shares of voting stock of the Borrower; (ii) other than pursuant to a
transaction permitted hereunder, the Borrower shall cease to own, directly or
indirectly and free and clear of all Liens or other encumbrances, all of the
outstanding shares of voting stock of the Guarantors on a fully diluted basis;
(iii) the majority of the Board of Directors of the Borrower fails to consist of
Continuing Directors; or (iv) the acquisition by Red Mountain Capital Partners
LLC, JCF FPK I LP and/or any affiliate of either of them and/or any other
Persons acting in concert with any of the foregoing Persons described in this
clause (iv) of beneficial ownership (within the meaning of Rule 13d-3 of the SEC
under the Exchange Act) of greater than 50% of the outstanding shares of voting
stock of the Borrower. No Permitted Restructuring shall constitute a Change of
Control.





--------------------------------------------------------------------------------



“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are 2021 Revolving Loans,
2023 Revolving Loans, Extended Revolving Loans, Swingline Loans, Term Loan AA-3,
Term Loan A-1, Term Loan A-2, Term Loan A-34, Incremental Term Loans or Extended
Term Loans and (b) any Commitment, refers to whether such Commitment is a 2021
Revolving Commitment, 2023 Revolving Commitment, Incremental Revolving
Commitment, Extended Revolving Commitment, or a Swingline Commitment, or an
Additional Term Loan A-34 Commitment.
“Closing Date” shall mean the date on which all of the conditions set forth in
Section 5 of that certain Amendment No. 4 to Second Amended and Restated Credit
Agreement and Amendment No. 1 to Second Amended and Restated Pledge and Security
Agreement dated as of the date hereof among the Borrower, the Guarantors, the
Lenders party thereto and SunTrustTruist Bank, as Administrative Agent,
Collateral Agent, Swingline Lender and Issuing Bank, shall have been satisfied.
“Code” shall mean the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any rule or regulation issued
thereunder.
“Collateral” shall mean all Property and interests in Property now owned or
hereafter acquired by the Borrower or any of its Restricted Subsidiaries in or
upon which a security interest, lien or mortgage is granted (or is required to
be granted pursuant to the terms hereof) in favor of the Collateral Agent
pursuant to the Collateral Documents, on behalf of itself and the Secured
Parties, to secure the Secured Obligations.
“Collateral Agent” shall mean SunTrustTruist Bank in its capacity as Collateral
Agent for the Secured Parties and any successor Collateral Agent appointed
pursuant to the terms of the Intercreditor Agreement.
“Collateral Documents” shall mean all agreements, instruments and documents
executed in connection with this Agreement that are intended to create or
evidence Liens to secure the Secured Obligations, including, without limitation,
the Pledge and Security Agreement, the Intellectual Property Security
Agreements, the Mortgages and all other security agreements, mortgages, deeds of
trust, loan agreements, notes, guarantees, subordination agreements, pledges,
powers of attorney, consents, assignments, contracts, fee letters, notices,
leases, financing statements and all other written matter whether heretofore,
now, or hereafter executed by the Borrower or any of its Restricted Subsidiaries
and delivered to the Collateral Agent, on behalf of itself and the Secured
Parties, to secure the Secured Obligations.
“Collateral Shortfall Amount” is defined in Section 8.2.
“Commitment” shall mean a Revolving Commitment, an Extended Revolving
Commitment, an Incremental Revolving Commitment, a Swingline Commitment, an
Additional Term Loan A-34 Commitment or any combination thereof (as the context
shall permit or require).





--------------------------------------------------------------------------------



“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” shall mean a certificate from the chief financial
officer, treasurer or assistant treasurer of the Borrower and containing the
certifications set forth in Section 5.1(c).
“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated EBIT” shall mean Consolidated Net Income plus, to the extent
deducted from revenues in determining Consolidated Net Income, (i) Consolidated
Interest Expense (whether actual or contingent), (ii) expense for taxes paid or
accrued, (iii) any extraordinary losses, (iv) integration and restructuring
related expenses (specifically excluding any such expenses related to
acquisitions of Receivables Portfolios in the ordinary course of business) and
expenses related to Permitted Acquisitions and (v) settlement fees and related
administrative expenses; provided that any such amounts described in the
foregoing clauses (iv) and (v), individually or collectively, shall not exceed
twenty percent (20%) of the amount of Consolidated EBIT for the relevant period
(determined prior to giving effect to any such amounts that are added back);
minus, to the extent included in Consolidated Net Income, (a) interest income,
(b) any extraordinary gains, (c) the income of any Person (1) in which any
Person other than the Borrower or any of its Restricted Subsidiaries has a joint
interest or a partnership interest or other ownership interest and (2) to the
extent the Borrower or any of its Restricted Subsidiaries does not control the
Board of Directors or other governing body of such Person or otherwise does not
control the declaration of a dividend or other distribution by such Person,
except in each case to the extent of the amount of dividends or other
distributions actually paid to the Borrower or any of its Restricted
Subsidiaries by such Person during the relevant period and (d) the income of any
Restricted Subsidiary of the Borrower to the extent that the declaration or
payment of dividends or distributions (including via intercompany advances or
other intercompany transactions but in each case up to and not exceeding the
amount of such income) by that Restricted Subsidiary of that income is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Restricted Subsidiary, all calculated for the Borrower and
its Restricted Subsidiaries on a consolidated basis.
“Consolidated EBITDA” shall mean Consolidated Net Income plus, (1) to the extent
not included in such revenue, Amortized Collections, and (2) to the extent
deducted from revenues in determining Consolidated Net Income, (i) Consolidated
Interest Expense (whether actual or contingent), (ii) expense for taxes paid or
accrued, (iii) depreciation expense, (iv) amortization expense, (v) any
extraordinary losses, (vi) non-cash charges arising from compensation expense as
a result of the adoption of amendments to Agreement Accounting Principles
requiring certain stock based compensation to be recorded as an expense within
the Borrower’s consolidated statement of operations, (vii) integration and
restructuring related expenses (specifically excluding any such expenses related
to acquisitions of Receivables





--------------------------------------------------------------------------------



Portfolios in the ordinary course of business) and expenses related to Permitted
Acquisitions and (viii) settlement fees and related administrative expenses;
provided that any such amounts described in the foregoing clauses (vii) and
(viii), individually or collectively, shall not exceed twenty percent (20%) of
the amount of Consolidated EBITDA for the relevant period (determined prior to
giving effect to any such amounts that are added back), minus, to the extent
included in Consolidated Net Income, (a) interest income, (b) any extraordinary
gains, (c) the income of any Person (1) in which any Person other than the
Borrower or any of its Restricted Subsidiaries has a joint interest or a
partnership interest or other ownership interest and (2) to the extent the
Borrower or any of its Restricted Subsidiaries does not control the Board of
Directors or other governing body of such Person or otherwise does not control
the declaration of a dividend or other distribution by such Person, except in
each case to the extent of the amount of dividends or other distributions
actually paid to the Borrower or any of its Restricted Subsidiaries by such
Person during the relevant period and (d) the income of any Restricted
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or distributions (including via intercompany advances or other
intercompany transactions but in each case up to and not exceeding the amount of
such income) by that Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary, all calculated for the Borrower and its Restricted Subsidiaries on a
consolidated basis.
“Consolidated First Lien Indebtedness” shall mean, as at any date of
determination, the amount of Consolidated Funded Indebtedness outstanding on
such date that is secured by a first priority Lien on any Property of the
Borrower and its Restricted Subsidiaries.
“Consolidated Funded Indebtedness” shall mean at any time the aggregate dollar
amount of Consolidated Indebtedness which has actually been funded and is
outstanding at such time, whether or not such amount is due or payable at such
time.
“Consolidated Indebtedness” shall mean, at any time, the Indebtedness of the
Borrower and its Restricted Subsidiaries that would be reflected on a
consolidated balance sheet of Borrower prepared in accordance with Agreement
Accounting Principles as of such time.
“Consolidated Interest Expense” shall mean, with reference to any period, the
interest expense and contingent interest expense of the Borrower and its
Restricted Subsidiaries (including that portion attributable to Capital Leases)
calculated on a consolidated basis for such period, in accordance with Agreement
Accounting Principles.
“Consolidated Net Income” shall mean, with reference to any period, the net
income (or loss) of the Borrower and its Restricted Subsidiaries calculated on a
consolidated basis for such period in accordance with Agreement Accounting
Principles. For the avoidance of doubt, Consolidated Net Income shall exclude
any and all income and other amounts attributable to any Unrestricted Subsidiary
(other than the amount of any cash dividends or other cash distributions
actually paid during the reference period to the Borrower or any of its
Restricted Subsidiaries by an Unrestricted Subsidiary).





--------------------------------------------------------------------------------



“Consolidated Net Worth” shall mean at any time, with respect to any Person, the
consolidated stockholders’ equity of such Person and its Restricted Subsidiaries
calculated on a consolidated basis in accordance with Agreement Accounting
Principles.
“Consolidated Tangible Assets” shall mean Consolidated Total Assets minus any
Intangible Assets.
“Consolidated Total Assets” shall mean the total assets of the Borrower and its
Restricted Subsidiaries calculated on a consolidated basis in accordance with
Agreement Accounting Principles.
“Contingent Obligation” of a Person shall mean any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.
“Continuing Director” shall mean, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (i) was a
member of such board of directors on the Closing Date, or (ii) was nominated for
election or elected to such board of directors with the approval of the required
majority of the Continuing Directors who were members of such board at the time
of such nomination or election.
“Controlled Group” shall mean all members of a controlled group of corporations
or other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.
“Credit Extension” shall mean the making of a Loan or the issuance of a Letter
of Credit hereunder (including the deemed issuance of Existing Letters of Credit
on the ClosingAmendment No. 5 Effective Date).
“Debtor Receivable” shall mean a Receivable the obligor on which is subject to a
proceeding under the Bankruptcy Code of the United States of America.
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Deemed Dividend Problem” shall mean, with respect to any Foreign Subsidiary,
such Foreign Subsidiary’s accumulated and undistributed earnings and profits
being deemed to be repatriated to the Borrower or the applicable parent Domestic
Subsidiary for U.S. federal





--------------------------------------------------------------------------------



income tax purposes and the effect of such repatriation causing adverse tax
consequences to the Borrower or such parent Domestic Subsidiary, in each case as
determined by the Borrower in its commercially reasonable judgment acting in
good faith and in consultation with its legal and tax advisors.
“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
“Default Interest” shall have the meaning set forth in Section 2.13(c).
“Defaulting Lender” shall mean, subject to Section 2.23(b), any Lender that (a)
has failed to (i) fund all or any portion of its Loans within two (2) Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or the Issuing Bank or Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Laws, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; or (iii) become the subject of a Bail-in Action (as defined in Section
10.18); provided that, for the avoidance of doubt, a Lender shall not be a
Defaulting Lender solely by virtue of (i) the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority or (ii) in the case of a solvent Person, the
precautionary appointment of an administrator, guardian, custodian or other
similar official by a Governmental Authority under or based on the law of the
country where such Person is subject to home jurisdiction supervision if
applicable law requires that such appointment not be publicly disclosed in any
such case, where such ownership or action does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such





--------------------------------------------------------------------------------



Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.23(b)) upon delivery of written notice of such determination to the Borrower,
the Issuing Bank, each Swingline Lender and each Lender.
“Disqualified Stock” shall mean any capital stock or other equity interest that,
by its terms (or by the terms of any security into which it is convertible or
for which it is exchangeable), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
redeemable at the option of the holder thereof, in whole or in part, on or prior
to the date that is 91 days after the Revolving Commitment Termination Date.
“Division” shall mean, in reference to any Person which is an entity, the
division of such Person into two (2) or more separate Persons with the dividing
Person either continuing or terminating its existence as part of the division
including as contemplated under Section 18-217 of the Delaware Limited Liability
Act for limited liability companies formed under Delaware law or any analogous
action taken pursuant to any applicable law with respect to any corporation,
limited liability company, partnership or other entity. The word “Divide”, when
capitalized shall have correlative meaning.
“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.
“Domestic Subsidiary” shall mean any Restricted Subsidiary of any Person
organized under the laws of a jurisdiction located in the United States of
America.
“Early Opt-in Election” shall mean the occurrence of:
(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that Dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in Section 2.16(b)-(e) are being executed or amended, as
applicable, to incorporate or adopt a new benchmark interest rate to replace the
Screen Rate, and
(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.





--------------------------------------------------------------------------------



“Eligible Assignee” shall mean any Person that meets the requirements to be an
assignee under Section 10.4(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.4(b)(iii)).
“Eligible Receivables” of any Loan Party shall mean, as of any date of
determination, (i) Receivables owned by a Loan Party as of the Closing Date,
which Receivables were included in the Borrowing Base under the Existing Credit
Agreement as of the Closing Date and (ii) Receivables purchased by a Loan Party
on or after the Closing Date to the extent such Receivable is owned, or to be
purchased by such Loan Party by applying the proceeds of a Credit Extension
within five (5) Business Days of the making of such Credit Extension, and in the
case of both (i) and (ii) that is payable in Dollars and in which the Collateral
Agent has, or upon purchase by such Loan Party, will have, for the benefit of
the Secured Parties, a first-priority perfected security interest pursuant to
the Collateral Documents, other than any such Receivable:
(a) that is not an existing obligation for which sufficient consideration has
been given;
(b) with respect to which such Loan Party does not (or will not, upon the
closing of the relevant purchase thereof) have good and marketable title
pursuant to a legal, valid and binding bill of sale or purchase agreement
entered into by such Loan Party or assignment to such Loan Party;
(c) that has been repurchased by, or returned or put-back to, the Person from
whom such Loan Party acquired such Receivable and such Receivable has not
subsequently been replaced with a new Receivable of at least comparable value
acquired from such Person;
(d) all or any portion of which is subject to any Lien (except the Lien in favor
of the Collateral Agent under the Collateral Documents);
(e) that is due from or has been originated by any Restricted Subsidiary or
Encore Affiliate;
(f) that is not a type of collateral for which a security interest can be
perfected by filing pursuant to Article 9 of the Uniform Commercial Code as then
in effect in the State of New York; and
(g) that is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the United
States of America unless such Receivable is backed by a Letter of Credit
acceptable to the Administrative Agent which is in the possession of the
Collateral Agent or (ii) the government of the United States of America, or any
department, agency, public corporation, or instrumentality or any agency or
instrumentality thereof, including any agency or instrumentality which is
obligated to make payment with respect to Medicare, Medicaid or other
Receivables representing amounts owing under any other program established by
federal, State, county, municipal or other local law which requires that
payments for healthcare services be made to the provider of such services in





--------------------------------------------------------------------------------



order to comply with any applicable “anti-assignment” provisions, provider
agreement or federal, State, county, municipal or other local law, rule or
regulation.
“Encore Affiliate” shall mean any Person directly or indirectly controlling,
controlled by or under common control with the Borrower. A Person shall be
deemed to control another Person if the controlling Person is the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act) of 10% or more of any
class of voting securities (or other ownership interests) of the controlled
Person and possesses, directly or indirectly, the power to direct or cause the
direction of the management or policies of the controlled Person, whether
through ownership of voting securities, by contract or otherwise.
“Environmental Laws” shall mean any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (iv)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.
“Equipment” shall mean all of the Borrower’s and each Restricted Subsidiary’s
present and future (i) equipment, including, without limitation, machinery,
manufacturing, distribution, data processing and office equipment, assembly
systems, tools, molds, dies, fixtures, appliances, furniture, furnishings,
vehicles, vessels, aircraft, aircraft engines, and trade fixtures, (ii) other
tangible personal property (other than inventory), and (iii) any and all
accessions, parts and appurtenances attached to any of the foregoing or used in
connection therewith, and any substitutions therefor and replacements, products
and proceeds thereof.
“Equipment Financing Transactions” shall mean the secured equipment financing
arrangements entered into by any Loan Party in the ordinary course of business
from time to time.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute including any regulations
promulgated thereunder.
“Estimated Remaining Collections” means, as of any date, the aggregate amount of
gross remaining cash collections which any Loan Party anticipates to receive
from a Receivables Portfolio of a Loan Party or as otherwise referred to by the
Borrower as the total amount of “Estimated Remaining Gross Collections”,
determined and reported by the Borrower pursuant to its financial statements and
other reporting to the Lenders as described in Section 5.1 (it being understood
and agreed that (i) such amount shall be calculated by the Borrower in
accordance with Agreement Accounting Principles and in a manner consistent with
the Borrower’s past practice and with the methodology used in the reporting of
Estimated Remaining Collections in the Borrower’s public filings with the
Securities and Exchange Commission, (ii) the manner and method of computing
Estimated Remaining Collections and all assumptions





--------------------------------------------------------------------------------



made in connection therewith shall be explained to each Lender in reasonably
full detail upon such Lender’s request and (iii) any deviation from the current
method and assumptions used in computing Estimated Remaining Collections are
subject to approval by the Supermajority Lenders in their discretion).
“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D). Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D. The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Event of Default” shall have the meaning provided in ARTICLE VIII.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute.
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty
obligations under the Guaranty Agreement of such Guarantor of, or the grant by
such Guarantor of a security interest to secure, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time the guarantee
obligations of such Guarantor, or the grant by such Guarantor of the security
interest under the Pledge and Security Agreement, becomes effective with respect
to such related Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guaranty obligation or security interest is or becomes illegal.
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its Applicable





--------------------------------------------------------------------------------



Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.27) or (ii) such Lender
changes its Applicable Lending Office, except in each case to the extent that,
pursuant to Section 2.20, amounts with respect to such Taxes were payable either
to such Lender's assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Applicable Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with Section
2.20(g) and (d) any U.S. federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” shall have the meaning assigned to such term in the
first recital hereof.
“Existing Financing Arrangements” shall mean financing arrangements of the
Borrower or any Restricted Subsidiary (other than the transactions under the
Loan Documents and the Equipment Financing Transactions) in effect on the
Closing Date, including without limitation under the Existing Credit Agreement.
“Existing Letters of Credit” shall mean the letters of credit issued and
outstanding under the Existing Credit Agreement as of the Amendment No. 5
Effective Date as set forth on Schedule 2.22.
“Existing Revolving Commitment Termination Date” shall mean the 2017 Revolving
Commitment Termination Date or the 2019 Revolving Commitment Termination Date,
as applicable.
“Extended Revolving Commitment” has the meaning assigned to such term in Section
2.25(a).
“Extended Revolving Loan” shall mean the Revolving Loans of any Lender that
agrees to an extension of such Revolving Loans pursuant to an Extension.
“Extended Term Loans” has the meaning assigned to such term in Section 2.25(a).
“Extending Lender” shall mean (i) a Lender with a Revolving Commitment that
agrees, pursuant to Section 2.2(b), that its Revolving Commitment terminates on
the Revolving Commitment Termination Date, and its successors and assigns and
(ii) a Lender with a Term Loan A-3 outstanding immediately prior to the
Amendment No. 5 Effective Date that agrees, pursuant to Section 2.5(b), that its
Term Loan matures onA-3 shall convert to a Term Loan A-4 (subject to the Term
Loan A-34 Maturity Date) simultaneously with the effectiveness of Amendment No.
5, and its successors and assigns. The Extending Lenders as of the
ClosingAmendment No. 5 Effective Date, together with the amount of their
respective Revolving Commitments and the respective outstanding principal amount
of the Term Loan A-34 held by





--------------------------------------------------------------------------------



them on the Closing DateAmendment No. 5 Effective Date after the funding of
their respective Additional Term Loan A-4 Commitment, are identified as such
under the heading “Extending Lenders” on Schedule II or Schedule III, as
applicable.
“Extending Term Lender” has the meaning assigned to such term in Section
2.25(a).
“Extension” has the meaning assigned to such term in Section 2.25(a).
“Extension Offer” has the meaning assigned to such term in Section 2.25(a).
“Facility” shall mean, individually, each of the Term Loan Facility and the
Revolving Facility and the Term Loan Facility and the Revolving Facility are
collectively referred to herein as the “Facilities”.
“Fair Market Value” shall mean, with respect to any asset or group of assets on
any date of determination, the price in cash obtainable in a sale of such asset
at such date of determination assuming a sale by a willing seller to a willing
purchaser dealing at arm’s length and arranged in an orderly manner over a
reasonable period of time having regard to the nature and characteristics of
such asset, as reasonably determined in good faith by the Borrower.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 147(b)(1) of the Code.
“Federal Reserve Bank of New York’s Website” shall mean the website of the
Federal Reserve Bank of New York at http://www.newyorkfed.org, or any successor
source.
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System, as published by the Federal Reserve Bank of New York on
the next succeeding Business Day or if such rate is not so published for any
Business Day, the Federal Funds Rate for such day shall be the average rounded
upwards, if necessary, to the next 1/100th of 1% of the quotations for such day
on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent.
“Fee Letter” shall mean that certain fee letter, dated as of September 7, 2012,
executed by SunTrust Robinson Humphrey, Inc. and SunTrust Bank and accepted by
the Borrower.
“Financial Assistance Problem” shall mean, with respect to any Foreign
Subsidiary, the inability of such Foreign Subsidiary to become a Guarantor or to
permit its capital stock from being pledged pursuant to a pledge agreement on
account of legal or financial





--------------------------------------------------------------------------------



limitations imposed by the jurisdiction of organization of such Foreign
Subsidiary or other relevant jurisdictions having authority over such Foreign
Subsidiary, in each case as determined by the Borrower in its commercially
reasonable judgment acting in good faith and in consultation with its legal and
tax advisors.
“Financial Contract” of a Person shall mean (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics or (ii) any Rate Management Transaction;
provided that any Permitted Indebtedness Hedge shall not be a Financial Contract
so long as such Permitted Indebtedness Hedge relates to capital stock of
Borrower.
“First Tier Foreign Subsidiary” shall mean each Foreign Subsidiary with respect
to which any one or more of the Borrower and its Domestic Subsidiaries directly
owns or controls more than 50% of such Foreign Subsidiary’s issued and
outstanding equity interests.
“Flood Hazard Area” shall mean an area identified by the Federal Emergency
Management Agency as an area having special flood hazards.
“Foreign Lender” shall mean (a) if the Borrower is a U.S. Person, a Lender that
is not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender
that is resident or organized under the laws of a jurisdiction other than that
in which the Borrower is resident for tax purposes.
“Foreign Subsidiary” shall mean any Restricted Subsidiary of any Person which is
not a Domestic Subsidiary of such Person.
“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, (a)
with respect to any Issuing Bank, such Defaulting Lender’s LC Exposure with
respect to Letters of Credit issued by the Issuing Bank other than LC Exposure
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swingline Lender, such Defaulting Lender’s
Swingline Exposure other than Swingline Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders.
“Governmental Authority” shall mean any nation or government, any foreign,
federal, state, local or other political subdivision thereof and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government including any central bank or any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank.
“Guarantor” shall mean each Restricted Subsidiary of the Borrower which is a
party to the Guaranty Agreement, including each Restricted Subsidiary of the
Borrower which becomes a party to the Guaranty Agreement pursuant to a joinder
or other supplement thereto, including in connection with a requirement to
become a Guarantor pursuant to the terms hereof.





--------------------------------------------------------------------------------



“Guaranty Agreement” shall mean the Amended and Restated Guaranty Agreement,
dated as of the 2012 Prior Closing Date, made by the Guarantors in favor of the
Administrative Agent for the benefit of the Holders of Obligations, as the same
has been, and may be further, amended, restated, supplemented or otherwise
modified from time to time.
“Holders of Obligations” shall mean the holders of the Obligations from time to
time and shall refer to (i) each Lender in respect of its Loans, (ii) the
Issuing Bank in respect of Reimbursement Obligations, (iii) the Administrative
Agent, the Lenders and the Issuing Bank in respect of all other present and
future obligations and liabilities of the Borrower or any of its Domestic
Subsidiaries of every type and description arising under or in connection with
this Agreement or any other Loan Document, (iv) each Lender (or affiliate
thereof), in respect of all Rate Management Obligations and Banking Services
Obligations of the Borrower or any of its Restricted Subsidiaries to such Lender
(or such affiliate) as exchange party or counterparty under any Rate Management
Transaction or in connection with any Banking Services Agreements, as
applicable, and (v) their respective successors, transferees and assigns.
“Holders of Prudential Note Obligations” shall mean the holders of the
Prudential Note Obligations from time to time and shall include their respective
successors, transferees and assigns.
“Immaterial Assets” shall mean (a) any tangible assets acquired in a Permitted
Acquisition so long as such tangible assets do not constitute more than 5.0% of
the Purchase Price for such Permitted Acquisition and (b) Intangible Assets
acquired in such Permitted Acquisition.
“Immaterial Subsidiary” shall mean, as of any date of determination, any
Restricted Subsidiary of the Borrower (x) whose consolidated tangible assets (as
set forth in the most recent consolidated balance sheet of the Borrower and its
Restricted Subsidiaries delivered to the Lenders pursuant to this Agreement and
computed in accordance with Agreement Accounting Principles), when added to the
consolidated tangible assets of all other Immaterial Subsidiaries (as set forth
in the most recent consolidated balance sheet of the Borrower and its Restricted
Subsidiaries delivered to the Lenders pursuant to this Agreement and computed in
accordance with Agreement Accounting Principles), do not constitute more than
5.0% of the Consolidated Tangible Assets and (y) whose consolidated net revenue,
when added to the consolidated net revenue attributable to all other Immaterial
Subsidiaries, does not constitute more than 5.0% of consolidated net revenue of
the Borrower and its Restricted Subsidiaries (in each case, as determined for
the four fiscal quarter period most recently ended for which financial
statements have been delivered to the Lenders pursuant to this Agreement).
“Increasing Lender” shall mean (i) SunTrustTruist Bank, (ii) Bank of America,
N.A. (iii) Fifth Third Bank, National Association (iv) ING Capital LLC, (ivv)
Regions Bank, (vi) MUFG Union Bank, N.A., (v) Flagstar Bank, (vi) Bank Leumi
USA, (vii) Northwest Bankvii) Credit Suisse AG, Cayman Islands Branch, (viii)
DNB Capital LLC, (ix) Morgan Stanley Bank, N.A. and (x) Banc of California.





--------------------------------------------------------------------------------



“Incremental Facilities” shall have the meaning given such term in Section
2.24(a).
“Incremental Facility Amendment” shall have the meaning given such term in
Section 2.24(d).
“Incremental Revolving Commitments” shall have the meaning given such term in
Section 2.24(a).
“Incremental Revolving Lender” shall have the meaning given such term in Section
2.24(d).
“Incremental Term Loans” shall have the meaning given such term in Section
2.24(a).
“Indebtedness” of a Person shall mean, at any time, without duplication, such
Person’s (i) obligations for borrowed money, (ii) obligations representing the
deferred purchase price of Property or services (other than current accounts
payable arising in the ordinary course of such Person's business payable on
terms customary in the trade), (iii) obligations, whether or not assumed,
secured by Liens or payable out of the proceeds or production from Property now
or hereafter owned or acquired by such Person, (iv) obligations which are
evidenced by notes, bonds, debentures, acceptances, or other instruments, (v)
obligations to purchase securities or other Property arising out of or in
connection with the sale of the same or substantially similar securities or
Property, (vi) Capitalized Lease Obligations, (vii) Contingent Obligations of
such Person, (viii) reimbursement obligations under letters of credit (including
Reimbursement Obligations), bankers’ acceptances, surety bonds and similar
instruments, (ix) Off-Balance Sheet Liabilities, (x) obligations under Sale and
Leaseback Transactions, (xi) Net Mark-to-Market Exposure under Rate Management
Transactions and other Financial Contracts, (xii) Rate Management Obligations
and (xiii) any other obligation for borrowed money which in accordance with
Agreement Accounting Principles would be shown as a liability on the
consolidated balance sheet of such Person.
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Initial Trigger Quarter” has the meaning specified in Section 6.2.
“Intangible Assets” shall mean the aggregate amount, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, of: (1) all assets classified
as intangible assets under Agreement Accounting Principles, including, without
limitation, goodwill, trademarks, patents, copyrights, organization expenses,
franchises, licenses, trade names, brand names, mailing lists, catalogs, excess
of cost over book value of assets acquired, and bond discount and underwriting
expenses; (2) loans or advances to, investments in, or receivables from (i)
Encore Affiliates, officers, directors, employees or shareholders of the
Borrower or any Restricted Subsidiary or (ii) any Person if such loan, advance,
investment or receivable is outside the





--------------------------------------------------------------------------------



Borrower’s or any Restricted Subsidiary’s normal course of business; and (3)
prepaid expenses; provided that Intangible Assets shall not include deferred
court costs, deferred tax assets, deposits under state workers compensation
programs and assets of the Borrower’s excess deferred compensation plan.
“Intellectual Property Security Agreements” shall mean the amended and restated
intellectual property security agreements executed by the applicable Loan
Parties on the 2012 Prior Closing Date and the intellectual property security
agreements as any Loan Party may from time to time after such date make in favor
of the Collateral Agent for the benefit of the Secured Parties, in each case as
the same may be amended, restated, supplemented or otherwise modified from time
to time.
“Intercreditor Agreement” shall mean that certain Amended and Restated
Intercreditor Agreement, dated as of November 5, 2012, by and among the
Administrative Agent, the Collateral Agent and the Holders of Prudential Note
Obligations, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months; provided, that:
(i) the initial Interest Period for such Borrowing shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of another
Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;
(ii) if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the next preceding Business Day;
(iii) any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month;
(iv) each principal installment of the Term Loans shall have an Interest Period
ending on each installment payment date and the remaining principal balance (if
any) of the Term Loans shall have an Interest Period determined as set forth
above;
(v) in the case of any 2021 Revolving Loans, no Interest Period commencing prior
to any Existingthe 2021 Revolving Commitment Termination Date shall extend
beyond such Existingthe 2021 Revolving Commitment Termination Date and, in the
case of any other Revolving Loans, no Interest Period shall extend beyond the
Revolving Commitment Termination Date; and
(vi) no Interest Period may extend beyond the Term Loan A Maturity Date (in the
case of Term Loan A), the Term Loan A-1 Maturity Date (in the case of Term Loan
A-1),





--------------------------------------------------------------------------------



the Term Loan A-2 Maturity Date (in the case of Term Loan A-2) or the Term Loan
AA-3 Maturity Date (in the case of Term Loan A-3) or the Term Loan A-4 Maturity
Date (in the case of Term Loan A-4).
“Investment” of a Person shall mean any loan, advance (other than commission,
travel and similar advances to officers, employees made in the ordinary course
of business), extension of credit (other than Accounts arising in the ordinary
course of business, but including Contingent Obligations with respect to any
obligation or liability of another Person) or contribution of capital by such
Person; stocks, bonds, mutual funds, limited liability company interests,
partnership interests, notes, debentures or other securities owned by such
Person; any deposit accounts and certificate of deposit owned by such Person;
and structured notes, derivative financial instruments and other similar
instruments or contracts owned by such Person; provided, however, that the
following shall not be considered an “Investment”: (a) the purchase of equity
interests of an entity (1) the assets of which consist solely of Receivables and
other Immaterial Assets which are used by such entity in connection with
managing such Receivables, (2) which conducts no business other than managing
the Receivables held by such entity and (3) which has no Indebtedness and (b)
Permitted Restructurings.
“Issuing Bank” shall mean (a) SunTrustTruist Bank, in its capacity as an issuer
of Letters of Credit pursuant to Section 2.22 and (b) any other Lender with a
Revolving Commitment that, in its discretion, elects to become an Issuing Bank
with the approval of the Administrative Agent and the Borrower by agreeing
pursuant to an agreement with, and in form and substance satisfactory to, the
Administrative Agent and the Borrower to be bound by the terms hereof applicable
to Issuing Banks.
“Junior Lien Indebtedness” shall mean Indebtedness of the Borrower or any of its
Restricted Subsidiaries that is secured by Liens that are junior to the Liens of
the Collateral Agent with respect to any of the Collateral.
“Junior Lien Indebtedness Documents” shall mean any document, agreement or
instrument evidencing any Junior Lien Indebtedness or entered into in connection
with any Junior Lien Indebtedness.
“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment (or applicable
Class of Loan or Commitment) hereunder at such time, including the latest
maturity or expiration date of any Incremental Term Loan, any Extended Term
Loan, any Incremental Revolving Commitment, any Extended Revolving Loan, or any
Extended Revolving Commitment, in each case as extended in accordance with this
Agreement from time to time.
“LC Collateral Account” shall have the meaning assigned to such term in Section
2.12(c).
“LC Commitment” shall mean that portion of the Aggregate Revolving Commitment
that may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount equal to $10,000,000.





--------------------------------------------------------------------------------



“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.
“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit (but excluding the Letters of Credit).
“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.
“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include, where appropriate, the Swingline Lender and
each Additional Lender that joins this Agreement pursuant to Section 2.24(a),
and the New Lender, the Extending Lenders and the Non-Extending Lenders.
“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment and the Existing Letters of Credit.
“LIBOR” shall mean, for any Interest Period with respect to a Eurodollar Loan,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London, England time) two (2) Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period. If for any reason
such rate is not available, LIBOR shall be, for any Interest Period, the rate
per annum reasonably determined by the Administrative Agent as the rate of
interest at which Dollar deposits in the approximate amount of the Eurodollar
Loan comprising part of such borrowing would be offered by the Administrative
Agent to major banks in the London interbank Eurodollar market at their request
at or about 10:00 a.m. two (2) Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period.
“Lien” shall mean any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capital Lease or other title retention
agreement, and, in the case of stock, stockholders agreements, voting trust
agreements and all similar arrangements).
“Loan Documents” shall mean, collectively, this Agreement, the LC Documents, the
Collateral Documents, the Guaranty Agreement, the Intercreditor Agreement and
all other documents, instruments, notes (including any Notes issued to any
Lender (if requested)) and agreements executed in connection herewith or
therewith or contemplated hereby or thereby, as the same may be amended,
restated or otherwise modified and in effect from time to time.





--------------------------------------------------------------------------------



“Loan Party” shall mean, at any time, any of the Borrower and any Person which
is a Guarantor at such time; “Loan Parties” shall mean each Loan Party,
collectively.
“Loans” shall mean all Revolving Loans, all Swingline Loans and the Term Loans
in the aggregate or any of them, as the context shall require.
“Material Adverse Effect” shall mean a material adverse effect on (i) the
business, Property, condition (financial or otherwise), operations or results of
operations of the Borrower, or the Borrower and its Restricted Subsidiaries
taken as a whole, (ii) the ability of the Borrower or any Restricted Subsidiary
to perform its obligations under the Loan Documents, or (iii) the validity or
enforceability of any of the Loan Documents or the rights or remedies of the
Administrative Agent, the Collateral Agent, the Issuing Bank or the Lenders
thereunder or their rights with respect to the Collateral.
“Material Indebtedness” shall mean any Indebtedness of the Borrower or any
Restricted Subsidiary in an outstanding principal amount of $10,000,000 or more
in the aggregate (or the equivalent thereof in any currency other than Dollars).
“Material Indebtedness Agreement” shall mean any agreement under which any
Material Indebtedness was created or is governed or which provides for the
incurrence of Indebtedness in an amount which would constitute Material
Indebtedness (whether or not an amount of Indebtedness constituting Material
Indebtedness is outstanding thereunder).
“Medicaid” shall mean the medical assistance program established by Title XIX of
the Social Security Act (42. U.S.C. ss. 1396 ET SEQ.) and any successor or
similar statutes, as in effect from time to time.
“Medicare” shall mean the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act (42 U.S.C. ss. 1395 ET
SEQ.) and any successor or similar statutes as in effect from time to time.
“Moody’s” shall mean Moody’s Investors Service, Inc., and any successor thereto.
“Mortgage” shall mean each of those certain mortgages and deeds of trust as are
entered into by the Loan Parties pursuant hereto or in connection herewith, in
each case as amended, restated, supplemented or otherwise modified from time to
time.
“Mortgage Instruments” shall mean such title reports, title insurance, opinions
of counsel, surveys, appraisals and environmental reports as are requested by,
and in form and substance reasonably acceptable to, the Administrative Agent
from time to time.
“Mortgaged Properties” shall mean each Loan Party’s real Property with a book
value equal to or in excess of $1,000,000.
“Multiemployer Plan” shall mean a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, which is covered by Title IV of ERISA and to which the
Borrower or any





--------------------------------------------------------------------------------



member of the Controlled Group is obligated or has been obligated within the
past six years to make contributions.
“Net Cash Proceeds” shall mean, with respect to any sale or other disposition of
Property of the Borrower or any Restricted Subsidiary by any Person, cash
(freely convertible into Dollars) received by such Person or any Restricted
Subsidiary of such Person from such disposition of Property (including cash
received as consideration for the assumption or incurrence of liabilities
incurred in connection with or in anticipation of such disposition of Property),
or conversion to cash of non-cash proceeds (whether principal or interest,
release of escrow arrangements or otherwise) received from any such disposition
of Property, in each case after (i) provision for all income or other taxes
measured by or resulting from such disposition of Property, (ii) cash payment of
all reasonable brokerage commissions and other fees and expenses related to such
disposition of Property, and (iii) taking into account all amounts in cash used
to repay Indebtedness secured by a Lien on any Property disposed of in such
disposition of Property.
“Net Mark-to-Market Exposure” of a Person shall mean, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” shall mean the fair market value of the cost to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming the
Rate Management Transaction were to be terminated as of that date), and
“unrealized profits” shall mean the fair market value of the gain to such Person
of replacing such Rate Management Transaction as of the date of determination
(assuming such Rate Management Transaction were to be terminated as of that
date).
“New Lender” shall mean UmpquaCitizens Bank, N.A.
“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.
“Non-Extending Lender” shall mean(i) a 2017, immediately after giving effect to
Amendment No. 5, (i) a 2021 Revolving Lender and (ii) a 2019 Revolving Lender,
(iii) a Lender with a Term Loan A that matures on the Term Loan A Maturity Date,
and its successors and assigns, (iv) a Lender with a Term Loan A-13 that matures
on the Term Loan A-1 Maturity Date, and its successors and assigns and (v) a
Lender with a Term Loan A-2 that matures on the Term Loan A-2-3 Maturity Date,
and its successors and assigns. The Non-Extending Lenders as of the Closing
Date, immediately after giving effect to Amendment No. 5, together with the
amount of their respective Revolving Commitments and the outstanding principal
amount of the Term Loan A-3 held by them on the ClosingAmendment No. 5 Effective
Date, are identified as 20172021 Revolving Lenders or 2019 Revolvingthe Lenders
or byholding the applicable Class of Term Loans held by themLoan A-3, as
applicable, and as Non-Extending Lenders under the heading “Non-Extending
Lenders” on Schedule II or Schedule III, as applicable.
“Notes” shall mean, collectively, the Revolving Credit Notes, the Swingline Note
each Term Note.





--------------------------------------------------------------------------------



“Notice of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing, and the Notices of Swingline Borrowing.
“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.7(b).
“Notice of Revolving Borrowing” shall have the meaning as set forth in Section
2.3.
“Notice of Swingline Borrowing” shall have the meaning as set forth in Section
2.4.
“Obligations” shall mean all Loans, all Reimbursement Obligations, advances,
debts, liabilities, obligations, covenants and duties owing by the Borrower or
any other Loan Party to the Administrative Agent, any Lender, the Swing Line
Lender, the Issuing Bank, the Arrangers, any affiliate of the Administrative
Agent, any Lender, the Swing Line Lender, the Issuing Bank or the Arrangers, or
any indemnitee under the provisions of Section 10.3 or any other provisions of
the Loan Documents, in each case of any kind or nature, present or future,
arising under this Agreement or any other Loan Document, whether or not
evidenced by any note, guaranty or other instrument, whether or not for the
payment of money, whether arising by reason of an extension of credit, loan,
foreign exchange risk, guaranty, indemnification, or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired. The term includes, without limitation, all interest (including any
interest accruing after the filing of any petition in bankruptcy or the
commencement of any insolvency, reorganization or like proceeding relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding), charges, expenses, fees, attorneys' fees and
disbursements, paralegals' fees (in each case whether or not allowed), and any
other sum chargeable to the Borrower or any other Loan Party under this
Agreement or any other Loan Document.
“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Off-Balance Sheet Liabilities” of a Person shall mean the principal component
of (i) any repurchase obligation or liability of such Person (excluding any such
obligation or liability for disposition of Receivables), with respect to
Accounts or notes receivable sold by such Person, (ii) any liability under any
so-called “synthetic lease” or “tax ownership operating lease” transaction
entered into by such Person, or (iii) any obligation arising with respect to any
other transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the consolidated balance
sheets of such Person, but excluding from this clause (iii) all Operating
Leases.





--------------------------------------------------------------------------------



“Officer’s Certificate” shall mean a certificate of an Authorized Officer or of
any other officer of the Borrower whose responsibilities extend to the subject
matter of such certificate.
“Operating Lease” of a Person shall mean any lease of Property (other than a
Capital Lease) by such Person as lessee which has an original term (including
any required renewals and any renewals effective at the option of the lessor) of
one year or more.
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.27).
“Participant” shall have the meaning set forth in Section 10.4(d).
“Participant Register” has the meaning specified in clause (e) of Section 10.4.
“Patriot Act” shall have the meaning set forth in Section 10.15.
“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.
“Permitted Acquisition” is defined in Section 7.4.
“Permitted Foreign Subsidiary Investments/Loans” shall mean (i) Investments by
any Loan Party in any Foreign Subsidiary and (ii) Indebtedness arising from
intercompany loans and advances made by any Loan Party to any Foreign
Subsidiary, provided, that the purpose of such Investment or Indebtedness is the
acquisition of Receivables.
“Permitted Foreign Subsidiary Non-Recourse Indebtedness” shall mean Indebtedness
of Foreign Subsidiaries, provided that (a) no Default exists at the time of or
immediately after giving effect to the incurrence of such Indebtedness, (b) such
Indebtedness is non-recourse at all times to the Borrower, the Guarantors and
the Domestic Subsidiaries, (c) such Indebtedness does not benefit at any time
from any direct or indirect guaranties or other credit





--------------------------------------------------------------------------------



support from the Borrower, any Guarantor or any Domestic Subsidiary, and (d) the
total principal amount outstanding of such Indebtedness does not at any time
exceed 40% of Consolidated Net Worth of the Borrower and its Restricted
Subsidiaries.
“Permitted Indebtedness” shall mean Indebtedness permitted by Section 7.1(n).
“Permitted Indebtedness Hedge” shall mean any one or more derivative
transactions (including the issuance by Borrower of warrants on its capital
stock and the purchase by Borrower of an option on its capital stock) entered
into concurrently with Permitted Indebtedness on terms and conditions reasonably
satisfactory to the Administrative Agent.
“Permitted Restructuring” shall mean a transaction or series of transactions
pursuant to which the Borrower or any Restricted Subsidiary sells, assigns or
otherwise transfers Receivables and/or other assets between or among themselves,
including transfers to or mergers or consolidations with, or voluntary
dissolutions or liquidations into, newly created Wholly-Owned Subsidiaries of
the Borrower or the Restricted Subsidiaries, subject to compliance with Section
5.10 and Section 5.11; provided that (i) no Receivables or other assets of
Unrestricted Subsidiaries shall be commingled with the assets of a Loan Party as
a result of such Permitted Restructuring, (ii) no such transfers shall take
place from a Loan Party to an Unrestricted Subsidiary or to any other Subsidiary
that is not a Loan Party and (iii) such transactions are effected for tax
planning and related general corporate purposes.
“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.
“Plan” shall mean an employee pension benefit plan, excluding any Multiemployer
Plan, which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code as to which the Borrower or any member
of the Controlled Group may have any liability.
“Pledge and Security Agreement” shall mean that certain Second Amended and
Restated Pledge and Security Agreement, dated as of the 2012 Prior Closing Date,
by and between the Loan Parties and the Collateral Agent for the benefit of the
Secured Parties, as the same may be amended, restated, supplemented, or
otherwise modified from time to time.
“Pledge Subsidiary” shall mean each Domestic Subsidiary and First Tier Foreign
Subsidiary that is a Restricted Subsidiary.
“Principal Credit Facility” shall mean any loan agreement, credit agreement,
note purchase agreement, indenture or similar document under which credit
facilities in the aggregate original principal or commitment amount of at least
$20,000,000 are provided for.
“Prior Closing Dates” shall mean, collectively, each of the 2012 Prior Closing
Date and the 2014 Prior Closing Date, and any other date prior to the Amendment
No. 5 Effective Date on which a Term Loan was funded.





--------------------------------------------------------------------------------



“Pro Rata Share” shall mean, at any time of determination: (i) with respect to
all payments, prepayments, computations and other matters relating to a Class of
Term Loans, the percentage obtained by dividing (a) the outstanding principal
amount of Term Loans of such Class at such time by (b) the aggregate principal
amount of all Term Loans of such Class outstanding at such time; (ii) with
respect to all payments, prepayments, computations and other matters relating to
the Revolving Commitment or Revolving Loans of any Lender or any Letters of
Credit issued or participations purchased (or to be purchased) therein by any
Lender or any participations in any Swingline Loans purchased (or to be
purchased) by any Lender, the percentage obtained by dividing (a) such Lender’s
Revolving Commitment at such time (or if such Revolving Commitment has been
terminated or expired, such Lender’s Revolving Credit Exposure at such time) by
(b) the sum of all Revolving Commitments of all Lenders at such time (or if such
Revolving Commitments have been terminated or expired in accordance with the
terms hereof, the aggregate Revolving Credit Exposure of all Lenders at such
time); (iii) with respect to all payments, prepayments, computations and other
matters relating to Incremental Term Loans of any Lender, the percentage
obtained by dividing (a) the outstanding principal amount of Incremental Term
Loans of such Lender at such time by (b) the aggregate principal amount of all
Incremental Term Loans outstanding at such time and (iv) with respect to the LC
Exposure or the Swingline Exposure of any Lender, the percentage obtained by
dividing (a) such Lender’s Revolving Commitment in effect at such time (or if
such Revolving Commitment has been terminated or expired in accordance with the
terms hereof, the amount of such Revolving Commitment as in effect immediately
prior to such termination or expiration) by (b) the aggregate Revolving
Commitment of all Lenders at such time (or if the Revolving Commitments of all
Lenders have been terminated or expired in accordance with the term hereof, the
aggregate Revolving Commitment of all Lenders as in effect immediately prior to
such termination or expiration). For all other purposes with respect to each
Lender, including indemnification and/or reimbursement obligations under Section
9.8 and Section 10.3(d), “Pro Rata Share” shall mean, as of any date of
determination, the percentage obtained by dividing (A) an amount equal to the
sum of (i) the then outstanding principal amount of all Term Loans and
Incremental Term Loans of such Lender and (ii) the Revolving Credit Exposure of
such Lender at such time by (B) an amount equal to the sum of (i) the aggregate
principal amount of all Term Loans and all Incremental Term Loans outstanding at
such time and (ii) the aggregate Revolving Credit Exposure of all Lenders at
such time. The foregoing shall be subject to any adjustments necessary to give
effect to the requirements of Section 2.24.
“Property” of a Person shall mean any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
“Prudential Financing” shall mean, collectively (i) the issuance of Indebtedness
of the Borrower in an aggregate principal amount of $50,000,000 pursuant to the
“Original Agreement” (as defined in Prudential Senior Secured Note Agreement),
evidenced by the 2010 Prudential Senior Secured Notes, together with the
Indebtedness under the guaranties in respect thereof, secured on a pari passu
basis with the Obligations pursuant to the Intercreditor Agreement, with a
maturity date of September 17, 2017 and with the same (or no more onerous) terms
relating to amortization and other scheduled principal payments in respect of
the 2010





--------------------------------------------------------------------------------



Prudential Senior Secured Notes as in effect on September 20, 2010, (ii) the
issuance of Indebtedness of the Borrower in an aggregate principal amount of
$25,000,000 pursuant to the “Prior Agreement” (as defined in Prudential Senior
Secured Note Agreement), evidenced by the 2011 Prudential Senior Secured Notes,
together with the Indebtedness under the guaranties in respect thereof, secured
on a pari passu basis with the Obligations pursuant to the Intercreditor
Agreement, with a maturity date of February 10, 2018, and with the same (or no
more onerous) terms relating to amortization and other scheduled principal
payments in respect of the 2011 Prudential Senior Secured Notes as in effect on
February 10, 2011 and (iii) the the issuance of Indebtedness of the Borrower
pursuant to the Prudential Senior Secured Note Agreement in an aggregate
principal amount of (x) $350,000,000 less (y) the sum of the principal amount of
Indebtedness outstanding under the Prudential Senior Secured Note Agreement
(including pursuant to clauses (i) and (ii) above) as at the date of any such
issuance, together with the Indebtedness under the guaranties in respect
thereof, secured on a pari passu basis with the Obligations pursuant to the
Intercreditor Agreement, provided that any such Indebtedness described in this
clause (iii) shall (A) have a final scheduled maturity date no earlier than six
months following the Latest Maturity Date in effect at the time such
Indebtedness is incurred and (B) by its terms not require amortization or other
scheduled repayments prior to the Latest Maturity Date in effect at the time
such Indebtedness is incurred in an amount in excess of $100,000,000 in
aggregate principal amount; provided further that in no event shall the
principal amount of any Indebtedness incurred under this clause (iii) be repaid
(whether by payment in cash, securities or other property, including by way of
any sinking fund or similar deposit, or by any payment on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
such Indebtedness) in an amount that exceeds (x) for the fiscal year ending
December 31, 2019, 20% of the aggregate principal amount of all Indebtedness
incurred under this clause (iii), (y) for the fiscal year ending December 31,
2020, 20% of the aggregate principal amount of all such Indebtedness incurred
under this clause (iii) and (z) for the fiscal year ending December 31, 2021,
20% of the aggregate principal amount of all such Indebtedness incurred under
this clause (iii); provided further that, notwithstanding the foregoing, the
Borrower may redeem Indebtedness constituting Prudential Financing in any amount
so long as the Borrower substantially contemporaneously issues additional
Indebtedness constituting Prudential Financing in a like principal amount
meeting the requirements of this definition and otherwise complying with the
terms of this Agreement.
“Prudential Note Obligations” shall mean the Prudential Senior Secured Notes and
other obligations of the Borrower and the Guarantors under the Prudential
Financing, secured on a pari passu basis with the Obligations pursuant to the
Intercreditor Agreement.
“Prudential Senior Secured Note Agreement” shall mean that certain Second
Amended and Restated Senior Secured Note Purchase Agreement, dated as of May 9,
2013, by and between the Borrower, on the one hand, and the purchasers named
therein, on the other hand, as it may be amended, restated, supplemented or
otherwise modified from time to time.
“Prudential Senior Secured Notes” shall mean, collectively, the 2010 Prudential
Senior Secured Notes, the 2011 Prudential Senior Secured Notes and the
Additional Senior Secured Notes. the senior secured notes issued by the Borrower
in connection with the Prudential





--------------------------------------------------------------------------------



Financing, as same may be amended, restated, supplemented or otherwise modified
from time to time.
“Purchase Price” shall mean the total consideration and other amounts payable in
connection with any Acquisition, including, without limitation, any portion of
the consideration payable in cash, all Indebtedness, liabilities and contingent
obligations incurred or assumed in connection with such Acquisition and all
transaction costs and expenses incurred in connection with such Acquisition.
“Ratable Share” shall mean, at any time, the aggregate principal amount of all
Loans outstanding at such time as a percentage of the sum of (x) the aggregate
principal amount of all Loans outstanding at such time plus (y) the aggregate
principal amount outstanding in respect of the Prudential Senior Secured Notes.
“Rate Management Obligations” of a Person shall mean any and all obligations of
such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.
“Rate Management Transaction” shall mean any transaction (including an agreement
with respect thereto) now existing or hereafter entered by the Borrower or a
Restricted Subsidiary which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures; provided that any Permitted
Indebtedness Hedge shall not be a Rate Management Transaction so long as such
Permitted Indebtedness Hedge relates to capital stock of Borrower.
“Receivable” of any Person shall mean a right of such Person to the payment of
money arising out of a consumer transaction, and which right was acquired by
such Person with a group of similar rights.
“Receivables Portfolio” of any Person shall mean any group of Receivables
acquired by such Person as part of a single transaction.
“Recipient” shall mean (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or





--------------------------------------------------------------------------------



official interpretation of said Board of Governors relating to reserve
requirements applicable to member banks of the Federal Reserve System.
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying margin stocks applicable to member banks of the
Federal Reserve System.
“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).
“Reimbursement Obligation” shall mean the obligation of the Borrower to
reimburse an Issuing Bank pursuant to Section 2.22(d) for amounts drawn under
Letters of Credit.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.
“Relevant Governmental Body” shall mean the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Rentals” of a Person shall mean the aggregate rent expense incurred by such
Person under any Operating Lease.
“Reportable Event” shall mean a reportable event as defined in Section 4043 of
ERISA and the regulations issued under such section, with respect to a Plan
subject to Title IV of ERISA, excluding, however, such events as to which the
PBGC has by regulation waived the requirement of Section 4043(a) of ERISA that
it be notified within 30 days of the occurrence of such event, provided,
however, that a failure to meet the minimum funding standard of Section 412 of
the Code and of Section 302 of ERISA shall be a Reportable Event regardless of
the issuance of any such waiver of the notice requirement in accordance with
either Section 4043(a) of ERISA or variance from the minimum funding standard
allowed under Section 412(c) of the Code.
“Reports” is defined in Section 10.3(a).
“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments and Term Loans at such time or if
the Lenders have no Commitments outstanding, then Lenders holding more than 50%
of the Revolving Credit Exposure and Term Loans; provided, however, that to the
extent that any Lender is a Defaulting Lender, such Defaulting Lender and all of
its unused Commitments and





--------------------------------------------------------------------------------



Revolving Credit Exposure and outstanding Term Loans shall be excluded for
purposes of determining Required Lenders.
“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the
treasurer, the assistant treasurer or a vice president of the Borrower or such
other representative of the Borrower as may be designated in writing by any one
of the foregoing with the consent of the Administrative Agent; provided, that,
with respect to the financial covenants and Compliance Certificate, Responsible
Officer shall mean only the chief financial officer or the treasurer of the
Borrower.
“Restricted Payment” shall mean (i) any dividend or other distribution, direct
or indirect, on account of any equity interests of the Borrower or any of its
Restricted Subsidiaries now or hereafter outstanding, except a dividend payable
solely in the Borrower’s capital stock (other than Disqualified Stock) or in
options, warrants or other rights to purchase such capital stock, (ii) any
redemption, retirement, purchase or other acquisition for value, direct or
indirect, of any equity interests of the Borrower or any of its Restricted
Subsidiaries now or hereafter outstanding, other than in exchange for, or out of
the proceeds of, the substantially concurrent sale (other than to a Restricted
Subsidiary of the Borrower) of other equity interests of the Borrower (other
than Disqualified Stock) and (iii) any redemption, purchase, retirement,
defeasance, prepayment or other acquisition for value, direct or indirect, of
any Indebtedness prior to the stated maturity thereof, other than the
Obligations, the Prudential Note Obligations and the Equipment Financing
Transactions.
“Restricted Subsidiary” shall mean any Subsidiary that is not an Unrestricted
Subsidiary. Unless explicitly set forth to the contrary, a reference to a
“Restricted Subsidiary” means a Restricted Subsidiary of the Borrower.
“Revolving Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make Revolving Loans to the Borrower and to participate in
Letters of Credit and Swingline Loans in an aggregate principal amount not
exceeding the amount set forth with respect to such Lender on Schedule III, as
such schedule may be amended pursuant to Section 2.24(a), and shall include (i)
an Extended Revolving Commitment of such Lender, as the context may require, and
(ii) in the case of a Person becoming a Lender after the ClosingAmendment No. 5
Effective Date through an assignment of an existing Revolving Commitment, the
amount of the assigned “Revolving Commitment” as provided in the Assignment and
Acceptance executed by such Person as an assignee, as the same may be increased
or decreased pursuant to terms hereof.
“Revolving Commitment Termination Date” shall mean the earliest of (i) December
20July 7, 20212023, (ii) the date on which the Revolving Commitments are
terminated pursuant to Section 2.9 and (iii) the date on which all amounts
outstanding under this Agreement have been declared or have automatically become
due and payable (whether by acceleration or otherwise); provided, that, with
respect to any Extended Revolving Commitment (and the Extended Revolving Loans
made pursuant thereto), the termination date shall be as set forth in the
Extension Offer with respect thereto.





--------------------------------------------------------------------------------



“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.
“Revolving Credit Note” shall mean a promissory note of the Borrower payable to
the order of a requesting Lender in the principal amount of such requesting
Lender’s Revolving Commitment, in substantially the form of Exhibit C, and any
promissory note issued in replacement thereof.
“Revolving Facility” shall mean the extensions of credit made hereunder by
Lenders holding a Revolving Commitment.
“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.
“S&P” shall mean Standard & Poor'’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor theretoPoor’s Rating Agency
Group.
“Sale and Leaseback Transaction” shall mean any sale or other transfer of
Property by any Person with the intent to lease such Property as lessee.
“Sanctioned Country” shall mean, at any time, a country or territory that is, or
whose government is, the subject or target of any Sanctions.
“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person located, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person.
“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.
“Screen Rate” shall mean the rate specified in the first sentence of the
definition of LIBOR.
“Secured Obligations” shall mean, collectively, (i) the Obligations, (ii) all
Rate Management Obligations owing in connection with Rate Management
Transactions to any Lender or any affiliate of any Lender, (iii) all Banking
Services Obligations owing to any Lender or any affiliate of any Lender and (iv)
the Prudential Note Obligations; provided, that “Secured Obligations” shall not
include any Excluded Swap Obligations.
“Secured Parties” shall mean the Holders of Obligations and the Holders of
Prudential Note Obligations, if any.





--------------------------------------------------------------------------------



“Single Employer Plan” shall mean a Plan maintained by the Borrower or any
member of the Controlled Group.
“SOFR” with respect to any day shall mean the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“Subordinated Indebtedness” of a Person shall mean any Indebtedness (other than
Indebtedness arising from intercompany loans and advances) of such Person the
payment of which is subordinated to payment of the Secured Obligations.
“Subordinated Indebtedness Documents” shall mean any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.
“Subsidiary” of a Person shall mean (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.
“Subsidiary Redesignation” shall have the meaning assigned thereto in the
definition of “Unrestricted Subsidiary” below.
“Substantial Portion” shall mean, with respect to the Property of the Borrower
and its Restricted Subsidiaries, Property which represents more than 5% of
Consolidated Tangible Assets or Property which is responsible for more than 5%
of the consolidated net revenues of the Borrower and its Restricted
Subsidiaries, in each case, as would be shown in the consolidated financial
statements of the Borrower and its Restricted Subsidiaries as at the beginning
of the twelve-month period ending with the month in which such determination is
made (or if financial statements have not been delivered hereunder for that
month which begins the twelve-month period, then the financial statements
delivered hereunder for the quarter ending immediately prior to that month).
“Supermajority Lenders” shall mean Lenders in the aggregate having at least 66
2/3% of the sum of the Aggregate Revolving Commitment (or, if all of the
Revolving Commitments are terminated pursuant to the terms of this Agreement,
the Aggregate Revolving Credit Exposure at such time).
“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.





--------------------------------------------------------------------------------



“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount equal to $10,000,000.
“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.4, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.
“Swingline Lender” shall mean SunTrustTruist Bank.
“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.
“Swingline Note” shall mean the promissory note of the Borrower payable to the
order of the Swingline Lender in the principal amount of the Swingline
Commitment, in substantially the form of Exhibit D, and any promissory note
issued in replacement or substitution thereof.
“Syndication Agent” shall mean Bank of America, N.A. It is understood and agreed
that if Bank of America, N.A. ceases to be a Lender hereunder, then all consent
or approval rights of the Syndication Agent set forth in this Agreement shall no
longer be required.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, assessments or withholdings imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Term Loan Facility” shall mean the Term Loans made under the Existing Credit
Agreement and shall include the extension of credit made by any Increasing
Lender in respect of its Additional Term Loan A-34 Commitment.
“Term Loan” shall mean (i) individually, Term Loan A, Term Loan A-1, Term Loan
A-23 or Term Loan A-34, as applicable and (ii) collectively, Term Loan A, Term
Loan A-1, Term Loan A-2-3 and Term Loan A-34, and shall include Extended Term
Loans, as the context may require.
“Term Loan A” shall mean the Term Loan made by each of Amalgamated Bank and
Israel Discount Bank of New York on the 2012 Prior Closing Date.
“Term Loan A Maturity Date” shall mean the earlier of (i) November 3, 2017 or
(ii) the date on which the principal amount of all outstanding Term Loans have
been declared or automatically have become due and payable (whether by
acceleration or otherwise); provided, that, with respect to any Extended Term
Loans, the maturity date shall be as set forth in the Extension Offer with
respect thereto.
“Term Loan A-1” shall mean the Term Loan made by Deutsche Bank AG, New York
Branch on the 2012 Prior Closing Date and the 2014 Prior Closing Date.





--------------------------------------------------------------------------------



“Term Loan A-1 Maturity Date” shall mean the earlier of (i) February 25, 2017 or
(ii) the date on which the principal amount of all outstanding Term Loans have
been declared or automatically have become due and payable (whether by
acceleration or otherwise); provided, that, with respect to any Extended Term
Loans, the maturity date shall be as set forth in the Extension Offer with
respect thereto.
“Term Loan A-23” shall mean the Term Loan made by certain Non-Extending Lenders
on the 2012 Prior Closing Date, the maturity date of which was extended on the
2014 Prior Closing Date.prior to the Amendment No. 5 Effective Date.
“Term Loan A-23 Maturity Date” shall mean the earlier of (i) February 25,
2019December 20, 2021 or (ii) the date on which the principal amount of all
outstanding Term Loans have been declared or automatically have become due and
payable (whether by acceleration or otherwise); provided, that, with respect to
any Extended Term Loans, the maturity date shall be as set forth in the
Extension Offer with respect thereto.
“Term Loan A-34” shall mean (i) a Term Loan A-23 that has been converted
pursuant to Section 2.5(b) on the Amendment No. 5 Effective Date, (ii) an
additional Term Loan A-34 made by an Increasing Lender on the ClosingAmendment
No. 5 Effective Date pursuant to Section 2.5(c) or (iii) any Incremental Term
Loan or Extended Term Loan made or extended after the ClosingAmendment No. 5
Effective Date and designated as a Term Loan A-34 in the relevant Incremental
Facility Amendment or other instrument pursuant to which such loan is made or
extended.
“Term Loan A-34 Maturity Date” shall mean the earlier of (i) December 20,
2021July 7, 2023 or (ii) the date on which the principal amount of all
outstanding Term Loans have been declared or automatically have become due and
payable (whether by acceleration or otherwise); provided, that, with respect to
any Extended Term Loans, the maturity date shall be as set forth in the
Extension Offer with respect thereto.
“Term Notes” shall mean, collectively, each Term Note A, Term Note A-1, Term
Note A-24 and Term Note A-34.
“Term Note A” shall mean a promissory note of the Borrower payable to the order
of a requesting Lender in the principal amount of such Lender’s outstanding Term
Loan A as of the 2012 Prior Closing Date, in substantially the form of Exhibit
E-1, and any promissory note issued in replacement or substitution thereof.
“Term Note A-13” shall mean a promissory note of the Borrower payable to the
order of a requesting Lender in the principal amount of such Lender’s
outstanding Term Loan A-13 as of the 2014 Prior Closing Date, in substantially
the form of Exhibit E-24, and any promissory note issued in replacement or
substitution thereof.
“Term Note A-24” shall mean a promissory note of the Borrower payable to the
order of a requesting Lender in the principal amount of such Lender’s
outstanding Term Loan





--------------------------------------------------------------------------------



A-24 as of the 2014 Prior ClosingAmendment No. 5 Effective Date, in
substantially the form of Exhibit E-35, and any promissory note issued in
replacement or substitution thereof.
“Term Note A-3SOFR” shall mean a promissory note of the Borrower payable to the
order of a requesting Lender in the principal amount of such Lender’s
outstanding Term Loan A-3 as of the Closing Date, in substantially the form of
Exhibit E-4, and any promissory note issued in replacement or substitution
thereof.the forward-looking term rate based on SOFR that has been selected or
recommended by the Relevant Governmental Body.
“Trigger Quarter” has the meaning specified in Section 6.2.
“Truist Bank” shall have the meaning in the introductory paragraph hereof.
“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.
“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.20(g)(ii)(B)(iii).
“Unadjusted Benchmark Replacement” shall mean the Benchmark Replacement
excluding the Benchmark Replacement Adjustment.
“Unfunded Liabilities” shall mean the amount (if any) by which the present value
of all vested and unvested accrued benefits under each Single Employer Plan
subject to Title IV of ERISA exceeds the fair market value of all such Plan’s
assets allocable to such benefits, all determined as of the then most recent
valuation date for such Plan for which a valuation report is available, using
actuarial assumptions for funding purposes as set forth in such report.
“Unrestricted Subsidiary” shall mean (a) any Subsidiary designated by the
Borrower as an “Unrestricted Subsidiary” hereunder by written notice to the
Administrative Agent; provided that the Borrower shall only be permitted to so
designate a Subsidiary as an Unrestricted Subsidiary if each of the following
conditions are satisfied: (i) immediately before and after giving effect to such
designation, (x) no Default or Event of Default shall have occurred and be
continuing or shall exist and (y) the Borrower shall be in pro forma compliance
with each of the covenants set forth in ARTICLE VI as of the last day of the
most recently ended fiscal quarter of the Borrower for which financial
statements have been delivered pursuant to Section 5.1(a) or (b), as applicable,
together with the consolidating financial statements relating thereto required
under Section 5.1(d) (after giving effect to such designation of such Subsidiary
as an Unrestricted Subsidiary), (ii) no Subsidiary may be designated as an
Unrestricted Subsidiary if, after giving effect to such designation, it (or any
of its Subsidiaries) (x) would be a “Restricted Subsidiary” for the purpose of
the Prudential Senior Secured Note Agreement, any Incremental Facility or any
other Material Indebtedness of the Borrower or a Restricted Subsidiary pursuant





--------------------------------------------------------------------------------



to which a Subsidiary may be designated an “Unrestricted Subsidiary” or (y)
would be a co-borrower or guarantor (or provide security or any other form of
credit enhancement) for the purpose of the Prudential Senior Secured Note
Agreement, any Incremental Facility or any other Material Indebtedness of the
Borrower or a Restricted Subsidiary, (iii) the designation of any Subsidiary as
an Unrestricted Subsidiary shall constitute an Investment by the Borrower
therein at the date of designation in an amount equal to the greater of (I) the
portion (proportionate to the Borrowers’ direct or indirect equity interest in
such Subsidiary) of the Fair Market Value of the net assets of such Subsidiary
(and any Subsidiaries thereof) and (II) the Fair Market Value of the Borrower’s
direct or indirect equity interest in such Subsidiary, in each case, at the time
that such Subsidiary is designated an Unrestricted Subsidiary and the Borrower
shall be permitted to make such Investment under Section 7.4(i), (iv) neither
the Borrower nor any Restricted Subsidiary shall at any time be directly,
indirectly or contingently liable for any Indebtedness or other liability of any
Unrestricted Subsidiary, except to the extent the same would constitute a
permitted Investment under Section 7.4(i), (v) any Subsidiary to be so
designated does not (directly, or indirectly through its own Subsidiaries or
otherwise) own any capital stock of, or own or hold any Lien on any property of,
the Borrower or any Restricted Subsidiary, (vi) [reserved] and (vii) the
Borrower shall have delivered to the Administrative Agent an officer’s
certificate executed by a Responsible Officer of the Borrower, certifying
compliance with each of the requirements of the preceding clauses (i) through
(v) and (b) any Subsidiary of an Unrestricted Subsidiary. The Borrower may
designate any Unrestricted Subsidiary to be a Restricted Subsidiary for purposes
of this Agreement (each, a “Subsidiary Redesignation”); provided that (A)
immediately before and after such Subsidiary Redesignation, no Default or Event
of Default shall have occurred and be continuing or shall exist, (B) the
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of such designation of any Indebtedness or
Liens of such Subsidiary existing at such time, (C) the Borrower shall be in pro
forma compliance with each of the covenants set forth in ARTICLE VI as of the
last day of the most recently ended fiscal quarter of the Borrower for which
financial statements have been delivered pursuant to Section 5.1(a) or (b), as
applicable, together with the consolidating financial statements relating
thereto required under Section 5.1(d) (after giving effect to such Subsidiary
Redesignation), (D) all representations and warranties contained herein and in
the other Loan Documents shall be true and correct in all material respects with
the same effect as though such representations and warranties had been made on
and as of the date of such Subsidiary Redesignation (both before and after
giving effect thereto), unless stated to relate to a specific earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date, (E) such Subsidiary Redesignation
shall constitute a return on any Investment by the Borrower in Unrestricted
Subsidiaries that are subject to such Subsidiary Redesignation in an amount
equal to the greater of (i) the portion (proportionate to the Borrowers’ direct
or indirect equity interest in such Subsidiary) of the Fair Market Value of the
net assets of such Subsidiary (and any Subsidiaries thereof) and (ii) the Fair
Market Value of the Borrowers’ direct or indirect equity interest in such
Subsidiary, in each case, at the date of such Subsidiary Redesignation of the
Borrower’s or its Subsidiary’s (as applicable) Investment in such Subsidiary),
(F) the Borrower shall cause the Subsidiary that is the subject of such
Subsidiary Redesignation to comply with, to the extent applicable, Section 5.10
and Section 5.11 and (G) the Borrower shall have delivered to the Administrative
Agent an officer’s certificate executed by a Responsible Officer of the
Borrower, certifying compliance with the requirements





--------------------------------------------------------------------------------



of the preceding clauses (A) through (E); provided, further, that no
Unrestricted Subsidiary that has been designated as a Restricted Subsidiary
pursuant to a Subsidiary Redesignation may again be designated as an
Unrestricted Subsidiary. For the avoidance of doubt, the results of operations,
cash flows, assets and indebtedness or other liabilities of Unrestricted
Subsidiaries will not be taken into account or consolidated with the accounts of
any Loan Party or Restricted Subsidiary for any purpose under this Agreement
(other than for the financial statements required to be delivered pursuant to
Sections 5.1(a) and (b)) or the other Loan Documents, including for the purposes
of determining any financial calculation contained in this Agreement.
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.
“Wholly-Owned Subsidiary” shall mean (i) any Restricted Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by the Borrower or one or more wholly owned Restricted
Subsidiaries of the Borrower, or by the Borrower and one or more wholly owned
Restricted Subsidiaries of the Borrower, or (ii) any partnership, limited
liability company, association, joint venture or similar business organization
100% of the ownership interests having ordinary voting power of which shall at
the time be so owned or controlled by a Person referred to in clause (i) above.
“Withholding Agent” shall mean the Borrower and the Administrative Agent.
Section 1.2.  Classifications of Loans and Borrowings.
For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “2021 Revolving Loan”, “Term2023 Revolving Loan A”, “Term Loan A-1”,
“Term Loan A-2” or a “Term Loan A-3”, or a “Term Loan A-4”) or by Type (e.g., a
“Eurodollar Loan” or “Base Rate Loan”) or by Class and Type (e.g., “Revolving
Eurodollar Loan”). Borrowings also may be classified and referred to by Class
(e.g., “Revolving Borrowing”) or by Type (e.g., “Eurodollar Borrowing”) or by
Class and Type (e.g., “Revolving Eurodollar Borrowing”).
Section 1.3.  Accounting Terms and Determination.
If any changes in generally accepted accounting principles are hereafter
required or permitted and are adopted by the Borrower or any of its Restricted
Subsidiaries with the agreement of its independent certified public accountants
and such changes result in a change in the method of calculation of any of the
financial covenants, tests, restrictions or standards herein or in the related
definitions or terms used therein (“Accounting Changes”), the parties hereto
agree, at the Borrower’s request or the Administrative Agent’s request, to enter
into negotiations, in good faith, in order to amend such provisions in a credit
neutral manner so as to reflect equitably such changes with the desired result
that the criteria for evaluating the Borrower's and





--------------------------------------------------------------------------------



its Restricted Subsidiaries' financial condition shall be the same after such
changes as if such changes had not been made; provided, however, until such
provisions are amended in a manner reasonably satisfactory to the Administrative
Agent and the Required Lenders, no Accounting Change shall be given effect in
such calculations. Notwithstanding anything to the contrary contained in this
Section or the definition of “Capital Lease,” in the event of an accounting
change requiring all leases to be capitalized, only those leases that would
constitute Capital Leases on the Closing Date (assuming for purposes hereof that
they were in existence on the Closing Date) shall be considered Capital Leases
and all calculations and deliverables under this Agreement or any other Loan
Document shall be made or delivered, as applicable, in accordance therewith
(provided that together with all financial statements delivered to the
Administrative Agent in accordance with the terms of this Agreement after the
date of such accounting change, the Borrower shall deliver a schedule showing
the adjustments necessary to reconcile such financial statements with GAAP as in
effect immediately prior to such accounting change). In the event such amendment
is entered into, all references in this Agreement to Agreement Accounting
Principles shall mean generally accepted accounting principles as of the date of
such amendment. Notwithstanding the foregoing, all financial statements to be
delivered by the Borrower pursuant to Section 5.1 shall be prepared in
accordance with generally accepted accounting principles in effect at such time.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Accounting Standards Codification 825-10-25 (previously
referred to as Statement of Financial Accounting Standards 159) (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Borrower or any of its Restricted Subsidiaries at “fair value”, as defined
therein.
Section 1.4.  Terms Generally.
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. In the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including” and the word “to” means “to but excluding”. Unless the context
requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as it was originally executed or as it
may from time to time be amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns (including, without
limitation, a debtor in possession on its behalf), (iii) the words “hereof”,
“herein” and “hereunder” and words of similar import shall be construed to refer
to this Agreement as a whole and not to any particular provision hereof, (iv)
all references to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles, Sections, Exhibits and Schedules to this Agreement; (v)
any





--------------------------------------------------------------------------------



reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time and (vi) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
To the extent that any of the representations and warranties contained in
ARTICLE IV under this Agreement is qualified by “Material Adverse Effect”, then
the qualifier “in all material respects” contained in Section 3.2(b) and the
qualifier “in any material respect” contained in Section 8.1(b) shall not apply.
Unless otherwise indicated, all references to time are references to Eastern
Standard Time or Eastern Daylight Savings Time, as the case may be. Unless
otherwise expressly provided herein, all references to dollar amounts shall mean
Dollars. In determining whether any individual event, act, condition or
occurrence of the foregoing types could reasonably be expected to result in a
Material Adverse Effect, notwithstanding that a particular event, act, condition
or occurrence does not itself have such effect, a Material Adverse Effect shall
be deemed to have occurred if the cumulative effect of such event, act,
condition or occurrence and all other such events, acts, conditions or
occurrences of the foregoing types which have occurred could reasonably be
expected to result in a Material Adverse Effect.
Section 1.5.  Divisions.
For all purposes under the Loan Documents, in connection with any Division or
plan of Division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its equity interests at such time.
ARTICLE II 
AMOUNT AND TERMS OF THE COMMITMENTS


Section 2.1.  General Description of Facilities.
(a) Subject to and upon the terms and conditions herein set forth, (i) the
Lenders hereby establish in favor of the Borrower a revolving credit facility
pursuant to which each Lender severally agrees (to the extent of such Lender’s
Revolving Commitment, including any increase in Revolving Commitments initially
provided in the form of 2023 Revolving Commitments on the Amendment No. 5
Effective Date) to make Revolving Loans to the Borrower in accordance with
Section 2.2, (ii) the Issuing Bank agrees to issue Letters of Credit in
accordance with Section 2.22, (iii) the Swingline Lender agrees to make
Swingline Loans in accordance with Section 2.4, (iv) each Lender with a
Revolving Commitment agrees to purchase a participation interest in the Letters
of Credit and the Swingline Loans pursuant to the terms and conditions hereof;
provided, that in no event shall the aggregate principal amount of all
outstanding Revolving Loans, Swingline Loans and outstanding LC Exposure exceed
at any time the Aggregate Revolving Commitment from time to time in effect; and
(v) each Increasing Lender with an Additional Term Loan A-34 Commitment
severally agrees to make an additional





--------------------------------------------------------------------------------



Term Loan A-34 to the Borrower in a principal amount equal to such Lender’s
Additional Term Loan A-34 Commitment on the ClosingAmendment No. 5 Effective
Date.
(b) Immediately before giving effect to the terms and conditions of Amendment
No. 5 on the Amendment No. 5 Effective Date, the only Term Loans outstanding
constitute Term Loan A-3 in an aggregate amount equal to $164,032,950.10. The
parties hereto agree that each Term Loan A-34 made by an applicable Increasing
Lender on the ClosingAmendment No. 5 Effective Date pursuant to its Additional
Term Loan A-34 Commitment and that the 2023 Revolving Commitment of the New
Lender and eachany applicable Increasing Lender or New Lender will be incurred
as Incremental Term Loans and Incremental Revolving Commitments, as applicable,
made pursuant to Section 2.24 (and solely for the purposes of incurring such
Term Loan A-34 made by the Increasing Lenders and effecting the 2023 Revolving
Commitment made by the New Lender and the Increasing Lenders, in each case, on
the ClosingAmendment No. 5 Effective Date, the Administrative Agent and Lenders
hereby waive the notice requirements set forth in Section 2.24).) The parties
hereto agree that the amount of the Incremental Term Loans and Incremental
Revolving Commitments contemplated by this Section 2.1(b) shall not reduce the
amount of Incremental Facilities available pursuant to Section 2.24 on and after
the ClosingAmendment No. 5 Effective Date.
Section 2.2.  Revolving Loans.
(a) Subject to the terms and conditions set forth herein, each Lender with a
Revolving Commitment severally (and not jointly) agrees to make Revolving Loans,
ratably in proportion to its Pro Rata Share, to the Borrower, from time to time
during the Availability Period, in an aggregate principal amount outstanding at
any time that will not result in (a) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Revolving Commitment or (b) the sum of the aggregate
Revolving Credit Exposures of all Lenders exceeding the lesser of (i) the
Aggregate Revolving Commitment and (ii) the Borrowing Base, in each case, then
in effect; provided that the 2021 Revolving Lenders shall not be required to
make any Revolving Loans after the 2021 Revolving Commitment Termination Date.
During the Availability Period, the Borrower shall be entitled to borrow, prepay
and reborrow Revolving Loans in accordance with the terms and conditions of this
Agreement; provided, that the Borrower may not borrow or reborrow should there
exist a continuing Default or Event of Default. ; provided further, that to the
extent multiple Classes of Revolving Commitments exist at any time, the
applicable provisions set forth in the proviso in Section 2.25(a) shall apply to
govern the application of Borrowings, repayments, etc., as between the Classes.
(b) On the ClosingAmendment No. 5 Effective Date, (i) each of the Extending
Lenders with aholding a 2021 Revolving Commitment immediately prior to the
ClosingAmendment No. 5 Effective Date agrees to extend the termination date of
itsthat such Extending Lender’s 2021 Revolving Commitment through and
includingwill be converted into a 2023 Revolving Commitment pursuant to which
the Revolving Commitment Termination Date. The Lenders acknowledge that the
shall apply (it being understood and agreed that the 2021 Revolving Commitment
of the Non-Extending Lenders will not be extended and will terminate on the (i)
20172021 Revolving Commitment Termination Date (with respect to the Revolving





--------------------------------------------------------------------------------



Commitment of any 2017 Revolving Lender) or the 2019 Revolving Commitment
Termination Date (with respect to the Revolving Commitment of any 2019 Revolving
Lender).) and ii) all Revolving Loans that are outstanding immediately prior to
the consummation of Amendment No. 5 shall be refinanced with a new Borrowing of
Revolving Loans to be made on a pro rata basis between the two Classes of
Revolving Commitments in effect immediately after giving effect to the
consummation of Amendment No. 5 (together with a corresponding re-allocation of
participations in the Existing Letters of Credit on a pro rata basis between
such Classes of Revolving Commitments in effect immediately after giving effect
to the consummation of Amendment No. 5). For the avoidance of doubt the 2021
Revolving Loans and 2023 Revolving Loans shall be separate Classes of Revolving
Loans.
(c) (b) The Borrower, the Extending Lenders and the New LenderAdministrative
Agent and the Lenders signatory to Amendment No. 5 each acknowledge and agree
that as of the ClosingAmendment No. 5 Effective Date andimmediately after giving
effect to the newconsummation of Amendment No. 5 (including, without limitation,
the conversion of the 2021 Revolving Commitments of all Extending Lenders into
2023 Revolving Commitments pursuant to Section 2.2(b)(i), the new 2023 Revolving
Commitment of the New Lender and the increased Revolving Commitment of each
Increasing Lender), (i) the aggregate 2023 Revolving Commitment as of the
Closing Date is $781,726,729.80 and the amount each such Lender’s Revolving2023
Revolving Commitment is as set forth on Schedule III and (ii) the aggregate 2021
Revolving Commitment and the amount of each such Non-Extending Lender’s 2021
Revolving Commitment is as set forth on Schedule III.
Section 2.3.  Procedure for Revolving Borrowings.
The Borrower shall give the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) of each Revolving Borrowing substantially
in the form of Exhibit 2.3 (a “Notice of Revolving Borrowing”) (x) prior to 2:00
p.m. one (1) Business Day prior to the requested date of each Base Rate
Borrowing and (y) prior to 2:00 p.m. three (3) Business Days prior to the
requested date of each Eurodollar Borrowing. Each Notice of Revolving Borrowing
shall be irrevocable and shall specify: (i) the aggregate principal amount of
such Borrowing, (ii) the date of such Borrowing (which shall be a Business Day),
(iii) the Type of such Revolving Loan comprising such Borrowing and (iv) in the
case of a Eurodollar Borrowing, the duration of the initial Interest Period
applicable thereto (subject to the provisions of the definition of Interest
Period). Each Revolving Borrowing shall consist entirely of Base Rate Loans or
Eurodollar Loans, as the Borrower may request. The aggregate principal amount of
each Eurodollar Borrowing shall be not less than $250,000 or a larger multiple
of $50,000, and the aggregate principal amount of each Base Rate Borrowing shall
not be less than $250,000 or a larger multiple of $50,000; provided, that Base
Rate Loans made pursuant to Section 2.4 or Section 2.22(d) may be made in lesser
amounts as provided therein. At no time shall the total number of Eurodollar
Borrowings outstanding at any time exceed 20. Promptly following the receipt of
a Notice of Revolving Borrowing in accordance herewith, the Administrative Agent
shall advise each Lender of the details thereof and the amount of such Lender’s
Revolving Loan to be made as part of the requested Revolving Borrowing. The
Borrower agrees that it will not





--------------------------------------------------------------------------------



request any 2021 Revolving BorrowingLoan to be funded or made available to the
Borrower on any Existingor after the 2021 Revolving Commitment Termination Date.
Section 2.4.  Swingline Commitment.
(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower, from time to time during the
Availability Period, in an aggregate principal amount outstanding at any time
not to exceed the lesser of (i) the Swingline Commitment then in effect and (ii)
the difference between (x) the lesser of (1) the Aggregate Revolving Commitment
and (2) the Borrowing Base in effect at such time minus (y) the aggregate
Revolving Credit Exposures of all Lenders; provided, that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan. The Borrower shall be entitled to borrow, repay and reborrow
Swingline Loans in accordance with the terms and conditions of this Agreement.
(b) The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Swingline Borrowing
substantially in the form of Exhibit 2.4 attached hereto (“Notice of Swingline
Borrowing”) prior to 10:00 a.m. on the requested date of each Swingline
Borrowing. Each Notice of Swingline Borrowing shall be irrevocable and shall
specify: (i) the principal amount of such Swingline Loan, (ii) the date of such
Swingline Loan (which shall be a Business Day) and (iii) the account of the
Borrower to which the proceeds of such Swingline Loan should be credited. The
Administrative Agent will promptly advise the Swingline Lender of each Notice of
Swingline Borrowing. Each Swingline Loan shall accrue interest at the Base Rate
plus the Applicable Margin. The aggregate principal amount of each Swingline
Loan shall be not less than $100,000 or a larger multiple of $50,000, or such
other minimum amounts agreed to by the Swingline Lender and the Borrower. The
Swingline Lender will make the proceeds of each Swingline Loan available to the
Borrower in Dollars in immediately available funds at the account specified by
the Borrower in the applicable Notice of Swingline Borrowing not later than 1:00
p.m. on the requested date of such Swingline Loan.
(c) The Swingline Lender, at any time and from time to time in its sole
discretion, may, on behalf of the Borrower (which hereby irrevocably authorizes
and directs the Swingline Lender to act on its behalf), and shall, on behalf of
the Borrower (which hereby irrevocably authorizes and directs the Swingline
Lender to act on its behalf) on the fifth (5th) Business Day following each
Swingline Borrowing give a Notice of Revolving Borrowing to the Administrative
Agent requesting the Lenders (including the Swingline Lender) to make Base Rate
Loans in an amount equal to the unpaid principal amount of any Swingline Loan.
Each Lender will make the proceeds of its Base Rate Loan included in such
Borrowing available to the Administrative Agent for the account of the Swingline
Lender in accordance with Section 2.7, which will be used solely for the
repayment of such Swingline Loan.
(d) If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Swingline Lender)
shall purchase an undivided participating interest in such Swingline Loan in an
amount equal to its Pro Rata Share thereof on





--------------------------------------------------------------------------------



the date that such Base Rate Borrowing should have occurred. On the date of such
required purchase, each Lender shall promptly transfer, in immediately available
funds, the amount of its participating interest to the Administrative Agent for
the account of the Swingline Lender.
(e) Each Lender’s obligation to make a Base Rate Loan pursuant to Section 2.4(c)
or to purchase the participating interests pursuant to Section 2.4(d) shall be
absolute and unconditional and shall not be affected by any circumstance,
including without limitation (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any other Person may have or claim against
the Swingline Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by the Borrower, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Base Rate at all times thereafter. Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents. In addition, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans and
any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such Lender’s participation interest in such Swingline Loans that such
Lender failed to fund pursuant to this Section 2.4, until such amount has been
purchased in full.
(f) The Borrower agrees that it will not request any Swingline Borrowing to be
funded or made available to the Borrower on any Existingthe 2021 Revolving
Commitment Termination Date. Further, to the extent any Swingline Loans are
outstanding on any Existingthe 2021 Revolving Commitment Termination Date, all
such Swingline Loans shall be repaid in full on such date (and after such date
be available for re-borrowing for the remainder of the applicable Availability
Period).
(g) If the Revolving Commitment Termination Date shall have occurred in respect
of any tranche of Revolving Commitments at a time when another tranche of
Revolving Commitments is in effect with a longer Revolving Commitment
Termination Date as a result of an Extension, then on the earlier occurring
Revolving Commitment Termination Date all then outstanding Swingline Loans shall
be repaid in full on such date.
Section 2.5. Term Loans; Additional Term Loan A-34 Commitments.
(a) The parties hereto acknowledge and agree that certain Lenders severally
agreed to make on either the 2012 Prior Closing Date or the 2014 Prior Closing
Date, as applicable, a single term loan to the Borrower in amade various Classes
of Term Loans under this Agreement Dates on the applicable Prior Closing Dates
and, as of the Amendment No. 5 Effective Date immediately before giving effect
to the consummation of Amendment No. 5, only a single Class





--------------------------------------------------------------------------------



of Term Loan A-3 remained outstanding in an aggregate principal amount equal to
the “Term Loan Commitment” (as defined in the Existing Credit Agreement) of such
Lender in existence on such date$164,032,950.10.
(b) On the ClosingAmendment No. 5 Effective Date, each of the Extending Lenders
holding a Term Loan A-3 immediately prior to the ClosingAmendment No. 5
Effective Date agrees that such Extending Lender’s outstanding Term Loan A-3
will be converted into a Term Loan A-3of like4 of an equal outstanding principal
amount and agrees to extend the maturity date for such Term Loan to the Term
Loan A-34 Maturity Date. For purposes of this Agreement and the other Loan
Documents, the Borrower and each of the Extending Lenders acknowledge thetheir
making of thetheir respective Term Loans on the 2012applicable Prior Closing
Date and the 2014 Prior Closing DateDates and agree that, on and after the
ClosingAmendment No. 5 Effective Date, the Term Loan of each Extending Lender
shall continue to be outstanding as a Term Loan A-34 and such Term Loan A-34
shall be a separate Class of Term Loans from the Term Loan A-3.
(c) Subject to the terms and conditions set forth herein, each Increasing Lender
agrees to make on the ClosingAmendment No. 5 Effective Date an additional Term
Loan A-34 to the Borrower in a principal amount equal to the Additional Term
Loan A-34 Commitment of such Increasing Lender. Effective on the
ClosingAmendment No. 5 Effective Date, without constituting a novation, each
Term Loan A-3 of an Extending Lender outstanding immediately prior to the
ClosingAmendment No. 5 Effective Date, together with the additional Term Loan
A-34 made by any Increasing Lender pursuant to the Additional Term Loan A-34
Commitment of such Increasing Lender on the ClosingAmendment No. 5 Effective
Date, shall constitute the “Term Loan A-34”, a single, undivided term loan
outstanding under, and for all purposes of, the Credit Agreement and the other
Loan Documents.
(d) The Term Loans may be, from time to time, Base Rate Loans or Eurodollar
Loans or a combination thereof. Once repaid, Term Loans may not be reborrowed.
(e) The Borrower, the Extending Lenders and the IncreasingAdministrative Agent
and the Lenders signatory to Amendment No. 5 each acknowledge and agree that as
of the ClosingAmendment No. 5 Effective Date andimmediately after giving effect
to consummation of Amendment No. 5 (including, without limitation, the
conversion of the Term Loans of all Extending Lenders into a Term Loan A-34
pursuant to Section 2.5(b) and the making of an additional Term Loan A-34 by
each of the Increasing Lenders on the Closing Date pursuant to Section 2.5(c)),
(i) the aggregate outstanding principal balance of Term Loan A-3 is
$88,250,231.444 and the principal amount of each such Lender’s Term Loan A-34 is
as set forth on Schedule II. The Borrower acknowledges and agrees that as of the
Closing Date and after giving effect to the conversion of the Term Loans of all
Extending Lenders into a Term Loan A-3 pursuant to Section 2.5(b) (i) the
aggregate outstanding amount of the Term Loan A is $4,921,874.97, and (ii) the
aggregate outstanding amountprincipal balance of the Term Loan A-1 is
$50,625,000.00, (iii) the aggregate outstanding amount of the Term Loan A-2 is
$22,601,491.073 and (iv) the principal amount of each Non-Extending Lender’s
Term Loan A, Term Loan A-1, Term Loan A-2, as applicable,-3 is as set forth on
Schedule II.





--------------------------------------------------------------------------------



Section 2.6. Funding of Borrowings.
(a) Each Lender will make available each Loan to be made by it hereunder on the
proposed date thereof by wire transfer in immediately available funds by 11:00
a.m. to the Administrative Agent at the Payment Office; provided, that the
Swingline Loans will be made as set forth in Section 2.4. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts that it receives, in like funds by the close of business on such
proposed date, to an account maintained by the Borrower with the Administrative
Agent or at the Borrower’s option, by effecting a wire transfer of such amounts
to an account designated by the Borrower to the Administrative Agent.
(b) Unless the Administrative Agent shall have been notified by any Lender prior
to 5:00 p.m. one (1) Business Day prior to the date of a Borrowing in which such
Lender is to participate that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent on such date, and the Administrative Agent, in reliance on
such assumption, may make available to the Borrower on such date a corresponding
amount. If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest at the Federal Funds Rate until
the second Business Day after such demand and thereafter at the Base Rate. If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower, and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent together with interest at the rate specified
for such Borrowing. Nothing in this subsection shall be deemed to relieve any
Lender from its obligation to fund its Pro Rata Share of any Borrowing hereunder
or to prejudice any rights which the Borrower may have against any Lender as a
result of any default by such Lender hereunder.
(c) All Revolving Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares. No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.
Section 2.7.  Interest Elections.
(a) Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing, and in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Notice of Borrowing. Thereafter,
the Borrower may elect to convert such Borrowing into a different Type or to
continue such Borrowing, and in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section 2.7. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding Loans comprising such Borrowing, and the Loans comprising each
such portion shall be considered a separate Borrowing. This Section shall NOT
apply to Swingline Borrowings, which may not be converted or continued.





--------------------------------------------------------------------------------



(b) To make an election pursuant to this Section 2.7, the Borrower shall give
the Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing substantially in the form of Exhibit 2.7
attached hereto (a “Notice of Conversion/Continuation”) that is to be converted
or continued, as the case may be, (x) prior to 10:00 a.m. one (1) Business Day
prior to the requested date of a conversion into a Base Rate Borrowing and (y)
prior to 11:00 a.m. three (3) Business Days prior to a continuation of or
conversion into a Eurodollar Borrowing. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Conversion/Continuation applies and if different options
are being elected with respect to different portions thereof, the portions
thereof that are to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Notice of Conversion/Continuation, which shall be a
Business Day, (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”. If any such Notice of Conversion/Continuation requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one (1) month. The principal
amount of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings and Base Rate Borrowings set forth in Section 2.3.
(c) If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of Conversion/
Continuation, then, unless such Borrowing is repaid as provided herein, the
Borrower shall be deemed to have elected to convert such Borrowing to a Base
Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof.
(d) Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
Section 2.8.  Optional Reduction and Termination of Commitments.
(a) Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date; provided, that, the Borrower and the Lenders agree that (i)
the Revolving Commitments of the 20172021 Revolving Lenders shall terminate on
the 2017 Revolving Commitment Termination Date and (ii) the Revolving
Commitments of the 2019 Revolving Lenders shall terminate on the 20192021
Revolving Commitment Termination Date. The Additional Term Loan A-34 Commitment
of each Increasing Lender will terminate on the ClosingAmendment No. 5 Effective
Date upon the making of the additional Term Loan A-34 by such Increasing Lender
pursuant to Section 2.5(c).





--------------------------------------------------------------------------------



(b) Upon at least three (3) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable; provided that any notice of prepayment delivered by the
Borrower under this Section 2.8 may state that such notice is conditioned upon
the effectiveness of other transactions, in which case such notice may be
revoked or delayed by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied), the
Borrower may reduce the Aggregate Revolving Commitments in part or terminate the
Aggregate Revolving Commitments in whole; provided, that (i) any partial
reduction shall apply to reduce proportionately and permanently the Revolving
Commitment of each Lender, (ii) any partial reduction pursuant to this Section
2.8 shall be in an amount of at least $5,000,000 and any larger multiple of
$1,000,000, and (iii) no such reduction shall be permitted which would reduce
the Aggregate Revolving Commitment to an amount less than the Aggregate
Revolving Credit Exposure. Any such reduction in the Aggregate Revolving
Commitment below the principal amount of the Swingline Commitment or the LC
Commitment shall result in a dollar-for-dollar reduction (rounded to the next
lowest integral multiple of $100,000) in the Swingline Commitment and the LC
Commitment. Any reduction or termination of Revolving Commitments pursuant to
this Section shall not be subject to reinstatement (other than increases
pursuant to Section 2.24(a)). The Administrative Agent will promptly notify the
Lenders upon receipt of any written request by the Borrower to reduce or
terminate the Aggregate Revolving Commitments pursuant to this Section.
(c) The Borrower may terminate the unused amount of the Revolving Commitment of
any Lender that is a Defaulting Lender upon not less than five (5) Business
Days’ prior notice to the Administrative Agent (which shall promptly notify the
Lenders thereof), and in such event the provisions of Section 2.23(a)(ii) will
apply to all amounts thereafter paid by the Borrower for the account of such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts); provided that (i) no Event of
Default shall have occurred and be continuing, and (ii) such termination shall
not be deemed to be a waiver or release of any claim the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Bank or any Lender may
have against such Defaulting Lender.
Section 2.9.  Repayment of Loans.
(a) The outstanding principal amount of all Revolving Loans shall be due and
payable (together with accrued and unpaid interest thereon) on the Revolving
Commitment Termination Date; provided that the Borrower and the Lenders agree
that (i) the outstanding principal amount of all Revolving Loans held by
20172021 Revolving Lenders shall be due and payable (together with accrued and
unpaid interest thereon), and shall be paid to such Lenders, on the 2017
Revolving Commitment Termination Date and (ii) the outstanding principal amount
of all Revolving Loans held by 2019 Revolving Lenders shall be due and payable
(together with accrued and unpaid interest thereon), and shall be paid to such
Lenders, on the 20192021 Revolving Commitment Termination Date.
(b) The principal amount of each Swingline Borrowing shall be due and payable
(together with accrued and unpaid interest thereon) on the earlier of (i) the
fifth Business Day





--------------------------------------------------------------------------------



following each Swingline Borrowing and (ii) the Revolving Commitment Termination
Date. Without limiting the foregoing, to the extent any Swingline Loans are
outstanding on any Existingthe 2021 Revolving Commitment Termination Date, all
such Swingline Loans shall be repaid in full on such date.
(c) [Reserved].
(d) The Borrower unconditionally promises to pay to the Administrative Agent for
the account of the Non-Extending Lenders holding the Term Loan AA-3, on the last
Business Day of each of March, June, September and December commencing on
DecemberSeptember 30, 20162020, a principal amount equal to
$6,249,999.9710,273,437.52 multiplied by (A) 1.875%, for the first two (2)
quarterly installments and (B) 2.5%, for each suchthe next three (3) quarterly
installmentinstallments thereafter; provided, that, to the extent not previously
paid, the aggregate unpaid principal balance of the Term Loan AA-3 shall be due
and payable on the Term Loan AA-3 based on such Non-Extending Lender’s Pro Rata
Share thereof and all such payments shall be adjusted from time to time to
account for optional and mandatory prepayments made hereunder.
(e) [Reserved].
(f) [Reserved].
(e) The Borrower unconditionally promises to pay to the Administrative Agent for
the account of the Non-Extending Lenders holding the Term Loan A-1, on December
30, 2016, a principal amount equal to $1,125,000. In addition, the Borrower
unconditionally promises to pay to the Administrative Agent, for the account of
the Non-Extending Lenders holding the Term Loan A-1, the aggregate unpaid
principal balance of the Term Loan A-1 on the Term Loan A-1 Maturity Date.
Payments under this clause (e) shall be made to each Non-Extending Lender
holding a Term Loan A-1 based on such Non-Extending Lender’s Pro Rata Share
thereof and all such payments shall be adjusted from time to time to account for
optional and mandatory prepayments made hereunder.
(f) The Borrower unconditionally promises to pay to the Administrative Agent for
the account of the Non-Extending Lenders holding the Term Loan A-2, on each of
June 29, 2018, September 28, 2018 and December 28, 2018, a principal amount
equal to $12,946,428.60 multiplied by (i) 2.5%; provided, that, to the extent
not previously paid, the aggregate unpaid principal balance of the Term Loan A-2
shall be due and payable on the Term Loan A-2 Maturity Date. Payments under this
clause (f) shall be made to each Non-Extending Lender holding a Term Loan A-2
based on such Non-Extending Lender’s Pro Rata Share thereof and all such
payments shall be adjusted from time to time to account for optional and
mandatory prepayments made hereunder.
(g) The Borrower unconditionally promises to pay to the Administrative Agent for
the account of the Lenders holding the Term Loan A-34, on the last Business Day
of each of March, June, September and December commencing on June 29September
30, 20182020, a principal amount equal to $203,831,455.21180,722,772.00
multiplied by (A)





--------------------------------------------------------------------------------



1.25%, for the first threeeight (38) such quarterly installments, and (B)
1.875%, for the next eight (8) quarterly installments thereafter and (C) 2.5%,
for the next four (4) quarterly installments thereafter; provided, that, to the
extent not previously paid, the aggregate unpaid principal balance of the Term
Loan A-34 shall be due and payable on the Term Loan A-34 Maturity Date. Payments
under this clause (g) shall be made to each Lender holding a Term Loan A-34
based on such Lender’s Pro Rata Share thereof and all such payments shall be
adjusted from time to time to account for optional and mandatory prepayments
made hereunder.
Section 2.10.  Evidence of Indebtedness.
(a) Each Lender shall maintain in accordance with its usual practice appropriate
records evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable thereon and paid to such Lender from time to time
under this Agreement. The Administrative Agent shall maintain appropriate
records in which shall be recorded (i) the Revolving Commitment and Additional
Term Loan A-34 Commitment of each Lender, (ii) the amount of each Loan made
hereunder by each Lender, the Class and Type thereof and, with respect to any
Eurodollar Loan, the Interest Period applicable thereto, (iii) the date of each
continuation thereof pursuant to Section 2.8, (iv) the date of each conversion
of all or a portion thereof to another Type pursuant to Section 2.8, (v) the
date and amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder in respect of such Loans
and (vi) both the date and amount of any sum received by the Administrative
Agent hereunder from the Borrower in respect of the Loans and each Lender’s Pro
Rata Share thereof. The entries made in such records shall be prima facie
evidence of the existence and amounts of the obligations of the Borrower therein
recorded; provided, that the failure or delay of any Lender or the
Administrative Agent in maintaining or making entries into any such record or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans (both principal and unpaid accrued interest) of such Lender
in accordance with the terms of this Agreement.
(b) At the request of any Lender at any time, the Borrower agrees that it will
execute and deliver to such Lender a Revolving Credit Note, a Term Note and/or a
Swingline Note, payable to the order of such Lender.
Section 2.11.  Optional Prepayments.
The Borrower shall have the right at any time and from time to time to prepay
any Borrowing, in whole or in part, without premium or penalty, by giving
irrevocable written notice (or telephonic notice promptly confirmed in writing)
to the Administrative Agent no later than (i) in the case of prepayment of any
Eurodollar Borrowing, 11:00 a.m. not less than three (3) Business Days prior to
any such prepayment, (ii) in the case of any prepayment of any Base Rate
Borrowing, not less than one Business Day prior to the date of such prepayment,
and (iii) in the case of Swingline Borrowings, prior to 11:00 a.m. on the date
of such prepayment. Each such notice shall be irrevocable and shall specify the
proposed date of such prepayment and the principal amount of each Borrowing or
portion thereof to be prepaid. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each affected Lender of the contents





--------------------------------------------------------------------------------



thereof and of such Lender’s Pro Rata Share of any such prepayment. If such
notice is given, the aggregate amount specified in such notice shall be due and
payable on the date designated in such notice, together with accrued interest to
such date on the amount so prepaid in accordance with Section 2.14(e); provided,
that if a Eurodollar Borrowing is prepaid on a date other than the last day of
an Interest Period applicable thereto, the Borrower shall also pay all amounts
required pursuant to Section 2.19. Each partial prepayment of any Loan (other
than a Swingline Loan) shall be in an amount that would be permitted in the case
of an advance of a Revolving Borrowing of the same Type pursuant to Section 2.2
or in the case of a Swingline Loan pursuant to Section 2.4. Each prepayment of a
Borrowing shall be applied ratably to the Loans comprising such Borrowing;
provided, that, notwithstanding anything to the contrary herein, any prepayment
of any Term Loan pursuant to this Section 2.11 shall be made on a pro rata basis
to each of Term Loan A,the Term Loan A-1, Term Loan A-23 and Term Loan A-34
(with the application of such prepayment to be, as to each of Term Loan A, Term
Loan A-1, Term Loan A-2-3 and Term Loan A-34, to principal installments thereof
in inverse order of maturity).
Notwithstanding anything to the contrary in this Agreement, any notice of
prepayment delivered by the Borrower under this Section 2.11 may state that such
notice is conditioned upon the effectiveness of other transactions, in which
case such notice may be revoked or delayed by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.
Section 2.12.  Mandatory Prepayments.
(a) Within ten (10) Business Days after the consummation of any sale or other
disposition of Property (including the sale or other disposition of Receivables)
by the Borrower or any Restricted Subsidiary if the aggregate fair market value
of the consideration received by the Borrower or its Restricted Subsidiaries for
such sale or other disposition, together with the aggregate fair market value of
the consideration received by the Borrower or its Restricted Subsidiaries for
all other such sales or other dispositions consummated during the period of
twelve consecutive months immediately preceding the consummation of such sale or
other disposition, exceeds $25,000,000, the Borrower shall deliver an Officer’s
Certificate to the Administrative Agent and the Lenders (notifying the
Administrative Agent and the Lenders thereof and certifying the amount of Net
Cash Proceeds received from such sales or other dispositions during such
period). Unless within five (5) Business Days after receipt of such Officer’s
Certificate the Administrative Agent, on behalf of the Required Lenders, shall
have notified the Borrower of the Required Lenders’ election to forego
prepayment, then on the date that is seven (7) Business Days after the date on
which the Borrower shall have delivered such Officer’s Certificate to the
Administrative Agent and the Lenders the Borrower shall make a prepayment of the
Loans in an amount equal to the Ratable Share of the amount of Net Cash Proceeds
certified in such Officer’s Certificate (or such lesser principal amount as
shall then be outstanding), at 100% of the principal amount so prepaid.
Notwithstanding the foregoing, (i) up to 100% of the Net Cash Proceeds of such
sales or other dispositions with respect to which the Borrower shall have given
the Administrative Agent written notice (set forth in the applicable Officer’s
Certificate delivered pursuant to the first sentence of this clause (a)) of its
intention to repair or replace the Property subject to any such sale or other
disposition or invest such Net





--------------------------------------------------------------------------------



Cash Proceeds in the purchase of Property (other than securities, unless those
securities represent equity interests in an entity that becomes a Guarantor or
an Unrestricted Subsidiary permitted hereunder (and provided that if such
Guarantor or Unrestricted Subsidiary is a newly formed Person, such Person shall
promptly use the portion of the Net Cash Proceeds received by it for the sale of
its equity interests in order to purchase Property to be used by it in its
business)) to be used by one or more of the Borrower or the Guarantors in their
businesses (such repair, replacement or investment referred to as a
“Reinvestment”) within six (6) months following such sale or other disposition,
shall not be subject to the provisions of the first two sentences of this clause
(a) unless and to the extent that such applicable period shall have expired
without such repair, replacement or investment having been made, and (ii) only
the Net Cash Proceeds from sales or other dispositions of Property (including
the sale or other disposition of Receivables) with a fair market value of the
consideration received therefor in excess of $25,000,000 (above and beyond the
fair market value of the consideration of the dispositions of the Property with
respect to which the Net Cash Proceeds shall have been subject to Reinvestment)
shall be subject to the provisions of the first two sentences of this clause
(a).
(b) Any prepayments made by the Borrower pursuant to Section 2.12(a) above shall
be applied by the Administrative Agent as follows: first to repay Term Loans on
a pro rata basis as to each of Term Loan A, Term Loan A-1, Term Loan A-2-3 and
Term Loan A-34 and, unless otherwise provided in the Incremental Facility
Amendment applicable to the related Incremental Term Loan, each Incremental Term
Loan (with the application of such prepayment to be, as to each of Term Loan A,
Term Loan A-1, Term Loan A-2-3 and Term Loan A-34, and Incremental Term Loan, to
the remaining scheduled principal installments owing in respect of each such
Term Loan under Section 2.9(d), (e), (f) and (g), respectively (or, in the case
of Incremental Term Loans, as set forth in the Incremental Facility Amendment
applicable to the related Incremental Term Loan), on a pro rata basis (including
the final installment due and payable on each such Term Loan)), second, to repay
outstanding Swingline Loans and third, to repay outstanding Revolving Loans. All
prepayments in respect of Revolving Loans required under this clause (b) shall
be accompanied by a concurrent, automatic, irrevocable reduction and partial
termination of the Revolving Commitments in an amount equal to such required
prepayment, with such reduction and partial termination allocated ratably among
the Lenders in proportion to their respective Pro Rata Share.
(c) If at any time the Revolving Credit Exposure of all Revolving Lenders
exceeds the Aggregate Revolving Commitment then in effect, the Borrower shall
immediately repay Swingline Loans and Revolving Loans in an amount equal to such
excess (with Swingline Loans being repaid first to the full extent thereof and
next to Revolving Loans to the full extent thereof), in each case, together with
all accrued and unpaid interest on such excess amount and any amounts due under
Section 2.20. Each prepayment of Revolving Loans shall be applied first to the
Revolving Base Rate Loans to the full extent thereof, and next to Revolving
Eurodollar Loans to the full extent thereof. If such excess is greater than the
outstanding principal amount of the Swingline Loans and Revolving Loans (such
greater amount, the “Remaining Excess Amount”), the Borrower shall Cash
Collateralize its Reimbursement Obligations by depositing Cash Collateral in an
amount equal to the Remaining Excess Amount plus any accrued and unpaid fees
thereon into a special collateral account pursuant to arrangements satisfactory
to the





--------------------------------------------------------------------------------



Administrative Agent (the “LC Collateral Account”) at the Payment Office, in the
name of the Borrower but under the sole dominion and control of the
Administrative Agent, for the benefit of the Lenders and in which the Borrower
shall have no interest other than as set forth in Section 8.2. The Borrower
hereby pledges, assigns and grants to the Administrative Agent, on behalf of and
for the ratable benefit of the Lenders and the Issuing Bank, a Lien in all of
the Borrower’s right, title and interest in and to all funds which may from time
to time be on deposit in the LC Collateral Account to secure the prompt and
complete payment and performance of the Obligations. The Administrative Agent
will invest any funds on deposit from time to time in the LC Collateral Account
in certificates of deposit of SunTrustTruist Bank having a maturity not
exceeding thirty (30) days. The LC Collateral Account shall be administered in
accordance with Section 2.22(g) hereof. If, after the date that the Borrower
Cash Collateralizes its Reimbursement Obligations pursuant to this clause (c),
(x) the Revolving Credit Exposure of all Lenders is less than Aggregate
Revolving Commitment, for a period of at least ten (10) consecutive Business
Days, and (y) no Default or Event of Default then exists, the funds in the LC
Collateral Account shall be released by the Administrative Agent to the
Borrower.
(d) If at any time the Revolving Credit Exposure of all Revolving Lenders plus
the aggregate principal amount in respect of the Term Loans then outstanding
exceeds the Borrowing Base (without giving effect to clause (ii)(y) thereof)
then in effect, the Borrower shall immediately repay the Loans (and, to the
extent applicable, Cash Collateralize its Reimbursement Obligations) in an
amount equal to such excess (or, if such excess exceeds $10,000,000, the Ratable
Share of such excess), together with all accrued and unpaid interest on such
excess amount and any amounts due under Section 2.20. Each prepayment made under
this clause (d) within a Class of Loans shall be applied first to the Base Rate
Loans of such Class to the full extent thereof, and next to Eurodollar Loans of
such Class to the full extent thereof. Each prepayment required to be made under
this clause (d) shall be applied ratably between the Revolving Facility (based
on the Revolving Credit Exposure at such time) and the Term Loans then
outstanding. In the case of prepayments and Cash Collateralization required
under this clause (d) in respect of the Revolving Facility, such payments shall
be applied by the Administrative Agent first, to the principal amount of
outstanding Swingline Loans, second to the principal amount of outstanding
Revolving Loans and third, with respect to any Letters of Credit then
outstanding, to Cash Collateralize the Borrower’s Reimbursement Obligations by
depositing Cash Collateral in an LC Collateral Account in the manner and for the
purposes described in clause (c) above. Prepayments required under this clause
(d) in respect of the Term Loans shall be applied by the Administrative Agent to
repay Term Loans on a pro rata basis as to each of Term Loan A, Term Loan A-1,
Term Loan A-2-3 and Term Loan A-34 and, unless otherwise provided in the
Incremental Facility Amendment applicable to the related Incremental Term Loan,
each Incremental Term Loan (with the application of such prepayment to be, as to
each of Term Loan A, Term Loan A-1, Term Loan A-2-3 and Term Loan A-34 and
Incremental Term Loan, to the remaining scheduled principal installments owing
in respect of each such Term Loan under Section 2.9(d), (e), (f) and (g),
respectively (or, in the case of Incremental Term Loans, as set forth in the
Incremental Facility Amendment applicable to the related Incremental Term Loan),
on a pro rata basis (including the final installment due and payable on each
such Term Loan)). Any prepayment in respect of Revolving Loans required under
this clause (d) shall not be required to be accompanied by, and shall not
otherwise result in, a





--------------------------------------------------------------------------------



concurrent reduction or partial termination of the Revolving Commitments in the
amount of such required prepayment.
Section 2.13.  Interest on Loans.
(a) The Borrower shall pay interest on each Base Rate Loan at the Base Rate in
effect from time to time and on each Eurodollar Loan at the Adjusted LIBO Rate
for the applicable Interest Period in effect for such Loan, plus, in each case,
the Applicable Margin in effect from time to time.
(b) The Borrower shall pay interest on each Swingline Loan at the Base Rate plus
the Applicable Margin in effect from time to time.
(c) Notwithstanding clauses (a) and (b) above, if an Event of Default has
occurred and is continuing, at the option of the Required Lenders, and after
acceleration (in which case, such increase shall be automatic), the Borrower
shall pay interest (“Default Interest”) with respect to all Eurodollar Loans at
the rate per annum equal to 2.0% above the otherwise applicable interest rate
for such Eurodollar Loans for the then-current Interest Period until the last
day of such Interest Period, and thereafter, and with respect to all Base Rate
Loans and all other Obligations hereunder (other than Loans), at the rate per
annum equal to 2.0% above the otherwise applicable interest rate for Base Rate
Loans.
(d) Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on (i) the last day of each March, June, September and
December, (ii) the 20172021 Revolving Commitment Termination Date (but only in
the caserespect of Revolving Loans held by the 20172021 Revolving Lenders),
(iii) the 2019 Revolving Commitment Termination Date (but only case ofin respect
of the applicable Revolving Loans held by the 2019 Revolving Lenders), (iv) the
Revolving Commitment Termination Date, (v) the Term Loan AA-3 Maturity Date (but
only in the case of Non-Extending Lenders holding an outstanding Term Loan A),
(vi) the Term Loan A-1 Maturity Date (but only in the caserespect of
Non-Extending Lenders holding an outstanding Term Loan A-13), or (viiv) the Term
Loan A-24 Maturity Date (but only in the case of Non-Extending Lenders holding
an outstanding Term Loan A-2) or (viii)in respect of the Term Loan A-3 Maturity
Date4), as the case may be. Interest on all outstanding Eurodollar Loans shall
be payable on (i) the last day of each Interest Period applicable thereto, (ii)
in the case of any Eurodollar Loans having an Interest Period in excess of three
months or 90 days, respectively, each day which occurs every three months or 90
days, as the case may be, after the initial date of such Interest Period, (iii)
the 20172021 Revolving Commitment Termination Date (but only in the case of
Revolving Loans held by the 20172021 Revolving Lenders), (iv) the 2019 Revolving
Commitment Termination Date (but only in the case of Revolving Loans held by the
2019 Revolving Lenders), (v) the Revolving Commitment Termination Date, (vi) the
Term Loan A Maturity Date (but only in the case of Non-Extending Lenders holding
an outstanding Term Loan A), (viiv) the Term Loan A-13 Maturity Date (but only
in the case of Non-Extending Lenders holding an outstanding Term Loan A-13),
(viiivi) the Term Loan A-2 Maturity Date (but only in the case of Non-Extending
Lenders holding an outstanding Term Loan A-2) or (ix) the





--------------------------------------------------------------------------------



Term Loan A-3 Maturity4 Maturity Date, as the case may be. Interest on each
Swingline Loan shall be payable on the maturity date of such Loan, which shall
be the fifth Business Day following such Swingline Borrowing, on each
Existingthe 2021 Revolving Commitment Termination Date and on the Revolving
Commitment Termination Date. Interest on any Loan which is converted into a Loan
of another Type or which is repaid or prepaid shall be payable on the date of
such conversion or on the date of any such repayment or prepayment (on the
amount repaid or prepaid) thereof. All Default Interest shall be payable on
demand.
(e) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Borrower and the Lenders of
such rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.
Section 2.14.  Fees.
(a) The Borrower shall pay to the Administrative Agent for its own account fees
in the amounts and at the times previously agreed upon in writing by the
Borrower and the Administrative Agent.
(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender with a Revolving Commitment a commitment fee, which shall accrue at
the Applicable Percentage per annum (determined daily in accordance with
Schedule I-AI) on the daily amount of the unused Revolving Commitment of such
Lender during the Availability Period. For purposes of computing commitment fees
with respect to the Revolving Commitments, the Revolving Commitment of each
Lender shall be deemed used to the extent of the outstanding Revolving Loans and
LC Exposure, but not Swingline Exposure, of such Lender.
(c) The Borrower agrees to pay (i) to the Administrative Agent, for the account
of each Lender with a Revolving Commitment, a letter of credit fee with respect
to its participation in each Letter of Credit, which shall accrue at a rate per
annum equal to the Applicable Margin for Eurodollar Loans then in effect on the
average daily amount of such Lender’s LC Exposure attributable to such Letter of
Credit during the period from and including the date of issuance of such Letter
of Credit to but excluding the date on which such Letter of Credit expires or is
drawn in full (including without limitation any LC Exposure that remains
outstanding after the Revolving Commitment Termination Date) and (ii) to the
Issuing Bank for its own account a fronting fee, which shall accrue at the rate
of 0.125% per annum on the average daily amount of the LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
Availability Period (or until the date that such Letter of Credit is irrevocably
cancelled, whichever is later), as well as the Issuing Bank’s standard fees with
respect to issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Notwithstanding the foregoing, if the
Required Lenders elect to increase the interest rate on the Loans to the Default
Interest pursuant to Section 2.13(c), the rate per annum used to calculate the
letter of credit fee pursuant to clause (i) above shall automatically be
increased by an additional 2% per annum.





--------------------------------------------------------------------------------



(d) The Borrower shall pay to the Administrative Agent, for the ratable benefit
of each Lender, the upfront fee previously agreed upon by the Borrower and the
Administrative Agent (or an affiliate of the Administrative Agent), if any,
which shall be due and payable on the Closing Date.
(e) Accrued fees under paragraphs (b) and (c) above shall be payable (i) in the
case of such fees accrued prior to the Closing Date under the Existing Credit
Agreement, on the Closing Date and (ii) in the case of such fees accrued on and
after the Closing Date, quarterly in arrears on (A) the last day of each March,
June, September and December, commencing on December 31, 2016, (B) the 20172021
Revolving Commitment Termination Date (but only in the caserespect of Revolving
Loans held by the 2017 Revolving Lenders), (C) the 2019 Revolving Commitment
Termination Date (but only in the case of Revolving Loans held by the 20192021
Revolving Lenders) and (DC) the Revolving Commitment Termination Date in respect
of the applicable Revolving Loans (and if later, the date the Loans and LC
Exposure shall be repaid in their entirety); provided, that any such fees
accruing after the Revolving Commitment Termination Date shall be payable on
demand.
Section 2.15.  Computation of Interest and Fees.
Interest hereunder based on the Administrative Agent’s prime lending rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year) and
paid for the actual number of days elapsed (including the first day but
excluding the last day). All other computations of interest and fees hereunder
shall be made on the basis of a year of 360 days for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or fees are payable (to the extent computed on the basis of
days elapsed). Each determination by the Administrative Agent of an interest
amount or fee hereunder shall be made in good faith and, except for manifest
error, shall be final, conclusive and binding for all purposes.
Section 2.16.  Inability to Determine Interest Rates.
(a) If, prior to the commencement of any Interest Period for any Eurodollar
Borrowing:
(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, adequate and reasonable means do not
exist for ascertaining LIBOR (including, without limitation, because the Screen
Rate is not available or published on a current basis) for such Interest Period,
orprovided that no Benchmark Transition Event or Early Opt-In Election shall
have occurred at such time or for such Interest Period (in which case, the
provisions of clauses (b) through (e) below shall apply and, for the avoidance
of doubt, the implementation of a Benchmark Replacement, Benchmark Conforming
Changes or the other modifications contemplated under clauses (b) through (e)
may be effected pursuant to the terms and conditions thereof), or





--------------------------------------------------------------------------------



(ii) the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate for such Interest Period will not adequately
and fairly reflect the cost to such Lenders of making, funding or maintaining
their Eurodollar Loans for such Interest Period,
then the Administrative Agent shall give written notice thereof (or telephonic
notice, promptly confirmed in writing) to the Borrower and to the Lenders as
soon as practicable thereafter. Until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) the obligations of the Lenders to make Eurodollar Revolving
Loans or to continue or convert outstanding Loans as or into Eurodollar Loans
shall be suspended and (ii) all such affected Loans shall be converted into Base
Rate Loans on the last day of the then current Interest Period applicable
thereto unless the Borrower prepays such Loans in accordance with this
Agreement. Unless the Borrower notifies the Administrative Agent at least one
(1) Business Day before the date of any Eurodollar Revolving Borrowing for which
a Notice of Revolving Borrowing or Notice of Conversion/Continuation has
previously been given that it elects not to borrow, continue or convert to a
Eurodollar Borrowing on such date, then such Revolving Borrowing shall be made
as, continued as or converted into a Base Rate Borrowing.
(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) above have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clause (a)(i) above have not
arisen but the supervisor for the administrator of the Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the Screen Rate
shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the Screen Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Margin).
Notwithstanding anything to the contrary in Section 10.2, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this clause (b) (but, in
the case of the circumstances described in clause (ii) of the first sentence of
this Section 2.16(b), only to the extent the Screen Rate for the applicable
currency and/or such Interest Period is not available or published at such time
on a current basis), (x) any Notice of Conversion/Continuation that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (y) if any Notice of Revolving
Borrowing or Notice of Swingline Borrowing requests a Eurodollar Borrowing, such
Borrowing shall be made as a Base Rate Borrowing; provided, that, if such
alternate rate of





--------------------------------------------------------------------------------



interest shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.
(b) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the Screen Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrower so long as the
Administrative Agent has not received, by such time, written notice of objection
to such amendment from Lenders comprising the Required Lenders of each Class.
Any such amendment with respect to an Early Opt-in Election will become
effective on the date that Lenders comprising the Required Lenders of each Class
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of the Screen Rate with a
Benchmark Replacement pursuant to these provisions will occur prior to the
applicable Benchmark Transition Start Date.
(c) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.
(d) The Administrative Agent will promptly notify the Borrower and the Lenders
of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes and (iv) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to clauses (b) through (e) of this
Section 2.16, including any determination with respect to a tenor, rate or
adjustment or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to clauses (b) through (e) of this Section
2.16.
(e) Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the Borrower may revoke any request for a Eurodollar
Borrowing of, conversion to or continuation of Eurodollar Loans to be made,
converted or continued during any Benchmark Unavailability Period and, failing
that, the Borrower will be deemed to have converted any such request into a
request for a Borrowing of or conversion to Base Rate Loans. During any
Benchmark Unavailability Period, the component of Base Rate based upon the
Adjusted LIBO Rate will not be used in any determination of Base Rate.





--------------------------------------------------------------------------------



Section 2.17.  Illegality.
If any Change in Law shall make it unlawful or impossible for any Lender to
make, maintain or fund any Eurodollar Loan and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall promptly give notice
thereof to the Borrower and the other Lenders, whereupon until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
Eurodollar Revolving Loans, or to continue or convert outstanding Loans as or
into Eurodollar Loans, shall be suspended. In the case of the making of a
Eurodollar Revolving Borrowing, such Lender’s Revolving Loan shall be made as a
Base Rate Loan as part of the same Revolving Borrowing for the same Interest
Period and if the affected Eurodollar Loan is then outstanding, such Loan shall
be converted to a Base Rate Loan either (i) on the last day of the then current
Interest Period applicable to such Eurodollar Loan if such Lender may lawfully
continue to maintain such Loan to such date or (ii) immediately if such Lender
shall determine that it may not lawfully continue to maintain such Eurodollar
Loan to such date. Notwithstanding the foregoing, the affected Lender shall,
prior to giving such notice to the Administrative Agent, designate a different
Applicable Lending Office if such designation would avoid the need for giving
such notice and if such designation would not otherwise be disadvantageous to
such Lender in the good faith exercise of its discretion.
Section 2.18.  Increased Costs.
(a) If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBO Rate) or the
Issuing Bank; or
(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii) impose on any Lender or on the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or any Loans made by such Lender or any Letter of Credit or any participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, the Issuing Bank or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender,





--------------------------------------------------------------------------------



the Issuing Bank or other Recipient, the Borrower will pay to such Lender, the
Issuing Bank or other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender, the Issuing Bank or other Recipient, as
the case may be, for such additional costs incurred or reduction suffered.


(b) If any Lender or the Issuing Bank determines that any Change in Law
affecting such Lender or the Issuing Bank or any lending office of such Lender
or such Lender’s or the Issuing Bank’s holding company, if any, regarding
capital or liquidity requirements, has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time, the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and delivered to the Borrower, shall be conclusive absent manifest
error. The Borrower shall pay such Lender or Issuing Bank, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.
(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 2.18 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate any Lender or the Issuing Bank
pursuant to this Section 2.18 for any increased cost or reduction in respect of
a period occurring more than six (6) months prior to the date that such Lender
or the Issuing Bank notifies the Borrower of such intention to claim
compensation therefor unless the circumstances giving rise to such increased
cost or reduction became applicable retroactively, in which case no such time
limitation shall apply so long as such Lender or the Issuing Bank requests
compensation within six (6) months from the date such circumstances became
applicable.
Section 2.19.  Funding Indemnity.
In the event of (a) the payment of any principal of a Eurodollar Loan other than
on the last day of the Interest Period applicable thereto (including as a result
of an Event of Default), (b) the conversion or continuation of a Eurodollar Loan
other than on the last day of the Interest Period applicable thereto, or (c) the
failure by the Borrower to borrow, prepay, convert





--------------------------------------------------------------------------------



or continue any Eurodollar Loan on the date specified in any applicable notice
(regardless of whether such notice is withdrawn or revoked), then, in any such
event, the Borrower shall compensate each Lender, within five (5) Business Days
after written demand from such Lender, for any loss, cost or expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (A) the amount of interest that would have accrued on the
principal amount of such Eurodollar Loan if such event had not occurred at the
Adjusted LIBO Rate applicable to such Eurodollar Loan for the period from the
date of such event to the last day of the then current Interest Period therefor
(or in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Eurodollar Loan) over (B) the
amount of interest that would accrue on the principal amount of such Eurodollar
Loan for the same period if the Adjusted LIBO Rate were set on the date such
Eurodollar Loan was prepaid or converted or the date on which the Borrower
failed to borrow, convert or continue such Eurodollar Loan. A certificate as to
any additional amount payable under this Section 2.19 submitted to the Borrower
by any Lender (with a copy to the Administrative Agent) shall be conclusive,
absent manifest error.
Section 2.20.   Taxes.
(a) For purposes of this Section, the term “Lender” includes the Issuing Bank
and the term “applicable law” includes FATCA.
(b) Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.
(c) The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.
(d) The Borrower shall indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender





--------------------------------------------------------------------------------



(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.4(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
clause (e).
(f) As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(g) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in clauses (ii)(A), (ii)(B) and (ii)(D) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is U.S. Person:







--------------------------------------------------------------------------------



(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;


(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;


(ii) executed originals of IRS Form W-8ECI;


(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or


(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;


(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the





--------------------------------------------------------------------------------



Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and


(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the Closing
Date.


(h) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section (including by the payment of additional amounts
pursuant to this Section), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 2.20(h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 2.20(h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.20(h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This Section 2.20(h) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


Section 2.21. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts





--------------------------------------------------------------------------------



payable under Section 2.18, Section 2.19 or Section 2.20, or otherwise) prior to
12:00 noon on the date when due, in immediately available funds, free and clear
of any defenses, rights of set-off, counterclaim, or withholding or deduction of
taxes. Any amounts received after such time on any date may, in the discretion
of the Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent at the Payment Office, except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Section 2.18,
Section 2.19 and Section 2.20 and Section 10.3 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be made payable for the period of such
extension. All payments hereunder shall be made in Dollars.
(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, to the fees and reimbursable expenses of the Administrative Agent
then due and payable pursuant to any of the Loan Documents, (ii) second, towards
payment of interest and fees then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, (iii) third, towards payment of principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties, and (iv) fourth, towards payment of all other Obligations
then due, ratably among the parties entitled thereto in accordance with the
amounts of such Obligations then due to such parties.
(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its Pro Rata Share, then
the Lender receiving such greater proportion shall (x) notify the Administrative
Agent of such fact, and (y) purchase (for cash at face value) participations in
the Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that: (i) if any such participations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to (1) any payment made by the Borrower pursuant
to and in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender) or (2)
any payment obtained by a Lender as consideration for the assignment of or sale
of a participation in any of its Loans or participations in LC Disbursements to
any assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph





--------------------------------------------------------------------------------



shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
(d) The Administrative Agent will promptly distribute amounts due hereunder to
the Lenders from the Borrower only after such amounts have been paid by the
Borrower to, and receipt thereof has been confirmed by, the Administrative
Agent.
Section 2.22.  Letters of Credit.
(a) During the Availability Period, the Issuing Bank, in reliance upon the
agreements of the other Lenders pursuant to Section 2.22(e), agrees to issue, at
the request of the Borrower, Letters of Credit for the account of the Borrower
on the terms and conditions hereinafter set forth; provided, that (i) each
Letter of Credit shall expire on the earlier of (A) the date one year after the
date of issuance of such Letter of Credit (or in the case of any renewal or
extension thereof, one year after such renewal or extension) and (B) the date
that is five (5) Business Days prior to the Revolving Commitment Termination
Date; (ii) each Letter of Credit shall be in a stated amount of at least
$100,000; (iii) the Borrower may not request any Letter of Credit, if, after
giving effect to such issuance (A) the aggregate LC Exposure would exceed the LC
Commitment or (B) the aggregate Revolving Credit Exposure of all Lenders would
exceed the lesser of (i) the Aggregate Revolving Commitment and (ii) the
Borrowing Base, in each case, then in effect; and (iv) the Borrower shall not
request, and the Issuing Bank shall have no obligation to issue, any Letter of
Credit the proceeds of which would be made available to any Person (I) to fund
any activity or business of or with any Sanctioned Person or in any Sanctioned
Countries, that, at the time of such funding, is the subject of any Sanctions or
(II) in any manner that would result in a violation of any Sanctions by any
party to this Agreement. Each Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Issuing Bank without recourse a
participation in each Letter of Credit equal to such Lender’s Pro Rata Share of
the aggregate amount available to be drawn under such Letter of Credit (i) on
the ClosingAmendment No. 5 Effective Date with respect to all Existing Letters
of Credit and (ii) on the date of issuance with respect to all other Letters of
Credit. Each issuance of a Letter of Credit shall be deemed to utilize the
Revolving Commitment of each Lender by an amount equal to the amount of such
participation. To the extent that any Letters of Credit are outstanding on any
Existingthe 2021 Revolving Commitment Termination Date, (x) such Letters of
Credit shall automatically be deemed to have been issued (including for purposes
of the obligations of the Lenders to purchase participations therein and to make
Revolving Loans and payments in respect thereof pursuant to Section 2.22) under
(and ratably participated in by Lenders pursuant to) the Revolving Commitments
of the Extending Lenders up to an aggregate amount not to exceed the aggregate
principal amount of the unutilized Revolving Commitments of such Extending
Lenders at such time (it being understood that no partial face amount of any
Letter of Credit may be so reallocated) and (y) to the extent not reallocated
pursuant to immediately preceding clause (x), the Borrower shall Cash
Collateralize any such Letter of Credit in a manner satisfactory to





--------------------------------------------------------------------------------



the Administrative Agent and the Issuing Bank but only up to the amount of such
Letter of Credit not so reallocated.
(b) To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall give the
Issuing Bank and the Administrative Agent irrevocable written notice at least
three (3) Business Days prior to the requested date of such issuance specifying
the date (which shall be a Business Day) such Letter of Credit is to be issued
(or amended, extended or renewed, as the case may be), the expiration date of
such Letter of Credit, the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. In addition to the
satisfaction of the conditions in ARTICLE III, the issuance of such Letter of
Credit (or any amendment which increases the amount of such Letter of Credit)
will be subject to the further conditions that such Letter of Credit shall be in
such form and contain such terms as the Issuing Bank shall approve and that the
Borrower shall have executed and delivered any additional applications,
agreements and instruments relating to such Letter of Credit as the Issuing Bank
shall reasonably require; provided, that in the event of any conflict between
such applications, agreements or instruments and this Agreement, the terms of
this Agreement shall control.
(c) At least two (2) Business Days prior to the issuance of any Letter of
Credit, the Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received such notice
and if not, the Issuing Bank will provide the Administrative Agent with a copy
thereof. Unless the Issuing Bank has received notice from the Administrative
Agent on or before the Business Day immediately preceding the date the Issuing
Bank is to issue the requested Letter of Credit (1) directing the Issuing Bank
not to issue the Letter of Credit because such issuance is not then permitted
hereunder because of the limitations set forth in Section 3.2 or that one or
more conditions specified in ARTICLE III are not then satisfied, then, subject
to the terms and conditions hereof, the Issuing Bank shall, on the requested
date, issue such Letter of Credit in accordance with the Issuing Bank’s usual
and customary business practices.
(d) The Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof. The Issuing Bank shall notify the Borrower and the Administrative Agent
of such demand for payment and whether the Issuing Bank has made or will make a
LC Disbursement thereunder; provided, that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
the Issuing Bank and the Lenders with respect to such LC Disbursement. The
Borrower shall be irrevocably and unconditionally obligated to reimburse the
Issuing Bank for any LC Disbursements paid by the Issuing Bank in respect of
such drawing, without presentment, demand or other formalities of any kind.
Unless the Borrower shall have notified the Issuing Bank and the Administrative
Agent prior to 11:00 a.m. on the Business Day immediately prior to the date on
which such drawing is honored that the Borrower intends to reimburse the Issuing
Bank for the amount of such drawing in funds other than from the proceeds of
Revolving Loans, the Borrower shall be deemed to have timely given a Notice of
Revolving Borrowing to the Administrative Agent requesting the Lenders to make a
Base Rate





--------------------------------------------------------------------------------



Borrowing on the date on which such drawing is honored in an exact amount due to
the Issuing Bank; provided, that for purposes solely of such Borrowing, the
conditions precedent set forth in Section 3.2 hereof shall not be applicable.
The Administrative Agent shall notify the Lenders of such Borrowing in
accordance with Section 2.3, and each Lender shall make the proceeds of its Base
Rate Loan included in such Borrowing available to the Administrative Agent for
the account of the Issuing Bank in accordance with Section 2.7. The proceeds of
such Borrowing shall be applied directly by the Administrative Agent to
reimburse the Issuing Bank for such LC Disbursement.
(e) If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Issuing Bank) shall
be obligated to fund the participation that such Lender purchased pursuant to
subsection (a) in an amount equal to its Pro Rata Share of such LC Disbursement
on and as of the date which such Base Rate Borrowing should have occurred. Each
Lender’s obligation to fund its participation shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or any other Person may have against the Issuing Bank or any other
Person for any reason whatsoever, (ii) the existence of a Default or an Event of
Default or the termination of the Aggregate Revolving Commitments, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower or any
of its Subsidiaries, (iv) any breach of this Agreement by the Borrower or any
other Lender, (v) any amendment, renewal or extension of any Letter of Credit or
(vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. On the date that such participation is required
to be funded, each Lender shall promptly transfer, in immediately available
funds, the amount of its participation to the Administrative Agent for the
account of the Issuing Bank. Whenever, at any time after the Issuing Bank has
received from any such Lender the funds for its participation in a LC
Disbursement, the Issuing Bank (or the Administrative Agent on its behalf)
receives any payment on account thereof, the Administrative Agent or the Issuing
Bank, as the case may be, will distribute to such Lender its Pro Rata Share of
such payment; provided, that if such payment is required to be returned for any
reason to the Borrower or to a trustee, receiver, liquidator, custodian or
similar official in any bankruptcy proceeding, such Lender will return to the
Administrative Agent or the Issuing Bank any portion thereof previously
distributed by the Administrative Agent or the Issuing Bank to it.
(f) To the extent that any Lender shall fail to pay any amount required to be
paid pursuant to paragraphs (d) or (e) of this Section on the due date therefor,
such Lender shall pay interest to the Issuing Bank (through the Administrative
Agent) on such amount from such due date to the date such payment is made at a
rate per annum equal to the Federal Funds Rate; provided, that if such Lender
shall fail to make such payment to the Issuing Bank within three (3) Business
Days of such due date, then, retroactively to the due date, such Lender shall be
obligated to pay interest on such amount at the rate set forth in Section
2.14(d).
(g) If any Event of Default shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Lenders demanding that its Reimbursement Obligations be Cash Collateralized
pursuant to this paragraph, the





--------------------------------------------------------------------------------



Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Issuing Bank and the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid fees thereon; provided, that such obligation to Cash
Collateralize the Reimbursement Obligations shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
notice of any kind, upon the occurrence of any Event of Default with respect to
the Borrower described in clause (h) or (i) of Section 8.1. Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Borrower agrees to execute any
documents and/or certificates to effectuate the intent of this paragraph. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest and profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it had not been
reimbursed and to the extent so applied, shall be held for the satisfaction of
the Reimbursement Obligations for the LC Exposure at such time or, if the
maturity of the Loans has been accelerated, with the consent of the Required
Lenders, be applied to satisfy other obligations of the Borrower under this
Agreement and the other Loan Documents. If the Borrower is required to Cash
Collateralize the Reimbursement Obligations as a result of the occurrence of an
Event of Default, such Cash Collateral so posted (to the extent not so applied
as aforesaid) shall be returned to the Borrower within three (3) Business Days
after all Events of Default have been cured or waived.
(h) Promptly following the end of each calendar quarter, the Issuing Bank shall
deliver (through the Administrative Agent) to each Lender and the Borrower a
report describing the aggregate Letters of Credit outstanding at the end of such
calendar quarter. Upon the request of any Lender from time to time, the Issuing
Bank shall deliver to such Lender any other information reasonably requested by
such Lender with respect to each Letter of Credit then outstanding.
(i) The Borrower’s obligation to reimburse LC Disbursements hereunder shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:
(i) Any lack of validity or enforceability of any Letter of Credit or this
Agreement;
(ii) The existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;





--------------------------------------------------------------------------------



(iii) Any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;
(iv) Payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document to the Issuing Bank that does not comply with the
terms of such Letter of Credit;
(v) Waiver by the Issuing Bank of any requirement that exists for the Issuing
Bank’s protection and not the protection of the Borrower or any waiver by the
Issuing Bank which does not in fact materially prejudice the Borrower;
(vi) Honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;
(vii) Any payment made by the Issuing Bank in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by (x) the Uniform Commercial Code as in effect in
the State of New York or (y) the “International Standby Practices 1998” (ISP98)
(or such later revision as may be published by the Institute of International
Banking Law & Practice on any date any Letter of Credit may be issued), as
applicable;
(viii) Any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section 2.22,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder; or
(ix) The existence of a Default or an Event of Default.
Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have





--------------------------------------------------------------------------------



exercised due care in each such determination. In furtherance of the foregoing
and without limiting the generality thereof, the parties agree that, with
respect to documents presented that appear on their face to be in substantial
compliance with the terms of a Letter of Credit, the Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(j) Unless otherwise expressly agreed by the Issuing Bank and the Borrower when
a Letter of Credit is issued and subject to applicable laws, (i) each standby
Letter of Credit shall be governed by the “International Standby Practices 1998”
(ISP98) (or such later revision as may be published by the Institute of
International Banking Law & Practice on any date any Letter of Credit may be
issued), (ii) each documentary Letter of Credit shall be governed by the Uniform
Customs and Practices for Documentary Credits (2007 Revision), International
Chamber of Commerce Publication No. 600 (or such later revision as may be
published by the International Chamber of Commerce on any date any Letter of
Credit may be issued) and (iii) the Borrower shall specify the foregoing in each
letter of credit application submitted for the issuance of a Letter of Credit.
Section 2.23.  Defaulting Lenders.
(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:
(i) Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders;
(ii) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to ARTICLE VIII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.8 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Bank or the Swingline Lender hereunder; third, to Cash Collateralize
the Issuing Bank’s Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.28; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the Issuing Bank’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future





--------------------------------------------------------------------------------



Letters of Credit issued under this Agreement, in accordance with Section 2.28;
sixth, to the payment of any amounts owing to the Lenders, the Issuing Bank or
the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Bank or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 3.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
LC Exposure and Swingline Exposure are held by the Lenders pro rata in
accordance with the Commitments under the applicable Facility without giving
effect to Section 2.23(a)(iv). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.23(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto;
(iii) (A) No Defaulting Lender shall be entitled to receive any fee described in
Section 2.14(b) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
(B) Each Defaulting Lender shall be entitled to receive a fee described in
Section 2.14(c)(i) for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Revolver Percentage of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.28.


(C) With respect to any fee not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s LC Exposure or
Swingline Exposure that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to the Issuing Bank and the Swingline
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to the Issuing Bank’s or the Swingline
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.





--------------------------------------------------------------------------------





(iv) All or any part of such Defaulting Lender’s LC Exposure and Swingline
Exposure shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Revolver Percentages (calculated without regard
to such Defaulting Lender’s Commitment) but only to the extent that (x) the
conditions set forth in Section 3.2 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. Subject to Section 10.18, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.


(v) If the reallocation described in clause (iv) immediately above cannot, or
can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, (x) first, prepay
Swingline Loans in an amount equal to the Swingline Lender’s Fronting Exposure
and (y) second, Cash Collateralize the Issuing Bank’s Fronting Exposure in
accordance with the procedures set forth in Section 2.28.
(b) If the Borrower, the Administrative Agent, the each Swingline Lender and the
Issuing Bank agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and the LC
Exposure and Swingline Exposure to be held pro rata by the Lenders in accordance
with the Commitments under the applicable Facility (without giving effect to
Section 2.23(a)(ii)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
(c) So long as any Lender is a Defaulting Lender, (i) the Swingline Lender shall
not be required to fund any Swingline Loans unless it is satisfied that it will
have no Fronting Exposure after giving effect to such Swingline Loan and (ii)
the Issuing Bank shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.





--------------------------------------------------------------------------------



Section 2.24.  Incremental Credit Extensions.
(a) From time to time on or after the ClosingAmendment No. 5 Effective Date,
subject to the terms and conditions set forth herein, the Borrower may, upon ten
(10) Business Days’ prior written notice to the Administrative Agent (whereupon
the Administrative Agent shall promptly deliver a copy to each of the Lenders),
request to add one or more additional tranches of term loans (the “Incremental
Term Loans”) or one or more increases in the Revolving Commitments (the
“Incremental Revolving Commitments”; together with the Incremental Term Loans,
the “Incremental Facilities”), provided that at the time of the effectiveness of
each Incremental Facility Amendment (i) no Default or Event of Default has
occurred and is continuing or shall result therefrom, (ii) the Borrower and its
Restricted Subsidiaries shall be in pro forma compliance with each of the
covenants set forth in ARTICLE VI as of the last day of the most recently ended
fiscal quarter of the Borrower after giving effect to such Incremental Revolving
Commitments (assuming for such purpose that such Incremental Revolving
Commitments are fully drawn at such time) or Incremental Term Loans, as
applicable, (iii) each of the conditions set forth in Section 3.2 shall have
been satisfied and (iv) the Administrative Agent shall have received from the
Borrower such legal opinions, resolutions, certificates and other documents as
the Administrative Agent may reasonably request. Notwithstanding anything to the
contrary herein, the aggregate principal amount of all Incremental Facilities on
and after the ClosingAmendment No. 5 Effective Date shall not exceed the sum of
$250,000,000. Each Incremental Facility shall be in an integral multiple of
$5,000,000 and be in an aggregate principal amount that is not less than
$10,000,000 in case of Incremental Term Loans or $10,000,000 in case of
Incremental Revolving Commitments, provided that such amount may be less than
the applicable minimum amount if such amount represents all the remaining
availability hereunder as set forth above or if the Administrative Agent agrees
in writing to a lesser minimum amount. Each Incremental Facility shall rank pari
passu in right of payment, and shall have the same guarantees as, and be secured
by the same Collateral securing, all of the other Obligations hereunder.
(b) Any Incremental Term Loans (i) for purposes of prepayments, shall be treated
substantially the same as (and in any event no more favorably than) the Term
Loan A-34 and (ii) other than amortization, pricing or maturity date, shall have
the same terms as Term Loan A-34 or such other terms as are reasonably
satisfactory to the Administrative Agent; provided that (A) any Incremental Term
Loan shall not have a final maturity date earlier than the then Latest Maturity
Date and (B) any Incremental Term Loan shall not have a Weighted Average Life to
Maturity that is shorter than the Weighted Average Life to Maturity of the
then-remaining Term Loan A-34.
(c) Any Incremental Revolving Commitment shall be on the same terms and
conditions as, and pursuant to the same documentation as applicable to, the
Revolving Commitments; provided that the maturity date of such Incremental
Revolving Commitment shall be no earlier than the Revolving Commitment
Termination Date. From and after the making of an Incremental Term Loan or the
addition of any Incremental Revolving Commitments pursuant to this Section, such
Incremental Term Loan and such revolving loan funded pursuant to an Incremental
Revolving Commitment shall be deemed a “Loan”, “Term Loan” and/or “Revolving





--------------------------------------------------------------------------------



Loan”, as applicable, hereunder for all purposes hereof, and, except as set
forth in clause (b) immediately above with respect to Incremental Term Loans,
shall be subject to the same terms and conditions as each other Term Loan or
Revolving Loan made pursuant to this Agreement.
(d) Each notice from the Borrower pursuant to this Section shall set forth the
requested amount and proposed terms of the relevant Incremental Term Loans
and/or Incremental Revolving Commitments. Each Lender shall have the right for a
period of ten (10) days following receipt of such notice, to elect by written
notice to the Borrower and the Administrative Agent to provide the requested
Incremental Facility by a principal amount equal to its Pro Rata Share of such
Incremental Facility. Any Lender who does not respond within such 10 day period
shall be deemed to have elected not to provide such Incremental Facility. If any
Lender shall elect not to provide such Incremental Facility pursuant to this
Section 2.24, the Borrower may designate any other bank or other financial
institution (which may be, but need not be, one or more of the existing
Lenders), which agrees to provide such Incremental Facility (any such other bank
or other financial institution being called an “Additional Lender”) and in the
case of any Additional Lender, agrees to become a party to this Agreement,
provided that the Issuing Bank (in the case of an increase through an
Incremental Revolving Commitment) and the Administrative Agent shall have
consented (such consent not to be unreasonably withheld) to such Lender’s or
Additional Lender’s making such Incremental Term Loans or providing such
Incremental Revolving Commitment if such consent would be required under Section
10.4(b) for an assignment of Loans or Revolving Commitments, as applicable, to
such Lender or Additional Lender. Any Additional Lender shall become a Lender
under this Agreement pursuant to an amendment (an “Incremental Facility
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, such Additional Lender and the Administrative Agent.
No Incremental Facility Amendment shall require the consent of any Lenders other
than the Additional Lenders and/or any existing Lender who has elected to
provide any Incremental Term Loans or increase its Revolving Commitment with
respect to such Incremental Facility Amendment. No Lender shall be obligated to
provide any Incremental Term Loans or Incremental Revolving Commitments, unless
it so agrees. Commitments in respect of any Incremental Term Loans or
Incremental Revolving Commitments shall become Commitments under this Agreement.
An Incremental Facility Amendment may, without the consent of any other Lenders,
effect such amendments to any Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to effect the provisions of this
Section. Upon each increase in the Revolving Commitments pursuant to this
Section, (a) each Lender holding a Revolving Commitment immediately prior to
such increase will automatically and without further act be deemed to have
assigned to each Lender providing a portion of the Incremental Revolving
Commitment (each a “Incremental Revolving Lender”) in respect of such increase,
and each such Incremental Revolving Lender will automatically and without
further act be deemed to have assumed, a portion of such Lender’s participations
hereunder in outstanding Letters of Credit and Swingline Loans such that, after
giving effect to each such deemed assignment and assumption of participations,
the percentage of the aggregate outstanding (i) participations hereunder in
Letters of Credit and (ii) participations hereunder in Swingline Loans held by
each Lender holding a Revolving Commitment (including each such Incremental
Revolving Lender) will equal its Pro Rata Share and (b) if, on the date of such
increase, there are any Revolving Loans outstanding, such Revolving Loans shall
on or prior to





--------------------------------------------------------------------------------



the effectiveness of such increase of the Revolving Commitments be prepaid from
the proceeds of additional Revolving Loans made hereunder (reflecting such
increase in Revolving Commitments), which prepayment shall be accompanied by
accrued interest on the Revolving Loans being prepaid and any costs incurred by
any Lender in accordance with Section 2.19. The Administrative Agent and the
Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement shall not apply to
the transactions effected pursuant to the immediately preceding sentence. This
Section 2.24(d) shall supersede any provisions in Section 2.21(a) and Section
10.2 to the contrary.
Section 2.25.  Maturity Extensions.
(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Term Loans with a like maturity date or Revolving
Commitments with a like maturity date, in each case on a pro rata basis (based
on the aggregate outstanding principal amount of the respective Term Loans or
Revolving Commitments with a like maturity date, as the case may be) and on the
same terms to each such Lender, the Borrower is hereby permitted to consummate
from time to time transactions with individual Lenders that accept the terms
contained in such Extension Offers to extend the maturity date of each such
Lender’s Term Loans and/or Revolving Commitments and otherwise modify the terms
of such Term Loans and/or Revolving Commitments pursuant to the terms of the
relevant Extension Offer (including, without limitation, by increasing or
decreasing the interest rate or fees payable in respect of such Term Loans
and/or Revolving Commitments (and related outstandings) and/or modifying the
amortization schedule in respect of such Lender’s Term Loans) (each, an
“Extension”), so long as the following terms are satisfied: (i) no Default or
Event of Default shall have occurred and be continuing at the time the offering
document in respect of an Extension Offer is delivered to the Lenders or after
giving effect to such Extension, (ii) except as to interest rates, fees and
final maturity (which shall be determined by the Borrower and set forth in the
relevant Extension Offer), the Revolving Commitment of any Lender that agrees to
an Extension with respect to such Revolving Commitment extended pursuant to an
Extension (an “Extended Revolving Commitment”), and the related outstandings,
shall be a Revolving Commitment (or related outstandings, as the case may be)
with the same terms as the original Revolving Commitments being extended (and
related outstandings); provided that (1) the borrowing and repayment (except for
(A) payments of interest and fees at different rates on Extended Revolving
Commitments (and related outstandings), (B) repayments required upon the
maturity date of the non-extending Revolving Commitments and (C) repayment made
in connection with a permanent repayment and termination of commitments) of
Loans with respect to Extended Revolving Commitments after the applicable
Extension date shall be made on a pro rata basis with all other Revolving
Commitments, (2) the permanent repayment of Revolving Loans with respect to, and
termination of, Extended Revolving Commitments after the applicable Extension
date shall be made on a pro rata basis with all other Revolving Commitments,
except that the Borrower shall be permitted to permanently repay and terminate
commitments of any such Class on a better than a pro rata basis as compared to
any other Class with a later maturity date than such Class and (3) assignments
and participations of Extended Revolving Commitments and Extended Revolving
Loans shall be governed by the same assignment and participation





--------------------------------------------------------------------------------



provisions applicable to Revolving Commitments and Revolving Loans so extended,
(iii) except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iv), (v) and (vi), be
determined between the Borrower and the Extending Term Lenders and be set forth
in the relevant Extension Offer), the Term Loans of any Lender that agrees to an
Extension with respect to such Term Loans (an “Extending Term Lender”) extended
pursuant to any Extension (“Extended Term Loans”) shall have the same terms as
the tranche of Term Loans subject to such Extension Offer, (iv) the final
maturity date of any Extended Term Loans shall be no earlier than the Latest
Maturity Date, (v) the Weighted Average Life to Maturity of any Extended Term
Loans shall be no shorter than the remaining Weighted Average Life to Maturity
of the Term Loans extended thereby, (vi) any Extended Term Loans may participate
on a pro rata basis or a less than pro rata basis (but not greater than a pro
rata basis) in any voluntary or mandatory repayments or prepayments hereunder,
in each case as specified in the respective Extension Offer, (vii) if the
aggregate principal amount of Term Loans (calculated on the face amount thereof)
or Revolving Commitments, as the case may be, in respect of which relevant
Lenders shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Term Loans or Revolving Commitments, as
the case may be, offered to be extended by the Borrower pursuant to such
Extension Offer, then the Term Loans or Revolving Loans, as the case may be, of
such Lenders shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) with
respect to which such Lenders have accepted such Extension Offer, (viii) all
documentation in respect of such Extension shall be consistent with the
foregoing, (ix) any applicable Minimum Extension Condition (as defined in clause
(b) below) shall be satisfied unless waived by the Borrower and (x) at no time
shall there be (A) Revolving Commitments hereunder which have more than three
different maturity dates and (B) Term Loans hereunder which have more than four
different maturity dates, unless, in either case, the Administrative Agent
agrees to permit additional maturity dates. For the avoidance of doubt, no
Lender shall be obligated or otherwise required to participate in any Extension
without its express consent.
(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.11 or Section 2.12 and (ii)
each Extension Offer is required to be in a minimum amount of $10,000,000;
provided that the Borrower may at its election specify as a condition (a
“Minimum Extension Condition”) to consummating any such Extension that a minimum
amount (to be determined and specified in the relevant Extension Offer in the
Borrower’s sole discretion and may be waived by the Borrower) of Term Loans or
Revolving Commitments (as applicable) of any or all applicable tranches be
tendered. The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this Section (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended Term
Loans and/or Extended Revolving Commitments on the such terms as may be set
forth in the relevant Extension Offer) and hereby waive the requirements of any
provision of this Agreement or any other Loan Document that may otherwise
prohibit any such Extension or any other transaction contemplated by this
Section.





--------------------------------------------------------------------------------



(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans and/or Revolving
Commitments (or a portion thereof) and (B) with respect to any Extension of the
Revolving Commitments, the consent of the Issuing Bank and Swingline Lender. All
Extended Term Loans, Extended Revolving Loans, Extended Revolving Commitments
and all obligations in respect thereof shall be Obligations under the Loan
Documents that are secured by the Collateral on a pari passu basis with all
other applicable Obligations under the Loan Documents. Each of the parties
hereto hereby agrees that the Administrative Agent and the Borrower may, without
the consent of any Lender, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section and any Extension (including any amendments necessary to treat
the Loans and Commitments subject thereto as Extended Term Loans, Extended
Revolving Loans and/or Extended Revolving Commitments and as a separate
“Tranche” and “Class” hereunder of Loans and Commitments, as the case may be).
In addition, if so provided in such amendment and with the consent of the
Issuing Bank and the Swingline Lender, as applicable, participations in Letters
of Credit and Swingline Loans expiring on or after the Revolving Commitment
Termination Date in respect of Revolving Loans and Revolving Commitments shall
be re-allocated from Lenders holding Revolving Commitments to Lenders holding
Extended Revolving Commitments in accordance with the terms of such amendment;
provided that such participation interests shall, upon receipt thereof by the
relevant Lenders holding Revolving Commitments, be deemed to be participation
interests in respect of such Revolving Commitments and the terms of such
participation interests (including, without limitation, the commission
applicable thereto) shall be adjusted accordingly.
(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least ten (10) Business Days (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section.
(e) If the Revolving Commitment Termination Date in respect of any tranche of
Revolving Commitments occurs prior to the expiration of any Letter of Credit,
then (i) if another tranche of Revolving Commitments in respect of which the
Revolving Commitment Termination Date shall not have occurred is then in effect,
such Letters of Credit shall automatically be deemed to have been issued
(including for purposes of the obligations of the Lenders to purchase
participations therein and to make Revolving Loans and payments in respect
thereof pursuant to Section 2.22.) under (and ratably participated in by Lenders
pursuant to) the Revolving Commitments in respect of such non-terminating
tranches up to an aggregate amount not to exceed the aggregate principal amount
of the unutilized Revolving Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i), the Borrower shall Cash Collateralize any such Letter of
Credit in a manner satisfactory to the





--------------------------------------------------------------------------------



Administrative Agent and the Issuing Bank but only up to the amount of such
Letter of Credit not so reallocated. Except to the extent of reallocations of
participations pursuant to clause (i) of the immediately preceding sentence, the
occurrence of a Revolving Commitment Termination Date with respect to a given
tranche of Revolving Commitments shall have no effect upon (and shall not
diminish) the percentage participations of the Lenders in any Letter of Credit
issued before such Revolving Commitment Termination Date.
(f) Notwithstanding anything in this Agreement to the contrary, each Lender
hereby irrevocably authorizes the Administrative Agent on its behalf, and
without further consent, to enter into amendments or modifications to this
Agreement or any of the other Loan Documents or to enter into additional Loan
Documents as the Administrative Agent reasonably deems appropriate in order to
effectuate the terms of this Section 2.25; provided that no amendment or
modification shall result in any increase in the amount of any Lender’s
Commitment or any increase in any Lender’s Pro Rata Share, in each case, without
the written consent of such affected Lender.
Section 2.26.  Mitigation of Obligations.
If any Lender requests compensation under Section 2.18, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.20, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the sole
judgment of such Lender, such designation or assignment (i) would eliminate or
reduce amounts payable under Section 2.18 or Section 2.20, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all costs and expenses incurred by any Lender in connection
with such designation or assignment.
Section 2.27.  Replacement of Lenders.
If (a) any Lender requests compensation under Section 2.18, (b) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.20, (c) any Lender
is a Defaulting Lender, or (d) in connection with any proposed amendment,
waiver, or consent, the consent of all of the Lenders, or all of the Lenders
directly affected thereby, is required pursuant to Section 10.2, and any such
Lender refuses to consent to such amendment, waiver or consent as to which the
Required Lenders have consented, then, in each case, the Borrower may, at its
sole expense and effort (but without prejudice to any rights or remedies the
Borrower may have against such Defaulting Lender), upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions set forth
in Section 10.4(b)) all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender but excluding any Defaulting Lender); provided, that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld, (ii) prior to, or
contemporaneous with, the replacement of such Lender, such Lender shall have
received





--------------------------------------------------------------------------------



payment of an amount equal to the outstanding principal amount of all Loans owed
to it, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (in the case of such outstanding principal and
accrued interest) and from the Borrower (in the case of all other amounts),
(iii) in the case of a claim for compensation under Section 2.18 or payments
required to be made pursuant to Section 2.20, such assignment will result in a
reduction in such compensation or payments and (iv) in the case of clause (d)
above, the assignee Lender shall have agreed to provide its consent to the
requested amendment, waiver or consent.
Section 2.28.  Cash Collateral For Defaulting Lenders.
At any time that there shall exist a Defaulting Lender, within one Business Day
following the written request of the Administrative Agent or the Issuing Bank
(with a copy to the Administrative Agent) the Borrower shall Cash Collateralize
the Issuing Bank’s Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to Section 2.23(a)(iv) and any Cash Collateral
provided by or in respect of such Defaulting Lender) in an amount not less than
103% of the Fronting Exposure in respect of all Letters of Credit issued and
outstanding at such time.
(a) The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the Issuing Bank, and agrees to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligations in
respect of LC Exposure, to be applied pursuant to clause (b) immediately below.
If at any time the Administrative Agent determines that Cash Collateral is
subject to any right or claim of any Person other than the Administrative Agent
and the Issuing Bank as herein provided, or that the total amount of such Cash
Collateral is less than 103% of the Fronting Exposure in respect of all Letters
of Credit issued and outstanding at such time, the Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by or in respect of the
Defaulting Lender).
(b) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section or Section 2.23 in respect of Letters of
Credit shall be applied to the satisfaction of the Defaulting Lender’s
obligation in respect of its LC Exposure (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.


(c) Cash Collateral (or the appropriate portion thereof) provided to reduce the
Issuing Bank’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by the
Administrative Agent and the Issuing Bank that there exists excess Cash
Collateral; provided that, subject to Section 2.23, the Borrower or other Person
providing Cash Collateral and the Issuing Bank may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations and provided further that to the extent that





--------------------------------------------------------------------------------



such Cash Collateral to be so held was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.
ARTICLE III 
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT


Section 3.1.  Conditions To Effectiveness.
The obligations of the Lenders (including the Swingline Lender) to make the
initial Loans and the obligation of the Issuing Bank to issue any initial
Letters of Credit hereunder shall not becomebecame effective untilon the
date2012 Prior Closing Date, on which date each of the following conditions
iswas satisfied (or waived in accordance with Section 10.2).
(a) The Administrative Agent shall have received payment of all fees, expenses
and other amounts due and payable on or prior to the 2012 Prior Closing Date,
including reimbursement or payment of all out-of-pocket expenses (including
reasonable fees, charges and disbursements of counsel to the Administrative
Agent) required to be reimbursed or paid by the Borrower hereunder, under any
other Loan Document and under any agreement with the Administrative Agent or the
Arrangers (including the Fee Letter).
(b) The Administrative Agent (or its counsel) shall have received the following,
each to be in form and substance satisfactory to the Lenders:
(i) a counterpart of this Agreement signed by or on behalf of each party hereto
or written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement;
(ii) duly executed Notes payable to any Lender requesting a Note, if so
requested;
(iii) the Guaranty Agreement duly executed by each Subsidiary required to
execute the Guaranty Agreement in connection with the Existing Credit Agreement
or otherwise required pursuant to Section 5.10;
(iv) the Pledge and Security Agreement duly executed by each of the Loan Parties
and the Intellectual Property Security Agreements duly executed by the
applicable Loan Parties having rights in intellectual property subject to such
agreements;
(v) an amendment to, or an amendment and restatement of, the Prudential Senior
Secured Note Agreement duly executed by each party thereto;
(vi) the Intercreditor Agreement;
(vii) a certificate of the Secretary or Assistant Secretary of each Loan Party
in the form of Exhibit 3.1(b)(vii), (a) attaching and certifying copies of (w)
its bylaws,





--------------------------------------------------------------------------------



partnership agreement or limited liability company agreement, or comparable
organizational documents, as applicable, and (x) resolutions of its board of
directors, board of members or general partner, as applicable, authorizing the
execution, delivery and performance of the Loan Documents to which it is a
party, (y) its articles or certificate of incorporation, certificate of
organization or limited partnership, or other registered organizational
documents, as applicable, and (z) evidence of good standing or existence, as may
be available from the Secretary of State of the jurisdiction of organization of
such Loan Party and each other jurisdiction where such Loan Party is required to
be qualified to do business as a foreign entity and (b) certifying the name,
title and true signature of each officer of such Loan Party executing the Loan
Documents to which it is a party;
(viii) a certificate of the Chief Financial Officer of the Borrower that, after
giving effect to the Credit Extensions made on the 2012 Prior Closing Date,
neither the Borrower nor its Subsidiaries will be “insolvent,” within the
meaning of such term as defined in § 101 of Title 11 of the United States Code,
or be unable to pay its debts generally as such debts become due, or have an
unreasonably small capital to engage in any business or transaction, whether
current or contemplated;
(ix) a favorable written opinion of (x) Pillsbury Winthrop Shaw Pittman LLC,
counsel to the Loan Parties, and (y) Polsinelli Shughart PC, special Kansas
counsel to Midland Credit Management, Inc., each addressed to the Administrative
Agent and each of the Lenders, and covering such matters relating to the Loan
Parties, the Loan Documents and the transactions contemplated therein as the
Administrative Agent or the Required Lenders shall reasonably request;
(x) a certificate in the form of Exhibit 3.1(b)(x), dated the 2012 Prior Closing
Date and signed by a Responsible Officer:
(a) certifying that, after giving effect to the funding of any initial Loan or
initial issuance of a Letter of Credit (x) no Default or Event of Default
exists, (y) all representations and warranties of each Loan Party set forth in
the Loan Documents are true and correct and (z) since the date of the financial
statements of the Borrower described in Section 4.4, there shall have been no
change which has had or could reasonably be expected to have a Material Adverse
Effect;
(b) certifying that no litigation, investigation or proceeding of or before any
arbitrators or Governmental Authorities is pending against or, to the knowledge
of the Borrower, threatened against the Borrower or any of its Subsidiaries that
(y) purports to enjoin or restrain any Lender from making a Credit Extension
hereunder or (z) could reasonably be expected to have a Material Adverse Effect;
(c) attaching certified copies of all consents, approvals, authorizations,
registrations and filings and orders required or advisable to be made or
obtained under any requirement of law, or by any contractual obligation of





--------------------------------------------------------------------------------



each Loan Party, in connection with the execution, delivery, performance,
validity and enforceability of the Loan Documents or any of the transactions
contemplated thereby, and such consents, approvals, authorizations,
registrations, filings and orders shall be in full force and effect and all
applicable waiting periods shall have expired, and no investigation or inquiry
by any Governmental Authority regarding this Agreement or any transaction being
financed with the proceeds hereof shall be ongoing; and
(d) attaching certified copies of all agreements, indentures or notes governing
the terms of any Material Indebtedness and all other material agreements,
documents and instruments to which any Loan Party or any of its assets are
bound.
(xi) a duly executed Notice of Borrowing;
(xii) the results of a Lien search (including a search as to judgments, pending
litigation, tax and intellectual property matters), in form and substance
reasonably satisfactory to the Administrative Agent, made against the Loan
Parties under the Uniform Commercial Code (or applicable judicial docket) as in
effect in each jurisdiction in which filings or recordations under the Uniform
Commercial Code should be made to evidence or perfect security interests in all
assets of such Loan Party, indicating among other things that the assets of each
such Loan Party are free and clear of any Lien (except for Permitted Liens);
(xiii) evidence reasonably satisfactory to the Administrative Agent that at
least sixty percent (60%) of all cash collections and other Receivables acquired
by any Loan Party have, prior to the 2012 Prior Closing Date, been deposited in
collection accounts maintained with one or more of the Lenders;
(xiv)  (a) copies of audited consolidated financial statements for the Borrower
and its Subsidiaries for the three fiscal years most recently ended for which
financial statements are available and interim unaudited financial statements
for each quarterly period ended since the last audited financial statements for
which financial statements are available and (b) projections prepared by
management of the Borrower of balance sheets and income statements of the
Borrower and its Subsidiaries, which will be quarterly for the first year after
the 2012 Prior Closing Date, and balance sheets, income statements and cash flow
statements of the Borrower and its Subsidiaries, annually thereafter for the
term of this Agreement;
(xv) a duly completed and executed Compliance Certificate of the Borrower
including pro forma calculations establishing compliance with the financial
covenants set forth in ARTICLE VI hereof as of the most recently completed
fiscal quarter of the Borrower for which financial statements are available;
(xvi) all information the Administrative Agent and each Lender may request with
respect to the Borrower and its Subsidiaries in order to comply with the USA
Patriot Act





--------------------------------------------------------------------------------



(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) and any other
"know your customer" or similar laws or regulations; and
(xvii) certificates of insurance issued on behalf of insurers of the Loan
Parties, describing in reasonable detail the types and amounts of insurance
(property and liability) maintained by the Loan Parties, naming the Collateral
Agent as additional insured on liability policies and lender loss payee
endorsements for property and casualty policies.
(c) The Collateral Agent shall have received (i) the certificates, if any,
evidencing the capital stock or other equity interests pledged pursuant to the
Pledge and Security Agreement, together with an undated stock power for each
such certificate executed in blank by a duly authorized officer of the pledgor
thereof, subject to Section 5.12 and (ii) each instrument pledged to the
Collateral Agent pursuant to the Pledge and Security Agreement endorsed in blank
(or accompanied by an executed transfer form in blank reasonably satisfactory to
the Collateral Agent) by the pledgor thereof.
(d) Each document (including, without limitation, any Uniform Commercial Code
financing statement) required by the Collateral Documents or under law or
reasonably requested by the Collateral Agent to be executed, filed, registered
or recorded in order to create in favor of the Collateral Agent, for the benefit
of the Secured Parties, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than Permitted Liens),
shall have been duly executed and delivered and/or be in proper form for filing,
registration or recordation.
Section 3.2.  Each Credit Event.
The obligation of each Lender to make a Loan on the occasion of any Borrowing
and of the Issuing Bank to issue, amend, renew or extend any Letter of Credit is
subject to the satisfaction of the following conditions:
(a) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist;
(b) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, all representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects on and as
of the date of such Borrowing or the date of issuance, amendment, extension or
renewal of such Letter of Credit, in each case before and after giving effect
thereto;
(c) Nono order, judgment or decree of any arbitrator or Governmental Authority
shall purport to enjoin or restrain any Lender from making such Credit
Extension;
(d) Ifif, after giving to effect to such Credit Extension and any repayment of
Loans to be made on the date such Credit Extension is made, the Aggregate
Revolving Credit Exposure





--------------------------------------------------------------------------------



will be increased above the amount of the Borrowing Base as shown on the then
most recently delivered Borrowing Base Certificate, the Lenders and the
Administrative Agent shall have received an updated Borrowing Base Certificate
as of a later date demonstrating Borrowing Base availability to support such
increased Aggregate Revolving Credit Exposure; and
(e) the Borrower shall have delivered a Notice of Borrowing (if applicable).
Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b),
(c) and (d) of this Section 3.2.
Section 3.3.  Delivery of Documents.
All of the Loan Documents, certificates, legal opinions and other documents and
papers referred to in this ARTICLE III, unless otherwise specified, shall be
delivered to the Administrative Agent for the account of each of the Lenders
and, except for the Notes, in sufficient counterparts or copies for each of the
Lenders and shall be in form and substance satisfactory in all respects to the
Administrative Agent.
ARTICLE IV 
REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:
Section 4.1.  Existence and Standing. Each of the Borrower and its Restricted
Subsidiaries is a corporation, partnership (in the case of Subsidiaries only) or
limited liability company (a) duly and properly incorporated or organized, as
the case may be, (b) validly existing and (c) (to the extent such concept
applies to such entity) in good standing under the laws of its jurisdiction of
incorporation or organization and has all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except in the
case of this clause (c) where failure to be in good standing or to be so
authorized could not reasonably be expected to have a Material Adverse Effect
(it being understood and agreed, for purposes of this Section, that the failure
of the Borrower or its Restricted Subsidiaries to be in good standing or to be
authorized to conduct its business in any jurisdiction where such failure could
have a material and adverse impact on the ability of such Person to enforce or
otherwise collect in the Receivables of such Person in any such jurisdiction
shall be deemed to have a Material Adverse Effect).
Section 4.2.  Authorization and Validity. The Borrower has the power and
authority and legal right to execute and deliver the Loan Documents to which it
is a party and to perform its obligations thereunder. The execution and delivery
by the Borrower of the Loan Documents to which it is a party and the performance
of its obligations thereunder have been duly authorized by proper proceedings,
and the Loan Documents to which the Borrower is a party constitute legal, valid
and binding obligations of the Borrower enforceable against the Borrower in
accordance with their terms, except as enforceability may be limited by (i)
bankruptcy, insolvency,





--------------------------------------------------------------------------------



fraudulent conveyances, reorganization or similar laws relating to or affecting
the enforcement of creditors' rights generally; (ii) general equitable
principles (whether considered in a proceeding in equity or at law); and (iii)
requirements of reasonableness, good faith and fair dealing.
Section 4.3.  No Conflict; Government Consent. Neither the execution and
delivery by the Borrower or its Restricted Subsidiaries, as applicable, of the
Loan Documents to which such Person is a party, nor the consummation of the
transactions therein contemplated, nor compliance with the provisions thereof
will violate (i) any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on the Borrower or any of its Restricted Subsidiaries or
(ii) the Borrower's or any Restricted Subsidiary's articles or certificate of
incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by-laws, or operating agreement or other management
agreement, as the case may be, or (iii) the provisions of any material
indenture, instrument or agreement to which the Borrower or any of its
Restricted Subsidiaries is a party or is subject, or by which it, or its
Property, is bound, or conflict with, or constitute a default thereunder, or
result in, or require, the creation or imposition of any Lien in, of or on the
Property of the Borrower or a Restricted Subsidiary pursuant to the terms of,
any such indenture, instrument or agreement, except, in the case of clause (i),
for any such violation which could not reasonably be expected to have a Material
Adverse Effect. No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, which has not been obtained by the
Borrower or any of its Restricted Subsidiaries, is required to be obtained by
the Borrower or any of its Restricted Subsidiaries in connection with the
execution and delivery of the Loan Documents by the Borrower and the other Loan
Parties, the borrowings under this Agreement, the payment and performance by the
Borrower of the Obligations or the legality, validity, binding effect or
enforceability of any of the Loan Documents.
Section 4.4.  Financial Statements; No Material Adverse Change. The December 31,
2015 audited consolidated financial statements of the Borrower and its
Subsidiaries heretofore delivered to the Administrative Agent and the Lenders
were prepared in accordance with generally accepted accounting principles in
effect on the date such statements were prepared and fairly present the
consolidated financial condition and operations of the Borrower and its
Subsidiaries at such date and the consolidated results of their operations for
the period then ended. Since December 31, 2015, there has been no change in the
business, Property, prospects, condition (financial or otherwise) or results of
operations of the Borrower, any Guarantor, or the Borrower and its Restricted
Subsidiaries taken together, in each case which could reasonably be expected to
have a Material Adverse Effect.
Section 4.5.  Litigation and Contingent Obligations.
There is no litigation, arbitration, governmental investigation, proceeding or
inquiry pending or, to the knowledge of any of their officers, threatened
against or affecting the Borrower or any of its Restricted Subsidiaries which
could reasonably be expected to have a Material Adverse Effect or which seeks to
prevent, enjoin or delay the making of any Credit Extensions. Other than
liabilities incident to any litigation, arbitration or proceeding which could





--------------------------------------------------------------------------------



not reasonably be expected to be in an aggregate amount in excess of $5,000,000,
none of the Borrower or its Restricted Subsidiaries has any material contingent
obligations not provided for or disclosed in the financial statements referred
to in Section 4.4.
Section 4.6.  Compliance with Laws. The Borrower and its Restricted Subsidiaries
have complied in all material respects with all applicable statutes, rules,
regulations, orders and restrictions of any domestic or foreign government or
any instrumentality or agency thereof having jurisdiction over the conduct of
their respective businesses or the ownership of their respective Property,
except for any failure to comply which could not reasonably be expected to have
a Material Adverse Effect.
Section 4.7.  Investment Company Act. Neither the Borrower nor any Subsidiary is
required to be registered as an “investment company” or a company “controlled”
by an entity required to be registered as an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.
Section 4.8.  Taxes. Except as disclosed on Schedule 4.8, the Borrower and its
Restricted Subsidiaries have filed all United States federal tax returns and all
other tax returns which are required to be filed and have paid all taxes due
pursuant to said returns or pursuant to any assessment received by the Borrower
or any of its Restricted Subsidiaries, except in respect of such taxes, if any,
as are being contested in good faith and as to which adequate reserves have been
provided in accordance with Agreement Accounting Principles and as to which no
Lien exists (except as permitted by Section 7.2(b)). Except as disclosed on
Schedule 4.8 and except as otherwise disclosed in writing to the Administrative
Agent and the Lenders on or prior to the 2014 Prior Closing Date, as of the
Closing Date, none of the United States income tax returns of the Borrower and
its Restricted Subsidiaries are being audited by the Internal Revenue Service.
To the knowledge of any of the Borrower’s officers, no Liens have been filed,
and no claims are being asserted with respect to such taxes. The charges,
accruals and reserves on the books of the Borrower and its Restricted
Subsidiaries in respect of any taxes or other governmental charges are adequate.
Section 4.9.  Regulation U. Neither the Borrower nor any of its Restricted
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose, whether immediate, incidental
or ultimate of buying or carrying margin stock (as defined in Regulation U), and
after applying the proceeds of each Credit Extension, margin stock (as defined
in Regulation U) constitutes less than 25% of the value of those assets of the
Borrower and its Restricted Subsidiaries which are subject to any limitation on
sale, pledge, or any other restriction hereunder.
Section 4.10.  ERISA. The Unfunded Liabilities of all Single Employer Plans and
all nonqualified deferred compensation arrangements do not in the aggregate
exceed $5,000,000. Neither the Borrower nor any other member of the Controlled
Group has incurred, or is reasonably expected to incur, within the meaning of
Section 4201 of ERISA, any withdrawal liability to Multiemployer Plans in excess
of an amount that would have a Material Adverse Effect. Each Plan complies in
all material respects with all applicable requirements of law and regulations.
No Reportable Event has occurred with respect to any Plan. Neither the Borrower
nor any other member of the Controlled Group has withdrawn from any
Multiemployer Plan within the meaning of





--------------------------------------------------------------------------------



Title IV of ERISA or initiated steps to do so, and no steps have been taken to
reorganize or terminate, within the meaning of Title IV of ERISA, any
Multiemployer Plan.
Section 4.11.  Ownership of Property.
The Borrower and its Restricted Subsidiaries have good title, free of all Liens
other than those permitted by Section 7.2, to all of the Property and assets
reflected in the Borrower's most recent consolidated financial statements
provided to the Administrative Agent, as owned by the Borrower and its
Restricted Subsidiaries, except for minor irregularities in title that (i) do
not materially interfere with the business or operations of the Borrower or its
Restricted Subsidiaries as presently conducted and (ii) do not adversely affect
the value of any of the Collateral in any material respect. Each of the Borrower
and its Restricted Subsidiaries owns, or is licensed, or otherwise has the
right, to use, all patents, trademarks, service marks, trade names, copyrights
and other intellectual property to its business, and the use thereof by the
Borrower and its Restricted Subsidiaries does not infringe in any respect on the
rights of any other Person, except for any such infringement which could not
reasonably be expected to have a Material Adverse Effect.
Section 4.12.  Accuracy of Information. No Loan Document or written statement
furnished by the Borrower or any of its Restricted Subsidiaries to the Agents or
to any Lender in connection with the negotiation of, or compliance with, the
Loan Documents contained, on the date such Loan Document was entered into or
such statements were made, any material misstatement of fact or omitted to state
a material fact or any fact necessary to make the statements contained therein,
in light of the circumstances under which they were made, not misleading in
their presentation of the Borrower, its Restricted Subsidiaries, their
businesses and their Property. The Borrower makes no representation or warranty
concerning the forecasts, estimates, pro forma information, projections and
statements as to anticipated future performance or conditions, and the
assumptions on which they were based, except that as of the date made (i) such
forecasts, estimates, pro forma information, projections and statements were
based on good faith assumptions of the management of the Borrower and (ii) such
assumptions were believed by such management to be reasonable; it being
understood and agreed that such forecasts, estimates, pro forma information,
projections and statements, and the assumptions on which they are based, may or
may not prove to be correct. In addition, the information provided by or on
behalf of the Loan Parties with respect to the Receivables owned or to be
acquired by the Loan Parties (or the related purchase agreements) is, to the
Borrower's knowledge and as of the date provided, true and correct in all
material respects and, to the Borrower's knowledge, does not contain any
material omissions which would cause such information to be materially
misleading with respect to such Receivables, taken as a whole.
Section 4.13.  Environmental Matters. The Borrower is in compliance with all
applicable Environmental Laws, except for any noncompliance which could not
reasonably be expected to have a Material Adverse Effect. Neither the Borrower
nor any Restricted Subsidiary has received any notice to the effect that its
operations are not in material compliance with any of the requirements of
applicable Environmental Laws or are the subject of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release of any toxic or hazardous waste or substance into the environment, which
non-compliance or remedial action could reasonably be expected to have a
Material Adverse Effect.





--------------------------------------------------------------------------------



Section 4.14.  Subsidiaries. Schedule 4.14 contains an accurate list of all
Subsidiaries of the Borrower as of the ClosingAmendment No. 5 Effective Date,
setting forth their respective jurisdictions of organization and the percentage
of their respective capital stock or other ownership interests owned by the
Borrower or other Subsidiaries and whether such Subsidiary, as of the
ClosingAmendment No. 5 Effective Date, is a Restricted Subsidiary, an
Unrestricted Subsidiary or an Immaterial Subsidiary. All of the issued and
outstanding shares of capital stock or other ownership interests of the
Restricted Subsidiaries have been (to the extent such concepts are relevant with
respect to such ownership interests) duly authorized and issued and are fully
paid and non-assessable.
Section 4.15.  Solvency. After giving effect to the execution and delivery of
the Loan Documents, and the making of the Loans under this Agreement, neither
(a) the Borrower norand its Restricted Subsidiaries, taken together on a
consolidated basis, nor (b) the Borrower and the Guarantors, taken together on a
consolidated basis, will be “insolvent,” within the meaning of such term as
defined in § 101 of Title 11 of the United States Code, as amended from time to
time, or be unable to pay its debts generally as such debts become due, or have
an unreasonably small capital to engage in any business or transaction, whether
current or contemplated.
Section 4.16.  Insurance. The Borrower maintains, and has caused each Restricted
Subsidiary to maintain, with financially sound and reputable insurance companies
insurance on their Property as necessary to conduct their business in such
amounts, subject to such deductibles and self-insurance retentions and covering
such properties and risks as is consistent with sound business practice.
Section 4.17.  Sanctioned Person. Neither the Borrower nor any of its
Subsidiaries or Encore Affiliates is a Sanctioned Person.
Section 4.18.  Anti-Terrorism; Anti-Corruption Laws and Sanctions. Each of the
Borrower and its Subsidiaries is in compliance with (i) the Trading with the
Enemy Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, (ii) the
Uniting And Strengthening America By Providing Appropriate Tools Required To
Intercept And Obstruct Terrorism (USA Patriot Act of 2001), (iii) the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V) and any enabling legislation or executive order relating
thereto. The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective directors, officers and employees and to the knowledge of the
Borrower its agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions. None of (a) the Borrower, any Subsidiary or any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facilities established hereby, is a
Sanctioned Person. No Borrowing or Letter of Credit, or use of proceeds thereof
will violate Anti-Corruption Laws or applicable Sanctions.





--------------------------------------------------------------------------------



Section 4.19.  Plan Assets; Prohibited Transactions. The Borrower is not an
entity deemed to hold “plan assets” within the meaning of Section 3(42) of ERISA
or 29 C.F.R. § 2510.3-101 of an employee benefit plan (as defined in Section
3(3) of ERISA) which is subject to Title I of ERISA or any plan (within the
meaning of Section 4975 of the Code), and neither the execution of this
Agreement nor the making of Loans hereunder gives rise to a prohibited
transaction within the meaning of Section 406 of ERISA or Section 4975 of the
Code.
Section 4.20.  Material Agreements. Except as described in Schedule 4.20,
neither the Borrower nor any Restricted Subsidiary is a party to any agreement
or instrument or subject to any charter or other corporate or similar
restriction which could reasonably be expected to have a Material Adverse
Effect. Neither the Borrower nor any Restricted Subsidiary is in default in any
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any (i) agreement or instrument to which it
is a party, which default could reasonably be expected to have a Material
Adverse Effect or (ii) any agreement or instrument evidencing or governing
Material Indebtedness.
Section 4.21.  No Default or Event of Default. No Default or Event of Default
has occurred and is continuing.
Section 4.22. Affected Financial Institutions. As of the Amendment No. 5
Effective Date, neither the Borrower nor any Subsidiary is an Affected Financial
Institution.
ARTICLE V 
AFFIRMATIVE COVENANTS


The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:
Section 5.1.  Financial Statements and Other Information. The Borrower will
maintain, for itself and each Subsidiary, a system of accounting established and
administered in accordance with generally accepted accounting principles, and
furnish to the Administrative Agent and each Lender:
(a) Within 90 days after the close of each of its fiscal years, financial
statements prepared in accordance with Agreement Accounting Principles on a
consolidated basis for itself and its Subsidiaries, including in each case
balance sheets as of the end of such period, statements of income and statements
of cash flows, accompanied by (a) in the case of such statements of the Borrower
and its Subsidiaries, an audit report, unqualified as to scope, of BDO USA LLP
or another nationally recognized firm of independent public accountants or other
independent public accountants reasonably acceptable to the Required Lenders
(provided that so long as the Borrower is a reporting company, filing of the
Form 10-K by the Borrower with respect to a fiscal year within such 90-day
period on the website of the Securities and Exchange Commission at
http://www.sec.gov shall satisfy the requirement for the annual audit report and
consolidated financial statements for such fiscal year under this clause (a)
with respect to the





--------------------------------------------------------------------------------



statements of the Borrower and all of its Subsidiaries) and (b) any management
letter prepared by said accountants;
(b) Within 45 days after the close of the first three quarterly periods
(commencing with the fiscal quarter ending September 30, 2012) of each of its
fiscal years, for itself and its Subsidiaries, consolidated unaudited balance
sheets as at the close of each such period and consolidated statements of income
and a statement of cash flows for the period from the beginning of such fiscal
year to the end of such quarter, all certified as to fairness of presentation,
compliance with Agreement Accounting Principles and consistency by its chief
financial officer, treasurer or assistant treasurer (provided that so long as
the Borrower is a reporting company, filing of the Form 10-Q by the Borrower
with respect to a fiscal quarter within such 45-day period on the website of the
Securities and Exchange Commission at http://www.sec.gov shall satisfy the
requirement for certified quarterly consolidated financial statements for such
fiscal quarter under this clause (b) with respect to the statements of the
Borrower and all of its Subsidiaries);
(c) together with the delivery of the financial statements referred to in
clauses (a) and (b) above, a Compliance Certificate signed by its chief
financial officer, treasurer or assistant treasurer showing (i) the calculations
necessary to determine compliance with the relevant provisions of this
Agreement, an officer’s certificate in substantially the form of Exhibit 5.1(c)
stating that no Default or Event of Default exists, or if any Default or Event
of Default exists, stating the nature and status thereof, and a certificate
executed and delivered by the chief executive officer or chief financial officer
stating that the Borrower and each of its principal officers are in compliance
with all requirements of Section 302 and Section 906 of the Sarbanes-Oxley Act
of 2002 and all rules and regulations related thereto (provided that so long as
the Borrower is a reporting company, delivery of the certificates required
pursuant to Section 302 and 906 of the Sarbanes-Oxley Act of 2002 as contained
in the form 10-K or Form 10-Q filed by the Borrower and delivered pursuant to
clauses (a) and (b) above shall satisfy the requirement for such certification
of compliance with the Sarbanes-Oxley Act under this clause (c)) and (ii) each
of the Restricted Subsidiaries and Unrestricted Subsidiaries as of the last day
of the applicable reporting period and of any new Subsidiary of the Borrower
formed or acquired during such reporting period;
(d) simultaneously with the delivery of each set of consolidated financial
statements referred to in clauses (a) and (b) above, the related consolidating
financial statements of the Borrower and its Restricted Subsidiaries reflecting
all adjustments necessary to eliminate the results of operations, cash flows,
accounts and other assets and Indebtedness or other liabilities of Unrestricted
Subsidiaries (if any) from such consolidated financial statements;
(e) As soon as possible and in any event within 10 days after the Borrower knows
that any Reportable Event has occurred with respect to any Plan, a statement,
signed by the chief financial officer, treasurer or assistant treasurer of the
Borrower, describing said Reportable Event and the action which the Borrower
proposes to take with respect thereto;
(f) As soon as possible and in any event within 10 days after receipt by the
Borrower, a copy of (a) any notice or claim to the effect that the Borrower or
any of its





--------------------------------------------------------------------------------



Restricted Subsidiaries is or may be liable to any Person as a result of the
release by the Borrower, any of its Restricted Subsidiaries, or any other Person
of any toxic or hazardous waste or substance into the environment, and (b) any
notice alleging any violation of any federal, state or local environmental,
health or safety law or regulation by the Borrower or any of its Restricted
Subsidiaries, which, in either case, could reasonably be expected to have a
Material Adverse Effect;
(g) Promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly or other regular reports which the Borrower or any of
its Restricted Subsidiaries files with the Securities and Exchange Commission,
including, without limitation, all certifications and other filings required by
Section 302 and Section 906 of the Sarbanes-Oxley Act of 2002 and all rules and
regulations related thereto;
(h) As soon as practicable, and in any event within 90 days after the beginning
of each fiscal year of the Borrower, a copy of the plan and forecast (including
a projected consolidated balance sheet, income statement and funds flow
statement) of the Borrower for such fiscal year;
(i) As soon as possible, and in any event within three (3) Business Days (in the
case of the Borrower) and 15 days (in the case of any Guarantor) after the
occurrence thereof, a reasonably detailed notification to the Administrative
Agent and its counsel of any change in the jurisdiction of organization of the
Borrower or any Guarantor;
(j) As soon as practicable, and in any event within thirty (30) days after the
close of each calendar month (or, in the case of (i) the final month of any of
the first three calendar quarters in any calendar year, forty-five (45) days
after the close of such month, and (ii) the final month of any calendar year,
sixty (60) days after the close of such month), the Borrower shall provide the
Administrative Agent and the Lenders with a Borrowing Base Certificate
(containing a certification by an Authorized Officer that the Receivables
Portfolios included in the Borrowing Base referenced in such Borrowing Base
Certificate are performing, in the aggregate, at a sufficient level to support
the amount of such Borrowing Base), together with such supporting documents
(including without limitation (i) to the extent requested by the Administrative
Agent, copies of all bills of sale and purchase agreements evidencing the
acquisition of Receivables Portfolios included in the Borrowing Base and (ii) a
copy of the most recent static pool report with respect to such Receivables
Portfolios as the Administrative Agent reasonably deems desirable, all certified
as being true and correct in all material respects by an Authorized Officer of
the Borrower). The Borrower may update the Borrowing Base Certificate more
frequently than as provided above and the most recently delivered Borrowing Base
Certificate shall be the applicable Borrowing Base Certificate for purposes of
determining the Borrowing Base at any time;
(k) Promptly, and in any event no later than three (3) Business Days, after any
change in the information provided in the Beneficial Ownership Certification
that would result in a change to the list of beneficial owners identified in
parts (c) and (d) of such certification; and





--------------------------------------------------------------------------------



(l) Such other information (including non financial information, and including
the audit report with respect to the following reports and evaluations (but not
the reports or evaluations themselves): the Commercial Finance Examination
Reports and evaluations of the Bureau Enhanced Behavioral Liquidations Score and
the Unified Collections Score) as the Administrative Agent or any Lender may
from time to time reasonably request.
If any information which is required to be furnished to the Lenders under this
Section 6.1 is required by law or regulation to be filed by the Borrower with a
government body on an earlier date, then the information required hereunder
shall be furnished to the Lenders by no later than five (5) Business Days after
such earlier date.
In the event that any financial statement delivered pursuant to clauses (a) or
(b) immediately above or any Compliance Certificate is shown to be inaccurate
(regardless of whether this Agreement or any Commitment is in effect when such
inaccuracy is discovered, but only to the extent such inaccuracy is discovered
within twelve (12) months after any Obligations cease to be outstanding (other
than any contingent Obligations)), and such inaccuracy, if corrected, would have
led to the application of a higher Applicable Margin for any period (an
“Applicable Period”) than the Applicable Margin applied for such Applicable
Period, then (i) the Borrower shall promptly deliver to the Administrative Agent
a corrected Compliance Certificate for such Applicable Period, (ii) the
Applicable Margin for such Applicable Period shall be determined in accordance
with the corrected Compliance Certificate, and (iii) the Borrower shall
immediately pay to the Administrative Agent the accrued additional interest
owing, if any, as a result of such increased Applicable Margin for such
Applicable Period, which payment shall be promptly applied by the Administrative
Agent to the Obligations, net of any interest paid during the prior twelve (12)
months as a result of any inaccuracy which, if corrected, would have led to the
application of a lower Applicable Margin for any period. This Section 5.1 shall
not limit the rights of the Administrative Agent or the Lenders with respect to
Section 2.13(c) and ARTICLE VIII.
Section 5.2.  Notices of Default and Material Events. Within three (3) Business
Days after an Authorized Officer becomes aware thereof, the Borrower will, and
will cause each Restricted Subsidiary to, give notice in writing to the Lenders
of the occurrence (i) of any Default or Event of Default and (ii) of any other
development, financial or otherwise, which (solely with respect to this clause
(ii)) could reasonably be expected to have a Material Adverse Effect
Section 5.3.  Conduct of Business. The Borrower will, and will cause each
Restricted Subsidiary to: (i) carry on and conduct its business in substantially
the same manner and in substantially the same fields of enterprise as it is
conducted on the Closing Date and (ii) do all things necessary to remain duly
incorporated or organized, validly existing and (to the extent such concept
applies to such entity) in good standing as a domestic corporation, partnership
or limited liability company in its jurisdiction of incorporation or
organization, as the case may be, as in effect on the Closing Date, and maintain
all requisite authority to conduct its business in each jurisdiction in which
its business is conducted, except (i) as permitted by Section 7.3 or (ii) to the
extent that the failure to maintain any of the foregoing could not reasonably be
expected to have a Material Adverse Effect.





--------------------------------------------------------------------------------



Section 5.4.  Compliance with Laws. The Borrower will, and will cause each
Restricted Subsidiary to, comply with all laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject
including, without limitation, all Environmental Laws, ERISA and Section 302 and
Section 906 of the Sarbanes-Oxley Act of 2002 to which it may be subject where
non-compliance with such laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards could reasonably be expected to cause a Material
Adverse Effect.
Section 5.5.  Taxes. The Borrower will, and will cause each Restricted
Subsidiary to, timely file complete and correct United States federal and
applicable foreign, state and local tax returns required by law and pay when due
all taxes, assessments and governmental charges and levies upon it or its
income, profits or Property, except those which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been set aside in accordance with Agreement Accounting Principles.
Section 5.6.  Maintenance of Properties. Subject to Section 7.6, the Borrower
will, and will cause each Restricted Subsidiary to, do all things necessary to
maintain, preserve, protect and keep the tangible Property material to the
operation of its business in good repair, working order and condition, (ordinary
wear and tear excepted), and make all necessary and proper repairs, renewals and
replacements so that its business carried on in connection therewith may be
properly conducted at all times.
Section 5.7.  Inspection; Keeping of Books and Records. The Borrower will, and
will cause each Restricted Subsidiary to, permit the Agents and the Lenders, by
their respective representatives and agents (at reasonable times and upon
reasonable advance written notice, so long as no Default or Event of Default has
occurred and is continuing) to inspect (including without limitation to conduct
an annual field examination of) any of its Property, including, without
limitation, an audit by the Administrative Agent or professionals (including
consultants and accountants) retained by the Administrative Agent of the
Borrower’s practices in the computation of the Borrowing Base, inspection and
audit of the Collateral, books and financial records of the Borrower and each
Loan Party, to examine and make copies of the books of accounts and other
financial records of the Borrower and each Loan Party, and to discuss the
affairs, finances and accounts of the Borrower and each Loan Party with, and to
be advised as to the same by, their respective officers. The Borrower shall keep
and maintain, and cause each of its Restricted Subsidiaries to keep and
maintain, in all material respects, proper books of record and account in which
entries in conformity with Agreement Accounting Principles shall be made of all
dealings and transactions in relation to their respective businesses and
activities. If a Default has occurred and is continuing, the Borrower, upon
either Agent's request, shall turn over copies of any such records to such Agent
or its representatives. The Borrower shall pay the fees and expenses of the
Administrative Agent and such professionals with respect to such examinations,
audits and evaluations; provided, that, the Administrative Agent shall undertake
only one (1) field examination/audit during any period of twelve (12)
consecutive months at the Borrower’s expense. Notwithstanding the foregoing, in
addition to the field examinations and audits described above, the
Administrative Agent may have additional field examinations and audits done if
an Event of Default shall have occurred and be continuing, at the Borrower’s
expense.





--------------------------------------------------------------------------------



Section 5.8.  Insurance. The Borrower will, and will cause each Restricted
Subsidiary to, maintain with financially sound and reputable insurance companies
insurance on their Property in such amounts, subject to such deductibles and
self-insurance retentions, and covering such risks as is consistent with sound
business practice. The Borrower shall deliver to the Collateral Agent
endorsements in form and substance reasonably acceptable to the Collateral Agent
to all general liability and other liability policies naming the Collateral
Agent as an additional insured. The Borrower shall furnish to any Lender such
additional information as such Lender may reasonably request regarding the
insurance carried by the Borrower and its Restricted Subsidiaries. In the event
the Borrower or any of its Restricted Subsidiaries at any time or times
hereafter shall fail to obtain or maintain any of the policies of insurance
required herein or to pay any premium in whole or in part relating thereto, then
the Collateral Agent, without waiving or releasing any obligations or resulting
Default hereunder, may at any time or times thereafter (but shall be under no
obligation to do so) obtain and maintain such policies of insurance and pay such
premiums and take any other action with respect thereto which the Collateral
Agent deems advisable. All sums so disbursed by the Collateral Agent shall
constitute part of the Obligations, payable as provided in this Agreement.
Without limiting the foregoing, the Borrower will, and will cause the applicable
Loan Party to (i) maintain, if available, fully paid flood hazard insurance on
all real property that is located in a Flood Hazard Area and that constitutes
Collateral, on such terms and in such amounts as required by The National Flood
Insurance Reform Act of 1994 or as otherwise required by the Agents and the
Lenders, (ii) furnish to the Agents and the Lenders evidence of the renewal (and
payment of renewal premiums therefor) of all such policies prior to the
expiration or lapse thereof, and (iii) furnish to the Agents and the Lenders
prompt written notice of any redesignation of any such improved Mortgage
Property into or out of a Flood Hazard Area. The Borrower will promptly deliver
to the Administrative Agent, at the Administrative Agent’s or a Lender’s
request, evidence satisfactory to the Administrative Agent or such Lender that
such insurance has been procured and is being maintained as herein required.
Section 5.9.  Use of Proceeds. The Borrower will, and will cause each Restricted
Subsidiary to, use the proceeds of the Loans for working capital and general
corporate purposes, which may include, without limitation, purchases of
Receivables Portfolios, Permitted Acquisitions, Acquisitions permitted pursuant
to Section 7.4(c) and (l) and repayment of Indebtedness under the Existing
Financing Arrangements. The Borrower shall use the proceeds of Credit Extensions
in compliance with all applicable legal and regulatory requirements and any such
use shall not result in a violation of any such requirements, including, without
limitation, Regulation U and X, the Securities Act of 1933, and the Exchange
Act, and the rules and regulations promulgated under any of the foregoing.
Section 5.10.  Guarantors.
The Borrower shall cause each of its Restricted Subsidiaries (other than
Immaterial Subsidiaries) to guarantee pursuant to the Guaranty Agreement or
supplement thereto (or, in the case of a Foreign Subsidiary, any other guaranty
agreement requested by the Administrative Agent) the Secured Obligations. In
furtherance of the above, after the formation





--------------------------------------------------------------------------------



or acquisition of any Restricted Subsidiary or a Subsidiary Redesignation, the
Borrower shall promptly (and in any event upon the earlier of (x) such time as
such Restricted Subsidiary becomes a guarantor, co-borrower or other obligor
under the Prudential Financing and (y) within 45 days after such formation or
acquisition or Subsidiary Redesignation (with any such time limit permitted to
be extended by the Collateral Agent in its reasonable discretion)) (i) provide
written notice to the Administrative Agent and the Lenders upon any Person
becoming a Restricted Subsidiary, setting forth information in reasonable detail
describing all of the assets of such Person, (ii) cause such Person (other than
any Immaterial Subsidiary) to execute a supplement to the Guaranty Agreement and
such other Collateral Documents as are necessary for the Borrower and its
Subsidiaries to comply with Section 5.11, (iii) cause the Applicable Pledge
Percentage of the issued and outstanding equity interests of such Person and
each other Pledge Subsidiary to be delivered to the Collateral Agent (together
with undated stock powers signed in blank, if applicable) and pledged to the
Collateral Agent pursuant to an appropriate pledge agreement(s) in substantially
the form of the Pledge and Security Agreement (or joinder or other supplement
thereto) and otherwise in form reasonably acceptable to the Administrative Agent
and (iv) deliver such other documentation as the Administrative Agent may
reasonably request in connection with the foregoing, including, without
limitation, certified resolutions and other authority documents of such Person
and, to the extent requested by the Administrative Agent, favorable opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to
above), all in form, content and scope reasonably satisfactory to the
Administrative Agent. Notwithstanding the foregoing, no Foreign Subsidiary shall
be required to execute and deliver the Guaranty Agreement (or supplement
thereto) or such other guaranty agreement if such execution and delivery would
cause a Deemed Dividend Problem or a Financial Assistance Problem with respect
to such Foreign Subsidiary and, in lieu thereof, the Borrower and the relevant
Restricted Subsidiaries shall provide the pledge agreements required under this
Section 5.10 or Section 5.11. Notwithstanding the foregoing, the Borrower will
be required to comply with this Section with respect to any Immaterial
Subsidiary if it ceases to be an Immaterial Subsidiary under the terms of the
definition thereof.
Section 5.11.  Collateral. The Borrower will cause, and will cause each other
Loan Party to cause, all of its owned Property to be subject at all times to
first priority, perfected Liens in favor of the Collateral Agent for the benefit
of the Secured Parties to secure the Secured Obligations in accordance with the
terms and conditions of the Collateral Documents, subject in any case to Liens
permitted by Section 7.2 (it being understood and agreed that (a) no control
agreements will be required hereunder in respect of bank accounts and (b)
Mortgages and Mortgage Instruments will only be required hereunder in respect of
Mortgaged Properties). Notwithstanding anything herein to the contrary, if any
improvement on a Mortgaged Property is located in a Flood Hazard Area, no
Mortgage will be executed or recorded with respect to such Mortgaged Property
pursuant to this Agreement until the Syndication Agent has received written
notice of such Mortgage at least 30 days prior to such execution or recording
and the Syndication Agent has confirmed that its flood insurance due diligence
and flood insurance compliance has been completed in a manner satisfactory to it
(such confirmation not to be unreasonably withheld or delayed). Without limiting
the generality of the foregoing, the Borrower will (i) cause the Applicable
Pledge Percentage of the issued and outstanding equity interests of each Pledge
Subsidiary directly





--------------------------------------------------------------------------------



owned by the Borrower or any other Loan Party to be subject at all times to a
first priority, perfected Lien in favor of the Collateral Agent to secure the
Secured Obligations in accordance with the terms and conditions of the
Collateral Documents or such other security documents as the Collateral Agent
shall reasonably request and (ii) will, and will cause each Guarantor to,
deliver Mortgages and Mortgage Instruments with respect to real property owned
by the Borrower or such Guarantor to the extent, and within such time period as
is, reasonably required by the Collateral Agent. Notwithstanding the foregoing,
no pledge agreement in respect of the equity interests of a Foreign Subsidiary
shall be required hereunder to the extent such pledge thereunder is prohibited
by applicable law or the Administrative Agent reasonably determines that such
pledge would not provide material credit support for the benefit of the Secured
Parties pursuant to legally valid, binding and enforceable pledge agreements.
In the event that any Loan Party divides itself into two or more Persons, any
Persons formed as a result of such Division, unless otherwise consented to in
writing by the Administrative Agent, shall have taken each of the actions set
forth in Section 5.10 and this Section 5.11, as applicable, in each case subject
to the time periods set forth therein (or herein).
Section 5.12. Post-Closing Obligations[Reserved.]
The Borrower shall execute and deliver the documents and complete the tasks set
forth on Schedule 5.12, in each case as promptly as possible after the Closing
Date and in any event within the time limits specified on such schedule (with
any such time limit permitted to be extended by the Administrative Agent in its
reasonable discretion). The provisions of Schedule 5.12 shall be deemed
incorporated by reference herein as fully as if set forth herein in its
entirety.


ARTICLE VI 
FINANCIAL COVENANTS


The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:
Section 6.1.  Cash Flow Leverage Ratio.
The Borrower will not permit the ratio (the “Cash Flow Leverage Ratio”),
determined as of the end of each of its fiscal quarters (commencing with the
fiscal quarter ending December 31, 2016), of (i) Consolidated Funded
Indebtedness to (ii) Consolidated EBITDA for the then most-recently ended four
fiscal quarters to be greater than 3.00:1.00 for each four fiscal-quarter
period.
The Cash Flow Leverage Ratio shall be calculated (i) based upon (a) for
Consolidated Funded Indebtedness, as of the last day of each such fiscal quarter
and (b) for Consolidated EBITDA, the actual amount as of the last day of each
fiscal quarter for the most recently ended four consecutive fiscal quarters and
(ii) giving pro forma effect to any Material Acquisition and Material
Disposition. For purposes of this Section 6.1 and Section 6.2, “Material
Acquisition” means any Acquisition or series of related Acquisitions that
involves the





--------------------------------------------------------------------------------



payment of consideration by the Borrower and its Restricted Subsidiaries in
excess of $10,000,000; and “Material Disposition” means any Asset Sale or series
of related Asset Sales that yields gross proceeds to the Borrower or any of its
Restricted Subsidiaries in excess of $10,000,000.
Section 6.2.  Cash Flow First Lien Leverage Ratio.
The Borrower will not permit the ratio (the “Cash Flow First Lien Leverage
Ratio”) determined as of the end of each of its fiscal quarters (commencing with
the fiscal quarter ending December 31, 2016) of (i) Consolidated First Lien
Indebtedness to (ii) Consolidated EBITDA for the then most-recently ended four
fiscal quarters to be greater than 2.00:1.00 for each fiscal four-quarter
period; provided that the Cash Flow First Lien Leverage Ratio may be increased
up to (but not to exceed) 2.25:1.00 for any fiscal quarter ending after the
Closing Date during which the Borrower or any of its Restricted Subsidiaries has
consummated a Permitted Acquisition in which the is $100,000,000 or more (a
“Trigger Quarter”) and for the next succeeding fiscal quarter; provided,
further, that the Cash Flow First Lien Leverage Ratio shall return to 2.00:1.00
no later than the end of the second fiscal quarter after such Trigger Quarter;
provided, further, that following the occurrence of a Trigger Quarter (any such
Trigger Quarter, an “Initial Trigger Quarter”), no subsequent Trigger Quarter
shall be permitted to occur for purposes of this Section 6.2 unless and until
the Cash Flow First Lien Leverage Ratio is less than or equal to 2.00:1.00 as of
the end of at least one fiscal quarter following such Initial Trigger Quarter.
The Cash Flow First Lien Leverage Ratio shall be calculated (i) based upon (a)
for Consolidated First Lien Indebtedness, as of the last day of each such fiscal
quarter and (b) for Consolidated EBITDA, the actual amount as of the last day of
each fiscal quarter for the most recently ended four consecutive fiscal quarters
and (ii) giving pro forma effect to any Material Acquisition and Material
Disposition.
Section 6.3.  Minimum Net Worth.
The Borrower will not permit the Consolidated Net Worth of the Borrower and its
Restricted Subsidiaries to be less than the sum of (i) a dollar amount equal to
$367,102,500, plus (ii) 50% of such Consolidated Net Income earned in each
fiscal quarter beginning with the quarter ending December 31, 2016 (without
deduction for losses), plus (iii) 100% of the amount by which the Borrower’s
“total stockholders’ equity” is increased after December 31, 2016 as a result of
the issuance or sale by the Borrower or any of its Restricted Subsidiaries of,
or the conversion of any Indebtedness of such Person into, any equity interests
(including warrants and similar investments) in such Person, minus (iv) amounts
expended by the Borrower and its Restricted Subsidiaries to repurchase the
Borrower’s capital stock (x) for the period after September 30, 2016 through and
including the Closing Date and (y) for the all periods after the Closing Date to
the extent such repurchases are permitted under Section 7.5(v).





--------------------------------------------------------------------------------



Section 6.4.  Interest Coverage Ratio.
The Borrower will not permit the ratio, determined as of the end of each of its
fiscal quarters (commencing with the fiscal quarter ending December 31, 2016)
for the then most-recently completed four fiscal quarters, of (i) Consolidated
EBIT to (ii) Consolidated Interest Expense, in each case as of the end of such
period, to be less than 1.75:1.00.
ARTICLE VII
NEGATIVE COVENANTS


The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains outstanding:
Section 7.1.  Indebtedness.
The Borrower will not, nor will it permit any Restricted Subsidiary to, create,
incur or suffer to exist any Indebtedness, except:
(a) The Obligations and Rate Management Obligations and Banking Services
Obligations constituting Secured Obligations;
(b) Indebtedness existing on the 2014 Closing Date and described in Schedule
7.1(b);
(c) Indebtedness arising under Rate Management Transactions (other than for
speculative purposes);
(d) (i) Capitalized Leases entered into by the Borrower or any of its Restricted
Subsidiaries after the Closing Date and (ii) secured or unsecured purchase money
Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
after the Closing Date (so long as the total of all such Indebtedness incurred
pursuant to this clause (ii) on or after the Closing Date taken together, when
aggregated with the Indebtedness permitted under clause (i) of this Section 7.1,
shall not exceed an aggregate principal amount of $20,000,000 at any one time
outstanding); provided that with respect to any Indebtedness described in the
immediately preceding clauses (i) or (ii), (1) such Indebtedness shall be
incurred to finance the acquisition of assets used in the business of the
Borrower or any of its Restricted Subsidiaries, (2) any such Indebtedness
incurred pursuant to this clause (d) when incurred shall not exceed the purchase
price of the asset(s) financed therewith, (3) such Indebtedness may be
refinanced from time to time so long as no such Indebtedness shall be refinanced
for a principal amount in excess of the principal balance outstanding thereon at
the time of such refinancing, and (4) any Lien securing such Indebtedness is
permitted under Section 7.2;
(e) Indebtedness arising from intercompany loans and advances (i) made by any
Subsidiary to any Loan Party; provided that the Borrower agrees (and will cause
each of its Subsidiaries to agree) that all such Indebtedness owed to any
Unrestricted Subsidiary by any





--------------------------------------------------------------------------------



Loan Party shall be expressly subordinated to the Secured Obligations pursuant
to subordination provisions reasonably acceptable to the Administrative Agent,
(ii) made by any Loan Party to any other Loan Party; (iii) made by the Borrower
or any Restricted Subsidiary to any other Restricted Subsidiary solely for the
purpose of facilitating, in the ordinary course of business consistent with past
practice, the payment of fees and expenses in connection with collection actions
or proceedings or (iv) made by the Borrower or any other Restricted Subsidiary
to any Unrestricted Subsidiary to the extent such loan would be permitted as an
investment in compliance Section 7.4(i);
(f) Guaranty obligations of the Borrower or any other Loan Party of any
Indebtedness of any Restricted Subsidiary permitted under clause (b) of this
Section 7.1 or of any Indebtedness of any Subsidiary permitted as an Investment
under Section 7.4(i);
(g) Guaranty obligations of any Restricted Subsidiary of the Borrower that is a
Guarantor with respect to any Indebtedness of the Borrower or any other
Restricted Subsidiary permitted under this Section 7.1, other than the Permitted
Foreign Subsidiary Non-Recourse Indebtedness;
(h) Indebtedness under the Prudential Financing in an aggregate principal amount
not to exceed $350,000,000;
(i) Additional unsecured Indebtedness of the Borrower or any Restricted
Subsidiary, to the extent not otherwise permitted under this Section 7.1;
provided, however, that the aggregate principal amount of such additional
Indebtedness, when aggregated with the Indebtedness permitted under clause
(d)(ii) immediately above shall not exceed $20,000,000 at any time outstanding;
(j) Bonds or other Indebtedness required by collections licensing laws in the
ordinary course of the Loan Parties’ business;
(k) Indebtedness, liabilities and contingent obligations incurred or assumed in
connection with a Permitted Acquisition; provided, however, that any such
Indebtedness incurred or assumed by a Person that is a Foreign Subsidiary after
giving effect to the consummation of such Permitted Acquisition shall be
permitted only to the extent such Indebtedness constitutes Permitted Foreign
Subsidiary Non-Recourse Indebtedness;
(l) Permitted Foreign Subsidiary Non-Recourse Indebtedness;
(m) Permitted Foreign Subsidiary Investments/Loans, to the extent permitted as
an Investment in compliance with Section 7.4(i);
(n) Additional unsecured Indebtedness, Subordinated Indebtedness or Junior Lien
Indebtedness of the Borrower or any of its Restricted Subsidiaries, to the
extent not otherwise permitted under this Section 7.1; provided, however, that
(i) the aggregate principal amount of such additional Indebtedness shall not
exceed $1,100,000,000, (ii) such Indebtedness shall not mature, and shall not be
subject to any scheduled mandatory prepayment, redemption or





--------------------------------------------------------------------------------



defeasance, in each case prior to five (5) years from the date of issuance of
such Indebtedness, (iii) if such Indebtedness is Subordinated Indebtedness, the
terms of subordination thereof shall be reasonably acceptable to the
Administrative Agent and (iv) if such Indebtedness is Junior Lien Indebtedness
(x) the aggregate principal amount of such Junior Lien Indebtedness shall not
exceed $400,000,000 and (y) such Junior Lien Indebtedness shall be on terms and
conditions and subject to intercreditor arrangements, in each case, reasonably
acceptable to the Agents and the Syndication Agent;
(o) [intentionally omitted];
(p) so long as no Default or Event of Default then exists or would result
therefrom, Indebtedness of any Loan Party not otherwise permitted pursuant to
this Section 7.1 in an aggregate principal amount not to exceed $10,000,000 at
any time outstanding; provided, that such Indebtedness shall be limited to a
letter of credit facility provided to or for the benefit of the Borrower and/or
its Restricted Subsidiaries; and
(q) Indebtedness arising from intercompany loans and advances made by any
Restricted Subsidiary that is not a Loan Party to any other Restricted
Subsidiary that is not a Loan Party.
Section 7.2.  Liens.
The Borrower will not, nor will it permit any Restricted Subsidiary to, create,
incur, or suffer to exist any Lien in, of or on the Property of the Borrower or
any of its Restricted Subsidiaries, except:
(a) Liens securing Secured Obligations;
(b) Liens for taxes, assessments or governmental charges or levies on its
Property if the same (i) shall not at the time be delinquent or thereafter can
be paid without penalty, (ii) are disclosed on Schedule 7.2 or (iii) are being
contested in good faith and by appropriate proceedings and for which adequate
reserves in accordance with Agreement Accounting Principles shall have been set
aside on its books;
(c) Liens imposed by law, such as landlords’, wage earners’, carriers',
warehousemen's and mechanics' liens and other similar liens arising in the
ordinary course of business which secure payment of obligations not more than 45
days past due or which are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books;
(d) Liens arising out of pledges or deposits under worker's compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation;
(e) Liens as described in Schedule 7.2;





--------------------------------------------------------------------------------



(f) Deposits securing liability to insurance carriers under insurance or
self-insurance arrangements;
(g) Deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(h) Easements, reservations, rights-of-way, restrictions, survey or title
exceptions and other similar encumbrances as to real property of the Borrower
and its Restricted Subsidiaries which customarily exist on properties of
corporations engaged in similar activities and similarly situated and which do
not materially interfere with the conduct of the business of the Borrower or
such Restricted Subsidiary conducted at the property subject thereto;
(i) Liens securing Indebtedness permitted under Section 7.1(d); provided, that
such Liens shall not apply to any property of the Borrower or its Restricted
Subsidiaries other than that property purchased or leased in connection with the
incurrence of such Indebtedness;
(j) Liens existing on any asset of any Restricted Subsidiary of the Borrower at
the time such Restricted Subsidiary becomes a Restricted Subsidiary and not
created in contemplation of such event;
(k) Liens on any asset securing Indebtedness incurred or assumed for the purpose
of financing or refinancing all or any part of the cost of acquiring or
constructing such asset; provided that such Lien attaches to such asset
concurrently with or within eighteen (18) months after the acquisition or
completion or construction thereof;
(l) Liens existing on any asset of any Restricted Subsidiary of the Borrower at
the time such Restricted Subsidiary is merged or consolidated with or into the
Borrower or any Restricted Subsidiary and not created in contemplation of such
event;
(m) Liens existing on any asset prior to the acquisition thereof by the Borrower
or any Restricted Subsidiary and not created in contemplation thereof; provided
that such Liens do not encumber any other Property;
(n) Liens arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any Lien permitted under clauses (i) through (m)
immediately above; provided that (a) such Indebtedness is not secured by any
additional assets, and (b) the amount of such Indebtedness secured by any such
Lien is not increased;
(o) Liens on the Collateral securing Junior Lien Indebtedness permitted by
Section 7.1(n)(iv); provided that the holder(s) of such Junior Lien Indebtedness
and the Collateral Agent shall have entered into an intercreditor agreement with
respect to such Liens (and the assets subject to such Liens) that is in form and
content reasonably acceptable to the Agents and the Syndication Agent;





--------------------------------------------------------------------------------



(p) Liens securing Indebtedness permitted by Section 7.1(p); provided that the
holder(s) of such Indebtedness and the Collateral Agent shall have entered into
an intercreditor agreement with respect to such Liens (and the assets subject to
such Liens) that is in form and content reasonably acceptable to the Agents;
(q) Liens on Receivables owned by any Foreign Subsidiary solely to secure
Indebtedness permitted to be incurred by such Foreign Subsidiary under Section
7.1(l); provided that such Receivables are not Collateral;
(r) Liens securing Subordinated Indebtedness of the Borrower or any of its
Restricted Subsidiaries permitted under Section 7.1(n); provided, however, that
a representative acting on behalf of the lenders or investors providing such
Indebtedness shall have entered into a customary intercreditor agreement
reasonably satisfactory to the Agents; and
(s) Liens on cash balances in deposit accounts of the Borrower or any Restricted
Subsidiary in favor of credit card or other payment processors arising under
processor agreements entered into in the ordinary course of business to secure
fees, chargebacks and other amounts required to be secured under such
agreements; provided, that (i) such Liens attach solely to funds in the deposit
accounts that are the subject of such processor agreements and not to any other
assets of the Borrower or any Restricted Subsidiary and (ii) such Liens do not
secure any obligations for borrowed money.
In addition, no Loan Party shall become a party to any agreement, note,
indenture or other instrument, or take any other action, which would prohibit
the creation of a Lien on any of its Properties or other assets in favor of the
Collateral Agent for the benefit of the Secured Parties; provided, however, that
any agreement, note, indenture or other instrument in connection with purchase
money Indebtedness (including Capitalized Leases) for which the related Liens
are permitted hereunder may prohibit the creation of a Lien in favor of the
Collateral Agent for the benefit of the Secured Parties, with respect to the
assets or Property obtained with the proceeds of such Indebtedness.
Section 7.3.  Merger or Dissolution.
The Borrower will not, nor will it permit any Restricted Subsidiary to, merge or
consolidate with or into any other Person or dissolve, except that:
(a) A Restricted Subsidiary may merge into (x) the Borrower so long as the
Borrower is the survivor of such merger or (y) a Wholly Owned Subsidiary that is
a Guarantor or becomes a Guarantor promptly upon the completion of the
applicable merger or consolidation so long as the Guarantor is the survivor of
such merger;
(b) The Borrower or any Restricted Subsidiary may consummate any merger or
consolidation in connection with any Permitted Acquisition so long as (i) in the
case of the Borrower, the Borrower is the surviving entity and (ii) in the case
of any Restricted Subsidiary, the Borrower has otherwise complied with Section
5.10 and Section 5.11 in respect of the surviving entity;





--------------------------------------------------------------------------------



(c) The Borrower and the Restricted Subsidiaries may enter into Permitted
Restructurings.
Any reference in this Section 7.3 or in Section 7.6 to a combination, merger,
consolidation, disposition, dissolution, liquidation or transfer shall be deemed
to apply to a Division (or the unwinding of such a Division) as if it were a
combination, merger, consolidation, disposition, dissolution, transfer or
similar term, as applicable, to or with a separate Person.
Section 7.4.  Investments and Acquisitions.
The Borrower will not, nor will it permit any Restricted Subsidiary to, make or
suffer to exist any Investments (including without limitation, loans and
advances to, and other Investments in, Subsidiaries), or commitments therefor,
or to create any Subsidiary or to become or remain a partner in any partnership
or joint venture, or to make any Acquisition of any Person, except:
(a) (i) Cash Equivalent Investments, (ii) any Permitted Indebtedness Hedge, and
(iii) other Investments described in Schedule 7.4(a);
(b) Existing Investments in Restricted Subsidiaries and other Investments in
existence on the Closing Date and described in Schedule 7.4(b);
(c) Investments in Rate Management Transactions to the extent permitted under
Section 7.1(c); and
(d) Acquisitions meeting the following requirements or otherwise approved by the
Required Lenders (each such Acquisition constituting a “Permitted Acquisition”):
(i)  as of the date of the consummation of such Permitted Acquisition, no
Default or Event of Default shall have occurred and be continuing or would
result from such Permitted Acquisition, and the representation and warranty
contained in Section 4.9 shall be true both before and after giving effect to
such Permitted Acquisition;
(ii) such Permitted Acquisition is consummated pursuant to a negotiated
acquisition agreement approved by the board of directors or other applicable
governing body of the seller or entity to be acquired, and no material challenge
to such Permitted Acquisition (excluding the exercise of appraisal rights) shall
be pending or threatened by any shareholder or director of the seller or entity
to be acquired;
(iii) the business to be acquired in such Permitted Acquisition is similar or
related to one or more of the lines of business in which the Borrower and its
Subsidiaries are engaged on the Closing Date;





--------------------------------------------------------------------------------



(iv) as of the date of the consummation of such Permitted Acquisition, all
material governmental and corporate approvals required in connection therewith
shall have been obtained;
(v) the aggregate Purchase Price for all such Permitted Acquisitions in any
fiscal year shall not exceed $225,000,000;
(vi) The Borrower shall have notified the Administrative Agent at least 5
Business Days (or such shorter period as may be agreed by the Administrative
Agent) prior to the anticipated closing date of any such Permitted Acquisition;
(vii) if requested by the Administrative Agent, prior to the consummation of
such Permitted Acquisition, the Borrower shall have delivered to the
Administrative Agent a pro forma consolidated balance sheet, income statement
and cash flow statement of the Borrower and its Restricted Subsidiaries (the
“Acquisition Pro Forma”), based on the Borrower’s most recent financial
statements delivered pursuant to Section 5.1(a) (using, to the extent available,
historical financial statements for such entity provided by the seller(s)) which
shall be complete and shall fairly present, in all material respects, the
financial condition and results of operations and cash flows of the Borrower and
its Restricted Subsidiaries in accordance with Agreement Accounting Principles,
but taking into account such Permitted Acquisition and the funding of all Credit
Extensions in connection therewith, and such Acquisition Pro Forma shall reflect
that, on a pro forma basis, the Borrower would have been in compliance with the
financial covenants set forth in ARTICLE VI for the period of four fiscal
quarters reflected in the compliance certificate most recently delivered to the
Administrative Agent pursuant to Section 5.1(c) prior to the consummation of
such Permitted Acquisition (giving effect to such Permitted Acquisition and all
Credit Extensions funded in connection therewith as if made on the first day of
such period); provided, however, that no such compliance with Sections 6.1, 6.2
or 6.3 is required to be demonstrated in such Acquisition Pro Forma for an
Acquisition which is either (x) solely a purchase of assets or (y) an
acquisition of an entity or a going business for which no financial statements
are available; and
(viii) if requested by the Administrative Agent, prior to each such Permitted
Acquisition, the Borrower shall deliver to the Administrative Agent a
documentation, information and certification package in form reasonably
acceptable to the Administrative Agent and demonstrating conformity with the
applicable Acquisition Pro Forma and sufficient to describe the assets and
Persons being acquired, including, without limitation:
(A) a near-final version (with no further material amendments to be made
thereto) of the acquisition agreement for such Permitted Acquisition together
with drafts of the material schedules thereto;





--------------------------------------------------------------------------------



(B) a near-final version (with no further material amendments to be made
thereto) of all documents, instruments and agreements with respect to any
Indebtedness to be incurred or assumed in connection with such Permitted
Acquisition; and
(C) such other documents or information as shall be reasonably requested by the
Administrative Agent in connection with such Permitted Acquisition;
(e) A Permitted Restructuring;
(f) Creation of, or Investment in, a Restricted Subsidiary (other than a Foreign
Subsidiary that is not a Loan Party) and in respect of which the Borrower has
otherwise complied with Section 5.10 and Section 5.11; provided that such
Investment shall be permitted only to the extent that after giving effect to
such Investment, no Default shall exist and continue and that the Borrower shall
be in compliance with Section 6.1, Section 6.2 and Section 6.4 on a pro forma
basis as if the Investment occurred on the first day of the applicable period
being tested pursuant to such Sections;
(g) Investments constituting Indebtedness permitted by Section 7.1(e), Section
7.1(f) and Section 7.1(g);
(h) Investments by a Loan Party in another Loan Party;
(i) Investments of the Borrower or any of its Restricted Subsidiaries; provided
that the sum of (x) $180,127,845 plus (y) the aggregate amount (valued at the
time of the making thereof, and without giving effect to any write-downs or
write-offs thereof) of all Investments made on or after July 9, 2015 pursuant to
this clause (i) shall not, at the time of the making of the proposed Investment,
exceed the greater of (1) an amount equal to 200% of the Consolidated Net Worth
(determined as of the last day of the most recently ended fiscal quarter for
which financial statements have been delivered pursuant to Section 5.1(a) or
(b), as applicable) of the Borrower and its Restricted Subsidiaries and (2) an
amount such that, after giving effect on a pro forma basis to the making of such
Investment and the incurrence of any Indebtedness in connection therewith, the
Cash Flow Leverage Ratio (determined as of the last day of the most recently
ended fiscal quarter for which financial statements have been delivered pursuant
to Section 5.1(a) or (b), as applicable) is less than 1.25:1.00;
(j) Investments made by any Foreign Subsidiary that is not a Loan Party in any
other Foreign Subsidiary that is not a Loan Party;
(k) Investments made by any Domestic Subsidiary that is not a Loan Party in any
other Domestic Subsidiary that is not a Loan Party; and
(l) Subject to Section 7.11, Investments of the Borrower and its Restricted
Subsidiaries in Persons organized under the laws of Canada in an amount not to
exceed $50,000,000 in the aggregate.





--------------------------------------------------------------------------------



For purposes of determining the amount of any Investment outstanding for
purposes of this Section 7.4, such amount shall be deemed to be the Fair Market
Value of such Investment when made, purchased or acquired less any amount
realized by the Borrower or a Restricted Subsidiary in respect of such
Investment upon the sale, collection or return of capital, including by way of a
Subsidiary Redesignation after the Investment therein (in any case, not to
exceed the original amount invested). To the extent that any proposed Investment
would be permitted pursuant to more than one of the foregoing clauses of this
Section 7.4, the Borrower may in its discretion designate which clause (or
clauses to the extent such Investment is to be split or divided into more than
one clause) shall be utilized for such Investment.
Section 7.5.  Restricted Payments.
The Borrower will not, nor will it permit any Restricted Subsidiary to, make any
Restricted Payment (other than dividends payable in its own capital stock)
except that (i) any Restricted Subsidiary may declare and pay dividends or make
distributions to the Borrower or to a Guarantor, (ii) the Borrower may, so long
as no Default or Event of Default has occurred and is continuing or would arise
after giving effect thereto, make Restricted Payments in an aggregate amount not
to exceed, during any fiscal year of the Borrower, 20% of the audited
Consolidated Net Income for the then most recently completed fiscal year of the
Borrower, (iii) the Borrower or any Restricted Subsidiary may redeem,
repurchase, retire, defease, prepay or otherwise retire for value outstanding
Indebtedness of the Borrower or any Restricted Subsidiary with the proceeds of
Indebtedness incurred by the Borrower or any Restricted Subsidiaries, so long as
after giving effect thereto, such Indebtedness incurred constitutes Permitted
Indebtedness, (iv) Borrower may (A) effect a conversion of Permitted
Indebtedness pursuant to its terms by making any required payments of cash
and/or Borrower's capital stock and (B) make a payment of cash to enter into a
Permitted Indebtedness Hedge in connection with Permitted Indebtedness, and any
payments made in settlement or in performance thereof, and (v) the Borrower may,
so long as the Payment Conditions (as defined below) are satisfied, make
repurchases of its capital stock or any Permitted Indebtedness so long as the
aggregate cumulative amount expended on and after July 9, 2015 for all such
repurchases of capital stock and Permitted Indebtedness does not exceed
$150,000,000. As used herein, “Payment Conditions” means (i) no Default or Event
of Default has then occurred and is continuing or would arise after giving
effect thereto and (ii) before and after giving effect (including pro forma
effect) thereto, (A) the Borrower is in compliance with the covenants set forth
in ARTICLE VI and (B) the Aggregate Revolving Credit Exposure shall not exceed
the lesser of (x) the Aggregate Revolving Commitment and (y) the Borrowing Base,
in each case, then in effect.
Section 7.6.  Sale of Assets.
The Borrower will not, nor will it permit any other Loan Party to, lease, sell
or otherwise dispose of its Property to any other Person, except:
(a) Sales of Receivables in the ordinary course of business;
(b) A disposition or transfer of assets by a Loan Party to another Loan Party or
a Person that becomes a Loan Party prior to such disposition or transfer;





--------------------------------------------------------------------------------



(c) A disposition of obsolete Property, Property no longer used in the business
of the Borrower or the other Loan Parties or other assets in the ordinary course
of business of the Borrower or any other Loan Party, but excluding in each case
Property (other than fixtures and personal Property) subject to a Lien under a
Mortgage;
(d) Leases, sales or other dispositions of its Property that, together with all
other Property of the Borrower and the Loan Parties previously leased, sold or
disposed of (other than dispositions otherwise permitted by this Section 7.6) as
permitted by this Section during any fiscal year of the Borrower do not exceed
one percent (1%) of Consolidated Tangible Assets in the aggregate;
(e) So long as the Borrower makes the prepayments and/or reinvestment of
proceeds required under Section 2.12(a) in respect thereof, sales or
dispositions of assets outside the ordinary course of business with an aggregate
fair market value not to exceed $20,000,000 in any fiscal year; and
(f) Any lease, transfer or other disposition of its Property that constitutes a
permitted Investment under Section 7.4.
Section 7.7.  Transactions with Affiliates.
The Borrower will not, and will not permit any Restricted Subsidiary to, enter
into any transaction (including, without limitation, the purchase or sale of any
Property or service) with, or make any payment or transfer to, any Affiliate
(other than the Borrower and the Loan Parties) except (i) in the ordinary course
of business and pursuant to the reasonable requirements of the Borrower's or
such Restricted Subsidiary's business and upon fair and reasonable terms no less
favorable to the Borrower or such Restricted Subsidiary than the Borrower or
such Restricted Subsidiary would obtain in a comparable arm’s length
transaction, (ii) the Permitted Restructuring and (iii) Investments permitted
under Section 7.4.
Section 7.8.  Subsidiary Covenants.
The Borrower will not, and will not permit any Loan Party to, create or
otherwise cause to become effective any consensual encumbrance or restriction of
any kind on the ability of any Loan Party (i) to pay dividends or make any other
distribution on its stock, (ii) to pay or prepay any Indebtedness or other
obligation owed to the Borrower or any other Restricted Subsidiary, (iii) to
make loans or advances or other Investments in the Borrower or any other
Restricted Subsidiary, or (iv) to sell, transfer or otherwise convey any of its
property to the Borrower or any other Restricted Subsidiary, other than (A)
customary restrictions on transfers, business changes or similar matters
relating to earn out obligations in connection with Permitted Acquisitions and
(B) as provided in this Agreement, the Prudential Senior Secured Note Agreement.
Section 7.9.  Sale and Leaseback Transactions. The Borrower shall not, nor shall
it permit any Restricted Subsidiary to, enter into any Sale and Leaseback
Transaction.





--------------------------------------------------------------------------------



Section 7.10.  Financial Contracts. The Borrower will not, nor will it permit
any Restricted Subsidiary to, enter into or remain liable upon any Rate
Management Transactions except for those entered into in the ordinary course of
business for bona fide hedging purposes and not for speculative purposes.
Section 7.11.  Acquisition of Receivables Portfolios. The Borrower will not, nor
will it permit any Restricted Subsidiary to, acquire any single or related
series of Receivables Portfolio with a purchase price in excess of $150,000,000
(it being agreed that any one or more tranches or groups of Receivables
purchased by one or more Loan Parties from the same seller or an Affiliate of
such seller within a period of seven (7) consecutive days shall be deemed to be
a single acquisition). The Borrower will not, nor will it permit any Restricted
Subsidiary to, (i) acquire any Receivable denominated in a currency other than
Dollars, (ii) acquire any Receivable with respect to which the debtor is a
resident of a jurisdiction other than the United States of America, (iii)
acquire any Person which owns any Receivable denominated in a currency other
than Dollars or any Receivable with respect to which the debtor is a resident of
a jurisdiction other than the United States of America (other than any Person
which, contemporaneously with or immediately subsequent to the acquisition
thereof, is designated as an Unrestricted Subsidiary in accordance with the
terms of this Agreement), or (iv) acquire any Person organized under the laws of
any jurisdiction other than the United States of America or any state thereof
(other than any Person which, contemporaneously with or immediately subsequent
to the acquisition thereof, is designated as an Unrestricted Subsidiary in
accordance with the terms of this Agreement), if, after giving effect to such
acquisition, the aggregate outstanding book value (without duplication) of all
such Receivables (in the case of the immediately preceding clauses (i) and
(ii)), all such Receivables owned by such Person (in the case of the immediately
preceding clause (iii)) and any and all Receivables owned by such Person (in the
case of the immediately preceding clause (iv)) would exceed in the aggregate 40%
of the total book value of all Receivables of the Borrower and its Restricted
Subsidiaries at any time.
Section 7.12.  Subordinated Indebtedness; Junior Indebtedness; Prudential
Financing.
The Borrower will not, and will not permit any Restricted Subsidiary to,
directly or indirectly voluntarily prepay, defease or in substance defease,
purchase, redeem, retire or otherwise acquire, any Prudential Senior Secured
Notes (or Indebtedness evidenced thereby), Subordinated Indebtedness and/or any
Junior Lien Indebtedness. Furthermore, the Borrower will not, and will not
permit any Restricted Subsidiary to, amend the Prudential Senior Secured Note
Agreement, the Subordinated Indebtedness Documents or Junior Lien Indebtedness
Documents or any document, agreement or instrument evidencing any Indebtedness
incurred pursuant to the Prudential Senior Secured Note Agreement, the
Subordinated Indebtedness Documents or Junior Lien Indebtedness Documents (or
any replacements, substitutions, extensions or renewals thereof) or pursuant to
which such Indebtedness is issued where such amendment, modification or
supplement provides for the following or which has any of the following effects:





--------------------------------------------------------------------------------



(a) increases the overall principal amount of any such Indebtedness (other than,
in the case of the Prudential Financing, any amounts expressly permitted under
such definition) or increases the amount of any single scheduled installment of
principal or interest;
(b) (i) shortens or accelerates the date upon which any installment of principal
or interest becomes due (other than, in the case of the Prudential Financing, to
the extent expressly permitted under such definition) or (ii) adds any
additional mandatory redemption provisions;
(c) shortens the final maturity date of such Indebtedness or otherwise
accelerates the amortization schedule with respect to such Indebtedness;
(d) increases the rate of interest accruing on such Indebtedness (other than in
the case of the Prudential Financing);
(e) provides for the payment of additional fees or increases existing fees or
changes any profit sharing arrangements to the detriment of the Borrower or any
Loan Party (other than, in the case of the Prudential Financing, customary fees
for such Indebtedness);
(f) exclusive of the Prudential Financing (which is governed by Section 7.17),
amends or modifies any financial or negative covenant (or covenant which
prohibits or restricts the Borrower or any of its Restricted Subsidiaries from
taking certain actions) in a manner which is more onerous or more restrictive in
any material respect to the Borrower or such Restricted Subsidiary or which is
otherwise materially adverse to the Borrower, its Restricted Subsidiaries and/or
the Lenders or, in the case of any such covenant, which places material
additional restrictions on the Borrower or such Restricted Subsidiary or which
requires the Borrower or such Restricted Subsidiary to comply with more
restrictive financial ratios or which requires the Borrower to better its
financial performance, in each case from that set forth in the existing
applicable covenants in the Subordinated Indebtedness Documents, the Junior Lien
Indebtedness Documents or the applicable covenants in this Agreement; or
(g) exclusive of the Prudential Financing (which is governed by Section 7.17),
amends, modifies or adds any affirmative covenant in a manner which (a) when
taken as a whole, is materially adverse to the Borrower, its Restricted
Subsidiaries and/or the Lenders or (b) is more onerous than the existing
applicable covenant in the Subordinated Indebtedness Documents, the Junior Lien
Indebtedness Documents or the applicable covenant in this Agreement.
Section 7.13.  Government Regulation.
The Borrower shall not, and shall not permit any Subsidiary to (a) be or become
subject at any time to any law, regulation, or list of any government agency
(including, without limitation, the U.S. Office of Foreign Asset Control list)
that prohibits or limits any Lender from making any Credit Extension to the
Borrower or from otherwise conducting business with the Borrower, or (b) fail to
provide documentary and other evidence of any Subsidiary’s identity as may be
requested by any Lender at any time to enable such Lender to verify such
Subsidiary’s





--------------------------------------------------------------------------------



identity or to comply with any applicable law or regulation, including, without
limitation, Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318.
Section 7.14.  Use of Proceeds.
The Borrower will not request any Credit Extension, and the Borrower shall not
use, and the Borrower shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Credit Extension (i) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto. The Borrower will not request any Credit Extension with the intent, or
for the purpose, of using the proceeds of such Credit Extension to purchase or
otherwise acquire delinquent property tax receivables.
Section 7.15. Contingent Obligations.
The Borrower will not, nor will it permit any Restricted Subsidiary to, make or
suffer to exist any Contingent Obligation (including, without limitation, any
Contingent Obligation with respect to the obligations of a Subsidiary), except
(i) by endorsement of instruments for deposit or collection in the ordinary
course of business, (ii) the Reimbursement Obligations, (iii) any guaranty of
the Secured Obligations, (iv) any liability of the Borrower or the Guarantors
under the Loan Documents or the “Transaction Documents” (as defined in the
Prudential Senior Secured Note Agreement), (v) Contingent Obligations in respect
of customary indemnification and purchase price adjustment obligations incurred
in connection with acquisitions or sales of assets, (vi) customary corporate
indemnification obligations under charter documents, indemnification agreements
with officers and directors and underwriting agreements and (vii) any liability
under any Indebtedness permitted by Section 7.1 (it being acknowledged and
agreed that none of the Borrower, the Guarantors or the Domestic Subsidiaries
shall make or shall suffer to exist any Contingent Obligation in respect of
Indebtedness of Foreign Subsidiaries), except to the extent permitted as
Investments under Section 7.4.
Section 7.16. Liquidity. [Reserved].
During the four-month period ending on February 25, 2019, the Borrower shall not
permit the sum of (i) the unused Revolving Commitments (excluding an amount
equal to the unused Revolving Commitments of the 2019 Revolving Lenders) plus
(ii) the aggregate unencumbered and unrestricted cash of the Borrower and
Restricted Subsidiaries located in the United States and Costa Rica to be less
than the sum of (1) the outstanding principal amount of all Revolving Loans held
by 2019 Revolving Lenders plus (2) the outstanding principal amount of the Term
A-2 Loan.
Section 7.17. Most Favored Lender Status.





--------------------------------------------------------------------------------



If at any time any of the Prudential Financing, or any agreement or document
related to the Prudential Financing or any Principal Credit Facility of the
Borrower, includes (i) any covenant, event of default or similar provision that
is not provided for in this Agreement, or (ii) any covenant, event of default or
similar provision that is more restrictive than the same or similar covenant,
event of default or similar provision provided in this Agreement (all such
provisions described in the foregoing clauses (i) or (ii) of this Section 7.17
being referred to as the “Most Favored Covenants”), then (a) such Most Favored
Covenant shall immediately and automatically be incorporated by reference in
this Agreement as if set forth fully herein, mutatis mutandis, and no such
provision may thereafter be waived, amended or modified under this Agreement
except pursuant to the provisions of Section 10.2, and (b) the Borrower shall
promptly, and in any event within five (5) Business Days after entering into any
such Most Favored Covenant, so advise the Administrative Agent (for distribution
to the Lenders) in writing. Thereafter, upon the request of the Required
Lenders, the Borrower shall enter into an amendment to this Agreement with the
Administrative Agent and the Required Lenders evidencing the incorporation of
such Most Favored Covenant, it being agreed that any failure to make such
request or to enter into any such amendment shall in no way qualify or limit the
incorporation by reference described in clause (a) of the immediately preceding
sentence.


ARTICLE VIII
EVENTS OF DEFAULT


Section 8.1.  Events of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default”:
(a) Nonpayment of (i) principal of any Loan when due, (ii) any Reimbursement
Obligation within two (2) Business Days after the same becomes due, or (iii)
interest upon any Loan or any Commitment Fee, any fees in respect of Letters of
Credit or other Obligations under any of the Loan Documents within five (5)
Business Days after such interest, fee or other Obligation becomes due; or
(b) Any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Restricted Subsidiaries to the Lenders or the Agents
under or in connection with this Agreement, any Credit Extension, or any
certificate or written information delivered in connection with this Agreement
or any other Loan Document shall be false in any material respect on the date as
of which made or deemed made; or
(c) The breach by the Borrower of any of the terms or provisions of Section 5.1,
Section 5.2, Section 5.9, Section 5.10, Section 5.11, ARTICLE VI or ARTICLE VII
(other than Section 7.17); or
(d) The breach by the Borrower (other than a breach which constitutes an Event
of Default under another Section of this ARTICLE VIII) of any of the terms or
provisions of (i) this Agreement or (ii) any other Loan Document (beyond the
applicable grace period with respect





--------------------------------------------------------------------------------



thereto, if any), in each case which is not remedied within thirty (30) days
after the earlier to occur of (x) written notice from the Administrative Agent
or any Lender to the Borrower or (y) an Authorized Officer otherwise becomes
aware of any such breach; or
(e) Failure of the Borrower or any of its Restricted Subsidiaries to pay when
due any Material Indebtedness (subject to any applicable grace period with
respect thereto, if any, set forth in the Material Indebtedness Agreement
evidencing such Material Indebtedness) which failure has not been (i) timely
cured or (ii) waived in writing by the requisite holders of such Material
Indebtedness; or the default by the Borrower or any of its Restricted
Subsidiaries in the performance (beyond the applicable grace period with respect
thereto, if any) of any term, provision or condition contained in any Material
Indebtedness Agreement or any other event shall occur or condition exist
thereunder and such default has not been (x) timely cured or (y) waived in
writing by the requisite holders of the Material Indebtedness in respect thereof
and the effect of such default, event or condition is to cause, or to permit the
holder(s) of such Material Indebtedness or the lender(s) under any Material
Indebtedness Agreement to cause, such Material Indebtedness to become due prior
to its stated maturity or any commitment to lend under any Material Indebtedness
Agreement to be terminated prior to its stated expiration date; or any Material
Indebtedness of the Borrower or any of its Restricted Subsidiaries shall be
declared to be due and payable or required to be prepaid or repurchased (other
than by a regularly scheduled payment) prior to the stated maturity thereof; or
the Borrower or any of its Restricted Subsidiaries shall not pay, or admit in
writing its inability to pay, its debts generally as they become due; or
(f) The Borrower or any of its Restricted Subsidiaries shall (i) have an order
for relief entered with respect to it under the Federal bankruptcy laws as now
or hereafter in effect, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any Substantial Portion of its Property, (iv) institute any proceeding seeking
an order for relief under the Federal bankruptcy laws as now or hereafter in
effect or seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or fail to file an answer or other
pleading denying the material allegations of any such proceeding filed against
it, (v) take any corporate or partnership action to authorize or effect any of
the foregoing actions set forth in this clause (f) or (vi) fail to contest in
good faith any appointment or proceeding described in clause (g) immediately
below; or
(g) Without the application, approval or consent of the Borrower or any of its
Restricted Subsidiaries, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or any of its Restricted
Subsidiaries or any Substantial Portion of its Property, or a proceeding
described in Section 8.1(f)(iv) shall be instituted against the Borrower or any
of its Restricted Subsidiaries and such appointment continues undischarged or
such proceeding continues undismissed or unstayed for a period of 60 consecutive
days; or





--------------------------------------------------------------------------------



(h) Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Borrower and its Restricted Subsidiaries which, when taken
together with all other Property of the Borrower and its Restricted Subsidiaries
so condemned, seized, appropriated, or taken custody or control of, during the
twelve month period ending with the month in which any such action occurs,
constitutes a Substantial Portion; or
(i) The Borrower or any of its Restricted Subsidiaries shall fail within 30 days
to pay, bond or otherwise discharge one or more (i) judgments or orders for the
payment of money in excess of $10,000,000 (or the equivalent thereof in
currencies other than Dollars) in the aggregate, or (ii) nonmonetary judgments
or orders which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect, which judgment(s), in any such case, is/are
not stayed on appeal or otherwise being appropriately contested in good faith or
otherwise not covered by a creditworthy insurer or indemnitor; or
(j) Any Reportable Event shall occur in connection with any Plan, which could
reasonably be expected to result in a liability to the Borrower or any other
member of the Controlled Group exceeding $10,000,000; or
(k) The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA, if as a result of such reorganization or termination the aggregate annual
contributions of the Borrower and the other members of the Controlled Group
(taken as a whole) to all Multiemployer Plans which are then in reorganization
or being terminated have been or will be increased, in the aggregate, over the
amounts contributed to such Multiemployer Plans for the respective plan years of
such Multiemployer Plans immediately preceding the plan year in which the
reorganization or termination occurs by an amount exceeding $10,000,000; or
(l) The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred, within the
meaning of Section 4201 of ERISA, withdrawal liability to such Multiemployer
Plan in an amount which, when aggregated with all other amounts required to be
paid to Multiemployer Plans by the Borrower or any other member of the
Controlled Group as withdrawal liability (determined as of the date of such
notification), exceeds $10,000,000 or requires payments exceeding $10,000,000
per annum; or
(m) Any Change of Control shall occur or exist; or
(n) Nonpayment by the Borrower or any Restricted Subsidiary of any Rate
Management Obligation, when due or the breach by the Borrower or any Restricted
Subsidiary of any term, provision or condition contained in any Rate Management
Transaction or any transaction of the type described in the definition of “Rate
Management Transactions,” whether or not any Lender or Affiliate of a Lender is
a party thereto; or





--------------------------------------------------------------------------------



(o) The Borrower or any of its Restricted Subsidiaries shall violate any
Environmental Law, which has resulted in liability to the Borrower or any of its
Restricted Subsidiaries in an amount equal to $10,000,000 or more, which
liability is not paid, bonded or otherwise discharged within 45 days or which is
not stayed on appeal and being appropriately contested in good faith; or
(p) This Agreement (including amendments and supplements hereto), the Guaranty
Agreement (including amendments and supplements thereto) or any Collateral
Document (including amendments and supplements thereto) shall fail to remain in
full force or effect or any action shall be taken to assert the invalidity or
unenforceability of (including any action taken on the part of the Borrower or
its Restricted Subsidiaries to assert such invalidity or unenforceability of),
or which results in the invalidity or unenforceability of, any such Loan
Document, or any Collateral Document shall, other than as permitted thereby,
fail to create or maintain for any reason a valid and perfected security
interest in any collateral purported to be covered thereby.
Section 8.2.  Acceleration.
(a) If any Event of Default described in Section 8.1(f) or Section 8.1(g) occurs
with respect to the Borrower or any Restricted Subsidiary, the obligations of
the Lenders to make Loans hereunder and the obligation and power of the Issuing
Bank to issue Letters of Credit shall automatically terminate and the
Obligations shall immediately become due and payable without any election or
action on the part of either Agent, the Issuing Bank or any Lender, and the
Borrower will be and become thereby unconditionally obligated, without any
further notice, act or demand, to pay the Administrative Agent an amount in
immediately available funds, which funds shall be held in the LC Collateral
Account, equal to the difference of (x) the amount of LC Exposure at such time
less (y) the amount or deposit in the LC Collateral Account at such time which
is free and clear of all rights and claims of third parties and has not been
applied against the Obligations (the “Collateral Shortfall Amount”). If any
other Event of Default occurs, the Required Lenders (or the Administrative Agent
with the consent of the Required Lenders) may (a) terminate or suspend the
obligations of the Lenders to make Loans hereunder and the obligation and power
of the Issuing Bank to issue Letters of Credit, or declare the Obligations to be
due and payable, or both, whereupon the Obligations shall become immediately due
and payable, without presentment, demand, protest or notice of any kind, all of
which the Borrower hereby expressly waives and (b) upon notice to the Borrower
and in addition to the continuing right to demand payment of all amounts payable
under this Agreement, make demand on the Borrower to pay, and the Borrower will
forthwith upon such demand and without any further notice or act pay to the
Administrative Agent the Collateral Shortfall Amount which funds shall be
deposited in the LC Collateral Account.
(b) If at any time while any Event of Default is continuing, the Administrative
Agent determines that the Collateral Shortfall Amount at such time is greater
than zero, the Administrative Agent may make demand on the Borrower to pay, and
the Borrower will, forthwith upon such demand and without any further notice or
act, pay to the Administrative Agent the Collateral Shortfall Amount, which
funds shall be deposited in the LC Collateral Account.





--------------------------------------------------------------------------------



(c) The Agents may at any time or from time to time after funds are deposited in
the LC Collateral Account, subject to the terms of the Intercreditor Agreement,
apply such funds to the payment of the Obligations and any other amounts as
shall from time to time have become due and payable by the Borrower to the
Lenders or the Issuing Bank under the Loan Documents.
(d) At any time while any Event of Default is continuing, neither the Borrower
nor any Person claiming on behalf of or through the Borrower shall have any
right to withdraw any of the funds held in the LC Collateral Account. After all
of the Obligations have been indefeasibly paid in full and the Aggregate
Revolving Loan Commitment has been terminated, any funds remaining in the LC
Collateral Account shall be returned by the Collateral Agent to the Borrower or
paid to whomever may be legally entitled thereto at such time, including
pursuant to the Intercreditor Agreement.
(e) If, after acceleration of the maturity of the Obligations or termination of
the obligations of the Lenders to make Loans and the obligation and power of the
Issuing Bank to issue Letters of Credit hereunder as a result of any Event of
Default (other than any Event of Default as described in Section 8.1(f) or
Section 8.1(g) with respect to the Borrower) and before any judgment or decree
for the payment of the Obligations due shall have been obtained or entered, the
Required Lenders (in their sole discretion) shall so direct, the Administrative
Agent shall, by notice to the Borrower, rescind and annul such acceleration
and/or termination.
(f) All proceeds from each sale of, or other realization upon, all or any part
of the Collateral during the existence of an Event of Default shall be applied
pursuant to, and in accordance with, the Pledge and Security Agreement.
ARTICLE IX 
THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT
Section 9.1.  Appointment; Nature of Relationship.
SunTrustTruist Bank is hereby appointed by each of the Lenders as its
contractual representative as Administrative Agent and Collateral Agent
hereunder and under each other Loan Document, and each of the Lenders authorizes
each of the Agents to enter into the Intercreditor Agreement, on behalf of such
Lender (each Lender hereby agreeing to be bound by the terms of the
Intercreditor Agreement, as if it were a party thereto, with the Holders of
Prudential Note Obligations to be intended third-party beneficiaries of such
agreement) and each of the Lenders irrevocably authorizes each of the Agents to
act as the contractual representative of such Lender with the rights and duties
expressly set forth herein and in the other Loan Documents. Each Agent agrees to
act as such contractual representative upon the express conditions contained in
this ARTICLE IX. Notwithstanding the use of the defined terms “Administrative
Agent” or “Collateral Agent”, it is expressly understood and agreed that the
Agents shall not have any fiduciary responsibilities to any of the Secured
Parties by reason of this Agreement or any other Loan Document and that the
Agents are merely acting as the contractual representatives of the Lenders with
only those duties as are expressly set forth in this Agreement and the other
Loan Documents. In their capacity as the Lenders’ contractual





--------------------------------------------------------------------------------



representatives, (i) neither Agent hereby assumes any fiduciary duties to any of
the Secured Parties, (ii) the Collateral Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
New York Uniform Commercial Code and (iii) each Agent is acting as an
independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Loan Documents. Each of the
Lenders, for itself and on behalf of its Affiliates as Holders of Obligations,
hereby agrees to assert no claim against either Agent on any agency theory or
any other theory of liability for breach of fiduciary duty, all of which claims
each Holder of Obligations hereby waives. Except as expressly set forth herein,
neither Agent shall have any duty to disclose, nor shall either Agent be liable
for the failure to disclose, any information relating to the Borrower or any
other Loan Party that is communicated to or obtained by the bank serving as such
Agent or any of its Affiliates in any capacity.
Section 9.2.  Powers.
Each Agent shall have and may exercise such powers under the Loan Documents as
are specifically delegated to the such Agent by the terms of each thereof,
together with such powers as are reasonably incidental thereto. Neither Agent
shall have any implied duties or fiduciary duties to the Lenders, or any
obligation to the Lenders to take any action thereunder except any action
specifically provided by the Loan Documents to be taken by such Agent.
Section 9.3.  General Immunity.
Neither Agent nor any of their Related Parties shall be liable to the Borrower,
or any Lender or Holder of Obligations for any action taken or omitted to be
taken by it or them hereunder or under any other Loan Document or in connection
herewith or therewith except to the extent such action or inaction is determined
in a final, non-appealable judgment by a court of competent jurisdiction to have
arisen from the gross negligence or willful misconduct of such Person.
Section 9.4.  No Responsibility for Loans, Recitals, Etc.
Neither Agent nor any of their Related Parties shall be responsible for or have
any duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any Borrowing; (b)
the performance or observance of any of the covenants or agreements of any
obligor under any Loan Document, including, without limitation, any agreement by
an obligor to furnish information directly to each Lender; (c) the satisfaction
of any condition specified in ARTICLE III, except receipt of items required to
be delivered solely to the Administrative Agent; (d) the existence or possible
existence of any Default or Event of Default; (e) the validity, enforceability,
effectiveness, sufficiency or genuineness of any Loan Document or any other
instrument or writing furnished in connection therewith; (f) the value,
sufficiency, creation, perfection or priority of any Lien in any Collateral; or
(g) the financial condition of the Borrower or any guarantor of any of the
Obligations or of any of the Borrower's or any such guarantor's respective
Subsidiaries. Neither Agent shall have any duty to disclose to the Lenders
information that is not required to be furnished by the





--------------------------------------------------------------------------------



Borrower to such Agent at such time, but is voluntarily furnished by the
Borrower to such Agent (either in its capacity as an Agent or in its individual
capacity).
Section 9.5.  Action on Instructions of Lenders.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, hereunder and under any other Loan Document in accordance with
written instructions signed by the Required Lenders (or all of the Lenders in
the event that and to the extent that this Agreement expressly requires such),
and such instructions and any action taken or failure to act pursuant thereto
shall be binding on all of the Lenders. The Lenders hereby acknowledge that
neither Agent shall be under any duty to take any discretionary action permitted
to be taken by it pursuant to the provisions of this Agreement or any other Loan
Document unless it shall be requested in writing to do so by the Required
Lenders (or all of the Lenders in the event that and to the extent that this
Agreement expressly requires such) or is otherwise required by the Intercreditor
Agreement. Each Agent shall be fully justified in failing or refusing to take
any action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.
Section 9.6.  Employment of Agents and Counsel.
Each Agent may execute any of its duties as Agent hereunder and under any other
Loan Document by or through employees, agents, and attorneys in fact and shall
not be answerable to the Lenders, except as to money or securities received by
it or its authorized agents, for the default or misconduct of any such agents or
attorneys in fact selected by it with reasonable care. Each Agent shall be
entitled to advice of counsel concerning the contractual arrangement between
such Agent and the Lenders and all matters pertaining to such Agent's duties
hereunder and under any other Loan Document.
Section 9.7.  Reliance on Documents; Counsel.
Each Agent shall be entitled to rely upon any Note, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex, electronic mail
message, statement, paper or document reasonably believed by it to be genuine
and correct and to have been signed or sent by the proper person or persons,
and, in respect to legal matters, upon the opinion of counsel reasonably
selected by such Agent, which counsel may be employees of such Agent. For
purposes of determining compliance with the conditions specified in Section 3.1
and Section 3.2, each Lender that has signed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the applicable date specifying
its objection thereto.





--------------------------------------------------------------------------------



Section 9.8.  Agent’s Reimbursement and Indemnification.
The Lenders agree to reimburse and indemnify each Agent ratably in proportion to
the Lenders’ Pro Rata Share (i) for any amounts not reimbursed by the Borrower
for which such Agent is entitled to reimbursement by the Borrower under the Loan
Documents, (ii) for any other expenses incurred by such Agent on behalf of the
Lenders, in connection with the preparation, execution, delivery, administration
and enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by such Agent in connection with any dispute between such
Agent and any Lender or between two or more of the Lenders) and (iii) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against such Agent in any way relating to or
arising out of the Loan Documents or any other document delivered in connection
therewith or the transactions contemplated thereby (including, without
limitation, for any such amounts incurred by or asserted against such Agent in
connection with any dispute between such Agent and any Lender or between two or
more of the Lenders), or the enforcement of any of the terms of the Loan
Documents or of any such other documents, provided that (i) no Lender shall be
liable for any of the foregoing to the extent any of the foregoing is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the such Agent and
(ii) any indemnification required pursuant to Section 2.20(e) and Section
10.4(d) shall, notwithstanding the provisions of this Section, be paid by the
relevant Lender in accordance with the provisions thereof. The obligations of
the Lenders under this Section shall survive payment of the Secured Obligations
and termination of this Agreement.
Section 9.9.  Notice of Default.
No Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default hereunder unless such Agent has received written
notice from a Lender or the Borrower referring to this Agreement describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that either Agent receives such a notice, such Agent
shall give prompt notice thereof to the Lenders.
Section 9.10.  Rights as a Lender.
In the event either Agent is a Lender, such Agent shall have the same rights and
powers hereunder and under any other Loan Document with respect to its Revolving
Commitment and its Credit Extensions as any Lender and may exercise the same as
though it were not an Agent, and the term “Lender” or “Lenders” shall, at any
time when an Agent is a Lender, unless the context otherwise indicates, include
such Agent in its individual capacity. Each Agent and its Affiliates may accept
deposits from, lend money to, and generally engage in any kind of trust, debt,
equity or other transaction, in addition to those contemplated by this Agreement
or any other Loan Document, with the Borrower or any of its Subsidiaries in
which the Borrower or such Subsidiary is not restricted hereby from engaging
with any other Person. Neither Agent, in its individual capacity, is obligated
to remain a Lender.





--------------------------------------------------------------------------------



Section 9.11.  Lender Credit Decision.
Each Lender acknowledges that it has, independently and without reliance upon
either Agent, the Arrangers or any other Lender and based on the financial
statements prepared by the Borrower and such other documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and the other Loan Documents. Each Lender also acknowledges
that it will, independently and without reliance upon either Agent, the
Arrangers or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement and the other Loan Documents.
Section 9.12.  Successor Administrative Agent.
The Administrative Agent (i) may resign at any time by giving written notice
thereof to the Lenders and the Borrower and (ii), if the Total Exposure (as
defined below) of the Administrative Agent and its Affiliates (in each case in
their capacity as a Lender) is less than 7.5%, the Required Lenders may require
the Administrative Agent to resign, such resignation to be effective upon the
appointment of a successor Administrative Agent or, if no successor
Administrative Agent has been appointed, forty-five (45) days after the retiring
Administrative Agent gives notice of its intention to resign or the Required
Lenders have requested such resignation. Upon any such resignation, the Required
Lenders shall have the right to appoint, in consultation with the Borrower, on
behalf of the Borrower and the Lenders, a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders within thirty days after the resigning Administrative Agent's giving
notice of its intention to resign, then the resigning Administrative Agent may
appoint, on behalf of the Borrower and the Lenders, a successor Administrative
Agent. Notwithstanding the previous sentence, the Administrative Agent may at
any time without the consent of the Borrower or any Lender, appoint any of its
Affiliates which is a commercial bank as a successor Administrative Agent
hereunder. If the Administrative Agent has resigned and no successor
Administrative Agent has been appointed, the Lenders may perform all the duties
of the Administrative Agent hereunder and the Borrower shall make all payments
in respect of the Obligations to the applicable Lender and for all other
purposes shall deal directly with the Lenders. No successor Administrative Agent
shall be deemed to be appointed hereunder until such successor Administrative
Agent has accepted the appointment. Any such successor Administrative Agent
shall be a commercial bank having capital and retained earnings of at least
$100,000,000. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the resigning Administrative Agent. Upon the
effectiveness of the resignation of the Administrative Agent, the resigning
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the Loan Documents. After the effectiveness of the
resignation of an Administrative Agent, the provisions of this ARTICLE IX shall
continue in effect for the benefit of such Administrative Agent in respect of
any actions taken or omitted to be taken by it while it was acting as the
Administrative Agent hereunder and under the other Loan Documents. In the event
that there is a successor to the Administrative Agent by merger, or the
Administrative Agent assigns its duties





--------------------------------------------------------------------------------



and obligations to an Affiliate pursuant to this Section, then the term “Base
Rate” as used in this Agreement shall mean the prime rate, base rate or other
analogous rate of the new Administrative Agent. The term “Total Exposure” shall
mean, at any time of determination with respect to the Revolving Commitment and
Term Loans held by the Administrative Agent and its Affiliates (in their
capacity as a Lender), the quotient (expressed as a percentage) of: (x) the sum
of such Lenders’ Revolving Commitments (or if the Revolving Commitments have
been terminated or expired or the Revolving Loans have been declared to be due
and payable, such Lenders’ Revolving Credit Exposure) plus the outstanding
principal amount of Term Loans of such Lenders divided by (y) the sum of all
Lenders’ Revolving Commitments (or if such Revolving Commitments have been
terminated or expired or the Revolving Loans have been declared to be due and
payable, the Revolving Credit Exposure of all Lenders) plus the outstanding
principal amount of Term Loans of such Lenders.
Section 9.13.  Delegation to Affiliates.
The Borrower and the Lenders agree that each Agent may delegate any of its
duties under this Agreement to any of its Affiliates. Any such Affiliate (and
such Affiliate's directors, officers, agents and employees) which performs
duties in connection with this Agreement shall be entitled to the same benefits
of the indemnification, waiver and other protective provisions to which such
Agent is entitled under ARTICLE IX and ARTICLE X.
Section 9.14.  Co-Agents, Documentation Agent, Syndication Agent.
None of the Lenders, if any, identified in this Agreement as a “co-agent”,
“documentation agent” or “syndication agent” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
such Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to such
Lenders as it makes with respect to the Administrative Agent in Section 9.11.
Section 9.15.  Collateral Documents.
(a) Each Lender and the Administrative Agent authorizes the Collateral Agent to
enter into each of the Collateral Documents to which it is a party and to take
all action contemplated by such documents. Each Lender agrees that no Secured
Parties (other than the Collateral Agent) shall have the right individually to
seek to realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Collateral Agent for the benefit of the Secured Parties upon the terms of
the Collateral Documents and the Intercreditor Agreement.
(b) In the event that any Collateral is hereafter pledged by any Person as
collateral security for the Secured Obligations, the Collateral Agent is hereby
authorized (subject to the terms of the Intercreditor Agreement) to execute and
deliver on behalf of the Secured Parties any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Collateral Agent on behalf of the Secured Parties.





--------------------------------------------------------------------------------



(c) Subject to the terms of the Intercreditor Agreement, the Lenders and the
Administrative Agent hereby authorize the Collateral Agent, at its option and in
its discretion, to release any Lien granted to or held by the Collateral Agent
upon any Collateral (i) upon termination of the Revolving Commitments and
payment and satisfaction of all of the Obligations (other than contingent
indemnity obligations, Banking Services Obligations and Rate Management
Obligations) at any time arising under or in respect of this Agreement or the
Loan Documents or the transactions contemplated hereby or thereby; (ii) as
permitted by, but only in accordance with, the terms of the applicable Loan
Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder. Upon request by the Collateral Agent at any time, the Lenders
and the Administrative Agent will confirm in writing the Collateral Agent's
authority to release particular types or items of Collateral pursuant to this
Section.
(d) Upon any sale or transfer of assets constituting Collateral which is
permitted pursuant to the terms of any Loan Document (other than sales or
transfers between the Borrower and its Restricted Subsidiaries or between or
among such Restricted Subsidiaries), or consented to in writing by the Required
Lenders or all of the Lenders, as applicable, and upon at least five (5)
Business Days' prior written request by the Borrower to the Collateral Agent,
the Collateral Agent shall (and is hereby irrevocably authorized by the Lenders
and the Administrative Agent to), subject to the terms of the Intercreditor
Agreement, execute such documents as may be necessary to evidence the release of
the Liens granted to the Collateral Agent for the benefit of the Secured Parties
herein or pursuant hereto upon the Collateral that was sold or transferred;
provided, however, that (i) the Collateral Agent shall not be required to
execute any such document on terms which, in the Collateral Agent's opinion,
would expose the Collateral Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Secured Obligations or any Liens upon (or obligations of the Borrower
or any Restricted Subsidiary in respect of) all interests retained by the
Borrower or any Restricted Subsidiary, including (without limitation) the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral.
(e) Each Lender hereby directs, in accordance with the terms of this Agreement,
the Agents: (i) to release any Guarantor from its obligations under the Guaranty
Agreement and any Collateral Document (including the release of any Lien granted
by such Guarantor under any such Collateral Document) in connection with the
designation of such Guarantor as an Unrestricted Subsidiary pursuant to the
definition of “Unrestricted Subsidiary”, (ii) to release the capital stock or
other equity interests of a Restricted Subsidiary that is pledged pursuant to
the Pledge and Security Agreement in connection with the designation of such
Restricted Subsidiary as an Unrestricted Subsidiary pursuant to the definition
of “Unrestricted Subsidiary” and (iii) to execute and deliver or file or
authorize the filing of such documents, statements and instruments and do such
other things as are necessary to release such Guarantor from such obligations
(and to release such Liens) pursuant to this clause (e) promptly upon the
effectiveness of any such release. Upon request by any Agent at any time, the
Lenders shall confirm in writing each Agent’s authority to release the
applicable Guarantor pursuant to this clause (e).





--------------------------------------------------------------------------------



(f) No agreement shall amend, modify or otherwise affect the rights or duties of
the Collateral Agent without the prior written consent of the Collateral Agent.
Section 9.16.  Reports.
Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of either Agent; (b) neither Agent (i) makes any
representation or warranty, express or implied, as to the completeness or
accuracy of any Report or any of the information contained therein or any
inaccuracy or omission contained in or relating to a Report nor (ii) shall be
liable for any information contained in any Report; (c) the Reports are not
comprehensive audits or examinations, and that any Person performing any field
examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel and that the Agents undertake
no obligation to update, correct or supplement the Reports; (d) it will keep all
Reports confidential and strictly for its internal use, not share the Report
with any Loan Party or any other Person except as otherwise permitted pursuant
to this Agreement; and (e) without limiting the generality of any other
indemnification provision contained in this Agreement, it will pay and protect,
and indemnify, defend, and hold the Agents and any such other Person preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including reasonable attorney fees) incurred
by as the direct or indirect result of any third parties who might obtain all or
part of any Report through the indemnifying Lender.
Section 9.17.  Withholding Tax.
To the extent required by any applicable law, the Administrative Agent may
withhold from any interest payment to any Lender an amount equivalent to any
applicable withholding tax. If the Internal Revenue Service or any authority of
the United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold tax from amounts paid to or for the account of
any Lender (because the appropriate form was not delivered, was not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstances that rendered the exemption from, or reduction of,
withholding tax ineffective, or for any other reason), such Lender shall
indemnify the Administrative Agent (to the extent that the Administrative Agent
has not already been reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax or otherwise, including penalties
and interest, together with all expenses incurred, including legal expenses,
allocated staff costs and any out of pocket expenses.
Section 9.18.  Administrative Agent May File Proofs of Claim.
(a) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made





--------------------------------------------------------------------------------



any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:
(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans or Revolving Credit Exposure and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Bank, the Swingline Lender and the Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the Issuing Bank, the Swingline Lender and the Administrative Agent
and its agents and counsel and all other amounts due the Lenders, the Issuing
Bank, the Swingline Lender and the Administrative Agent under Section 10.3)
allowed in such judicial proceeding; and
(ii)  to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and
(b) Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, the Swingline Lender and the Issuing Bank to make such payments to
the Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders, the Swingline Lender and the
Issuing Bank, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 10.3.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, the
Swingline Lender or the Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.
ARTICLE X
MISCELLANEOUS
Section 10.1.  Notices.
(a) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications to any party
herein to be effective shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:


To the Borrower:
3111350 Camino Del Rio Northde la Reina
Suite 103100





--------------------------------------------------------------------------------



San Diego, California 92108
Attention: Chief Financial Officer
Telecopy Number: 858-309-6998


To the Administrative Agent:
SunTrustTruist Bank
3333 Peachtree Road
7th Floor
Atlanta, Georgia 30326
Attention: Paula MuellerHays Wood
TelecopyTelephone Number: (404) 439836-
73905879


With a copy to:
SunTrustTruist Bank
Agency Services
303 Peachtree Street, N. E./ 25th Floor
Atlanta, Georgia 30308
Attention: Mr. Doug Weltz
Telecopy Number: (404) 495-2170


and


Alston & Bird LLP
1201 West Peachtree Street
Atlanta, Georgia 30309
Attention: Rick D. Blumen, Esq.
Telecopy: (404) 253-8366


To the Issuing Bank:
SunTrustTruist Bank
25 Park Place, N. E./Mail Code 3706
Atlanta, Georgia 30303
Attention: Letter of Credit Department
Telecopy Number: (404) 588-8129


To the Swingline Lender:
SunTrustTruist Bank
Agency Services
303 Peachtree Street, N.E./25th Floor
Atlanta, Georgia 30308
Attention: Mr. Doug Weltz
Telecopy Number: (404) 221-2001


To any other Lender: 





--------------------------------------------------------------------------------



the address set forth in the Administrative Questionnaire or the Assignment and
Acceptance Agreement executed by such Lender


Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent, the Issuing Bank or the Swingline Lender shall not be effective until
actually received by such Person at its address specified in this Section 10.1.


(b) Any agreement of the Administrative Agent, the Issuing Bank and the Lenders
herein to receive certain notices by telephone, facsimile or other electronic
transmission is solely for the convenience and at the request of the Borrower.
The Administrative Agent, the Issuing Bank and the Lenders shall be entitled to
rely on the authority of any Person purporting to be a Person authorized by the
Borrower to give such notice and the Administrative Agent, the Issuing Bank and
the Lenders shall not have any liability to the Borrower or other Person on
account of any action taken or not taken by the Administrative Agent, the
Issuing Bank and the Lenders in reliance upon such telephonic or facsimile
notice. The obligation of the Borrower to repay the Loans and all other
Obligations hereunder shall not be affected in any way or to any extent by any
failure of the Administrative Agent, the Issuing Bank and the Lenders to receive
written confirmation of any telephonic or facsimile notice or the receipt by the
Administrative Agent, the Issuing Bank and the Lenders of a confirmation which
is at variance with the terms understood by the Administrative Agent, the
Issuing Bank and the Lenders to be contained in any such telephonic or facsimile
notice.
(c) Notices and other communications to the Lenders, the Swingline Lender and
the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Administrative Agent, provided that the foregoing shall
not apply to notices to any Lender, the Swingline Lender or the Issuing Bank
pursuant to ARTICLE II unless such Lender, the Swingline Lender, the Issuing
Bank, as applicable, and Administrative Agent have agreed to receive notices
under such Section by electronic communication and have agreed to the procedures
governing such communications. The Administrative Agent or Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
(d) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or





--------------------------------------------------------------------------------



communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.
Section 10.2.  Waiver; Amendments.
(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or any other Loan Document,
and no course of dealing between the Borrower and the Administrative Agent or
any Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by law. No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 10.2, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default or
Event of Default at the time.
(b) Except as provided in Section 2.24 with respect to any Incremental Facility
Amendment or Section 2.25 with respect to any Extension, no amendment or waiver
of any provision of this Agreement or the other Loan Documents, nor consent to
any departure by the Borrower therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Borrower and the Required Lenders
or the Borrower and the Administrative Agent with the consent of the Required
Lenders and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, that no such
supplemental agreement shall, without the consent of the Supermajority Lenders,
amend or otherwise modify the definition of Estimated Remaining Collections or
the methods and assumptions used in calculating Estimated Remaining Collections;
provided, further that no amendment or waiver shall: (i) increase the Commitment
of any Lender without the written consent of such Lender, (ii) reduce the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender directly affected thereby, (iii) postpone the date fixed for any
scheduled payment of any principal (excluding any mandatory prepayment) of, or
interest on, any Loan or LC Disbursement or any fees hereunder or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date for
the termination or reduction of any Commitment, without the written consent of
each Lender directly affected thereby, (iv) change Section 2.21(b)





--------------------------------------------------------------------------------



or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section 10.2 or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender; (vi) release the Borrower or, except as otherwise expressly permitted
hereunder, any Guarantor, or limit the liability of the Borrower under the Loan
Documents or any such Guarantor under any guaranty agreement, without the
written consent of each Lender (it being understood that the creation of a class
of unrestricted or similarly designated Subsidiaries approved by the Required
Lenders which class would not be required to guaranty the Obligations shall not
be considered a release of any Guarantor); (vii) release all or substantially
all of the Collateral securing any of the Obligations or agree to subordinate
any Lien in such Collateral to any other creditor of the Borrower or any
Subsidiary, without the written consent of each Lender; (viii) subordinate the
Loans to any other Indebtedness without the consent of all Lenders; (ix)
increase the aggregate of all Commitments (other than pursuant to Section
2.24(a)) without the consent of all of the Lenders; or (x) change Section 7.2 of
the Security Agreement (or the defined terms therein) in a manner that would
alter the sharing of payments required thereby without the written consent of
each Lender (or Affiliate of such Lender) directly and adversely affected
thereby; provided further, that no such agreement shall amend, modify or
otherwise affect the rights, duties or obligations of the Administrative Agent,
the Swingline Lender or the Issuing Bank without the prior written consent of
such Person. Notwithstanding anything contained herein to the contrary, (x) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that (I) the Commitment of such Defaulting
Lender may not be increased or extended without the consent of such Defaulting
Lender and (II) subject in all respects to Section 2.23, no amendment or waiver
shall reduce the principal amount of any Loan or reduce the rate of interest on
any Loan, in each case, owing to a Defaulting Lender, without the consent of
such Defaulting Lender and (y) this Agreement may be amended and restated
without the consent of any Lender (but with the consent of the Borrower and the
Administrative Agent) if, upon giving effect to such amendment and restatement,
such Lender shall no longer be a party to this Agreement (as so amended and
restated), the Commitments of such Lender shall have terminated (but such Lender
shall continue to be entitled to the benefits of Section 2.18(a), Section 2.20,
Section 2.20(a) and Section 10.3), such Lender shall have no other commitment or
other obligation hereunder and shall have been paid in full all principal,
interest and other amounts owing to it or accrued for its account under this
Agreement. Notwithstanding anything herein or otherwise to the contrary, any
Event of Default occurring hereunder shall continue to exist (and shall be
deemed to be continuing) until such time as such Event of Default is waived in
writing in accordance with the terms of this Section notwithstanding (i) any
attempted cure or other action taken by the Borrower or any other Person
subsequent to the occurrence of such Event of Default or (ii) any action taken
or omitted to be taken by the Administrative Agent or any Lender prior to or
subsequent to the occurrence of such Event of Default (other than the granting
of a waiver in writing in accordance with the terms of this Section).
Section 10.3.  Expenses; Indemnification.





--------------------------------------------------------------------------------



(a) The Borrower shall reimburse the Agents and the Arrangers for any reasonable
costs, internal charges and out-of-pocket expenses (including reasonable
attorneys' and paralegals’ fees and time charges of attorneys for each Agent,
which attorneys may be employees of such Agent and expenses of and fees for
other advisors and professionals engaged by such Agent or the Arrangers) paid or
incurred by any Agent or the Arrangers in connection with the investigation,
preparation, negotiation, documentation, execution, delivery, syndication,
distribution (including, without limitation, via the internet), review,
amendment, modification and administration of the Loan Documents. The Borrower
also agrees to reimburse the Agents, the Arrangers, the Issuing Bank and the
Lenders for any reasonable costs, internal charges and out-of-pocket expenses
(including reasonable attorneys' and paralegals’ fees and time charges and
expenses of attorneys and paralegals for the Agents, the Arrangers, the Issuing
Bank and the Lenders, which attorneys and paralegals may be employees of the
Agents, the Arrangers, the Issuing Bank or the Lenders) paid or incurred by the
Agents, the Arrangers, the Issuing Bank or any Lender in connection with (i) the
collection and enforcement of the Loan Documents and (ii) any workout,
restructuring or negotiations in respect of any of the Obligations. Expenses
being reimbursed by the Borrower under this Section include, without limitation,
the cost and expense of obtaining the field examination contemplated by Section
5.7 and the preparation of Reports described in the following sentence based on
the fees charged by a third party retained by either Agent or the internally
allocated fees for each Person employed by such Agent with respect to each field
examination. The Borrower acknowledges that from time to time either Agent may
prepare and may distribute to the Lenders (but shall have no obligation or duty
to prepare or to distribute to the Lenders) certain audit reports (the
“Reports”) pertaining to the Borrower’s assets for internal use by the Agents
from information furnished to them by or on behalf of the Borrower, after either
such Agent has exercised its rights of inspection pursuant to this Agreement.
(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender, the Swingline Lender and the Issuing Bank, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities, penalties and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) the use by any Person of any information or materials obtained by
or through SyndTrak or other internet web sites, (iv) any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any liability with
respect to Environmental Laws related in any way to the





--------------------------------------------------------------------------------



Borrower or any of its Subsidiaries, or (v) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
(c) The Borrower shall pay, and hold the Administrative Agent, the Issuing Bank,
the Swingline Lender and each of the Lenders harmless from and against, any and
all present and future stamp, documentary, and other similar taxes with respect
to this Agreement and any other Loan Documents, any collateral described
therein, or any payments due thereunder, and save the Administrative Agent and
each Lender harmless from and against any and all liabilities with respect to or
resulting from any delay or omission to pay such taxes.
(d) To the extent that the Borrower fails to pay any amount required to be paid
to the Administrative Agent, the Issuing Bank or the Swingline Lender under
clauses (a), (b) or (c) of this Section 10.3, each Lender severally agrees to
pay to the Administrative Agent, the Issuing Bank or the Swingline Lender, as
the case may be, such Lender’s Pro Rata Share (determined as of the time that
the unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.
(e) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to actual
or direct damages) arising out of, in connection with or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the transactions contemplated herein or therein, any Loan or
any Letter of Credit or the use of proceeds thereof. No Indemnitee referred to
in paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
(f) All amounts due under this Section 10.3 shall be payable promptly after
written demand therefor.
Section 10.4.  Successors and Assigns.
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the





--------------------------------------------------------------------------------



Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it); provided that (in each
case with respect to either Facility) any such assignment shall be subject to
the following conditions:
(i) Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it (in each case with
respect to either Facility) or contemporaneous assignments to related Approved
Funds that equal at least the amount specified in paragraph (b)(i)(B) of this
Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B) in any case not described in Section 10.4(b)(i)(A), the aggregate amount of
the Commitment (which for this purpose includes Loans and Revolving Credit
Exposure outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans and Revolving Credit
Exposure of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Acceptance, as of the Trade Date) shall not be less than
$3,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided that the
Borrower shall be deemed to have consented to any such lower amount unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof.
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations





--------------------------------------------------------------------------------



under this Agreement with respect to the Loans, Revolving Credit Exposure or the
Commitments assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 10.4(b)(i)(B) and, in addition:
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and


(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) the
Revolving Facility or any unfunded Commitments with respect to the Term Loan
Facility if such assignment is to a Person that is not a Lender with a
Commitment in respect of such Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender, or (ii) any Term Loans to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund; and


(C) the consent of the Issuing Bank and Swingline Lender (not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Facility.


(iv) Assignment and Acceptance. The parties to each assignment shall deliver to
the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500 (except in the case of an assignment by
a Lender to an Affiliate of such Lender); provided that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment, (C) an Administrative Questionnaire unless the
assignee is already a Lender and (D) the documents required under Section 2.20
if such assignee is a Foreign Lender.
(v) No Assignment to Borrower. No such assignment shall be made to (A) the
Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).
(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.





--------------------------------------------------------------------------------



(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Bank, the Swingline Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swingline Loans in
accordance with its Applicable Revolver Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 2.18 and Section 10.3 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section 10.4. If the consent of the Borrower to an
assignment is required hereunder (including a consent to an assignment which
does not meet the minimum assignment thresholds specified above), the Borrower
shall be deemed to have given its consent five (5) Business Days after the date
notice thereof has actually been delivered by the assigning Lender (through the
Administrative Agent) to the Borrower, unless such consent is expressly refused
by the Borrower prior to such fifth Business Day.


(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Atlanta, GeorgiaCharlotte,
North Carolina a copy





--------------------------------------------------------------------------------



of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans and Revolving Credit
Exposure owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by any Lender at any reasonable time and from
time to time upon reasonable prior notice; information contained in the Register
shall also be available for inspection by the Borrower at any reasonable time
and from time to time upon reasonable prior notice. In establishing and
maintaining the Register, the Administrative Agent shall serve as the Borrower’s
agent solely for tax purposes and solely with respect to the actions described
in this Section, and the Borrower hereby agrees that, to the extent
SunTrustTruist Bank serves in such capacity, SunTrustTruist Bank and its
officers, directors, employees, agents, sub-agents and affiliates shall
constitute an “Indemnitee” for purposes of Section 10.3.
(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, the Issuing Bank or the Swingline Lender
sell participations to any Person (other than a natural person, the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders, the Issuing Bank and the Swingline Lender
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 2.20(e)
with respect to any payments made by such Lender to its Participant(s).
(e) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 10.2(b) that
affects such Participant. The Borrower agrees that each Participant shall be
entitled to the benefits of Section 2.18 and Section 2.20 (subject to the
requirements and limitations therein, including the requirements under Section
2.20(g) (it being understood that the documentation required under Section
2.20(g) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Section 2.25 and Section 2.27 as if it were an
assignee under clause (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Section 2.18 and Section 2.20, with respect to
any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each





--------------------------------------------------------------------------------



Lender that sells a participation agrees, at the Borrower's request and expense,
to use reasonable efforts to cooperate with the Borrower to effectuate the
provisions of Section 2.27 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.8 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.21(c) as though it were a Lender. Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or to any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
Section 10.5.  Performance of Obligations.
The Borrower agrees that the Collateral Agent may, but shall have no obligation
to (i) at any time, pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against any Collateral and (ii)
after the occurrence and during the continuance of a Default make any other
payment or perform any act required of the Borrower under any Loan Document or
take any other action which the Collateral Agent in its discretion deems
necessary or desirable to protect or preserve the Collateral, including, without
limitation, any action to (x) effect any repairs or obtain any insurance called
for by the terms of any of the Loan Documents and to pay all or any part of the
premiums therefor and the costs thereof and (y) pay any rents payable by the
Borrower which are more than 30 days past due, or as to which the landlord has
given notice of termination, under any lease. The Collateral Agent shall use its
best efforts to give the Borrower notice of any action taken under this Section
prior to the taking of such action or promptly thereafter provided the failure
to give such notice shall not affect the Borrower's obligations in respect
thereof. The Borrower agrees to pay the Collateral Agent, upon demand, the
principal amount of all funds advanced by the Collateral Agent under this
Section, together with interest thereon at the rate from time to time applicable
to Base Rate Loans from the date of such advance until the outstanding principal
balance thereof is paid in





--------------------------------------------------------------------------------



full. If the Borrower fails to make payment in respect of any such advance under
this Section within one (1) Business Day after the date the Borrower receives
written demand therefor from the Collateral Agent, the Collateral Agent shall
promptly notify each Lender and each Lender agrees that it shall thereupon make
available to the Collateral Agent, in Dollars in immediately available funds,
the amount equal to such Lender's Pro Rata Share of such advance. If such funds
are not made available to the Collateral Agent by such Lender within one (1)
Business Day after the Collateral Agent's demand therefor, the Collateral Agent
will be entitled to recover any such amount from such Lender together with
interest thereon at the Federal Funds Rate for each day during the period
commencing on the date of such demand and ending on the date such amount is
received. The failure of any Lender to make available to the Administrative
Agent its Pro Rata Share of any such unreimbursed advance under this Section
shall neither relieve any other Lender of its obligation hereunder to make
available to the Collateral Agent such other Lender's Pro Rata Share of such
advance on the date such payment is to be made nor increase the obligation of
any other Lender to make such payment to the Collateral Agent. All outstanding
principal of, and interest on, advances made under this Section shall constitute
Obligations secured by the Collateral until paid in full by the Borrower
Section 10.6. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement and the other Loan Documents and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Loan Document
(except, as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof) of the State of New York.
(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of the United States District
Court of the Southern District of New York, and of the Supreme Court of the
State of New York sitting in New York county and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York court or, to the extent permitted by applicable law, such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or its properties in the courts of any jurisdiction.
(c) The Borrower irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section 10.4(a) and brought in any
court referred to in paragraph (b) of this Section 10.4(a). Each of the parties
hereto irrevocably waives, to the fullest





--------------------------------------------------------------------------------



extent permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
(d) Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 10.1. Nothing in this Agreement or
in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.
Section 10.7.  WAIVER OF JURY TRIAL.
EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
Section 10.8.  Right of Setoff.
If an Event of Default shall have occurred and be continuing, or if any Loan
Party shall have become insolvent, however evidenced, each Lender (including the
Swingline Lender), the Issuing Bank, and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held, and other obligations (in whatever currency) at any time owing, by
such Lender, the Issuing Bank or any such Affiliate, to or for the credit or the
account of any Loan Party against any and all of the obligations of the Loan
Parties now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the Issuing Bank or their respective Affiliates,
irrespective of whether or not such Lender, the Issuing Bank or Affiliate shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Loan Parties may be contingent or unmatured or
are owed to a branch, office or Affiliate of such Lender or the Issuing Bank
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff hereunder or under any other Loan
Document, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.23 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Bank, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in





--------------------------------------------------------------------------------



reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, the Issuing Bank and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the Issuing
Bank or their respective Affiliates may have. Each Lender and the Issuing Bank
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.
Section 10.9.  Counterparts; Integration.
This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by telecopy or by email, in
pdf format), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. This Agreement, the Fee Letter, the
other Loan Documents, and any separate letter agreement(s) relating to any fees
payable to the Administrative Agent constitute the entire agreement among the
parties hereto and thereto regarding the subject matters hereof and thereof and
supersede all prior agreements and understandings, oral or written, regarding
such subject matters. Delivery of an executed counterpart of a signature page of
this Agreement and any other Loan Document by telecopy or by email, in pdf
format, shall be effective as delivery of a manually executed counterpart of
this Agreement or such other Loan Document.
Section 10.10.  Survival.
All covenants, agreements, representations and warranties made by the Borrower
herein, in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Section 2.18(a), Section 2.19, Section 2.20 and Section 10.3
and ARTICLE IX shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. All
representations and warranties made herein, in the Loan Documents in the
certificates, reports, notices, and other documents delivered pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
other Loan Documents, and the making of the Loans and the issuance of the
Letters of Credit.





--------------------------------------------------------------------------------



Section 10.11.  Severability.
Any provision of this Agreement or any other Loan Document held to be illegal,
invalid or unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof or thereof; and the illegality, invalidity or unenforceability
of a particular provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
Section 10.12.  Confidentiality.
The Administrative Agent and each Lender agrees to hold any Confidential
Information (as hereinafter defined) which it may receive from the Borrower in
connection with this Agreement in confidence, except for disclosure (i) to its
Affiliates and to the Agents and any other Lender and their respective
Affiliates in connection with the transactions contemplated by this Agreement
(provided that such parties are informed of the confidential nature of the
Confidential Information and are instructed to keep such Confidential
Information confidential), (ii) to legal counsel, accountants, and other
professional advisors to such Lender or to a Transferee (as defined below) in
connection with the transactions contemplated by this Agreement (provided that
such parties are informed of the confidential nature of the Confidential
Information and are instructed to keep such Confidential Information
confidential), (iii) to regulatory agencies or authorities purporting to have
jurisdiction over the Loan Parties (including bank examiners and any
self-regulatory authority such as the National Association of Insurance
Commissioners) upon request or as required by law, (iv) subject to the proviso
below, to any Person as requested pursuant to or as required by law, regulation,
or legal process, (v) to its direct or indirect contractual counterparties and
prospective counterparties in swap agreements related to the Credit Extensions
or to legal counsel, accountants and other professional advisors to such
counterparties when provided for such purposes, (vi) permitted by the last
sentence of this Section, (vii) to rating agencies if requested or required by
such agencies in connection with a rating relating to the Credit Extensions
hereunder, (viii) the CUSIP Service Bureau or any similar organization and (ix)
in connection with enforcement of the rights and remedies of the Agents or any
Lender under the Loan Documents to the extent such disclosure is necessary or
appropriate to pursue such enforcement in a commercially reasonable manner;
provided that, in the case of subsection (iv) to the extent permitted by
applicable law, the Administrative Agent or relevant Lender to whom the
disclosure request or requirement is made, agrees to use its commercially
reasonable efforts to promptly notify the Borrower of such request or
requirement so that the Borrower may (a) seek an appropriate protective order or
other appropriate order at the Borrower’s sole cost and expense and/or (b) waive
compliance with this proviso (it being understood and agreed that if the
Borrower does not have the right to obtain such an order or if the Borrower does
not commence procedures to obtain such a protective order within five (5)
Business Days of receipt of such notice, the Administrative Agent and Lenders’
compliance with this proviso shall be deemed to have been waived with respect to
such disclosure). Without limiting Section 10.9, the Borrower agrees that the
terms of this Section shall set forth the entire agreement between the Borrower
and each Lender (including the Agents) with respect to any Confidential
Information previously or hereafter received by such Lender in connection with
this





--------------------------------------------------------------------------------



Agreement, and this Section shall supersede any and all prior confidentiality
agreements entered into by such Lender with respect to such Confidential
Information. As used in this Section, “Confidential Information” means any
information or material regarding the business operations, procedures, methods
and plans of the Borrower and its Subsidiaries, any financial data, proposed
transaction or financing structures, information relating to the Receivables or
the Receivables Portfolios, and all reports (other than copies of reports filed
with the Securities and Exchange Commission) and other information provided
pursuant to Section 5.1, together with all notes, analyses, compilations,
studies and other documents to the extent they contain or otherwise reflect such
information; provided that “Confidential Information” shall not include any such
information which (i) is generally available to the public at the time it is
provided by, or on behalf of, the Borrower or any Subsidiary, (ii) was known to
the intended recipient prior to such information being disclosed to either Agent
or any Lender and/or (iii) is independently developed by or for the Agents or
any Lender. The Borrower authorizes each Lender to disclose to any Participant
or Eligible Assignee or any other Person acquiring an interest in the Loan
Documents by operation of law (each a “Transferee”) and any prospective
Transferee any and all information in such Lender’s possession concerning the
creditworthiness of the Borrower and its Subsidiaries, including without
limitation any information contained in any Reports; provided that each
Transferee and prospective Transferee agrees to be bound by this Section.
Section 10.13.  Interest Rate Limitation.
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which may be treated as interest on such Loan under applicable law
(collectively, the “Charges”), shall exceed the maximum lawful rate of interest
(the “Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by a Lender holding such Loan in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
Section 10.13 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Rate to the date of repayment, shall have been
received by such Lender.
Section 10.14.  Waiver of Effect of Corporate Seal.
The Borrower represents and warrants that neither it nor any other Loan Party is
required to affix its corporate seal to this Agreement or any other Loan
Document pursuant to any applicable law or any of its respective charter or
organizational documents, agrees that this Agreement is delivered by Borrower
under seal and waives any shortening of the statute of limitations that may
result from not affixing the corporate seal to this Agreement or such other Loan
Documents.





--------------------------------------------------------------------------------



Section 10.15.  Patriot Act/Beneficial Ownership.
The Administrative Agent and each Lender hereby notifies the Loan Parties that
pursuant to (a) the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the Patriot Act and
(b) the Beneficial Ownership Regulation, it is required to obtain a Beneficial
Ownership Certification. Each Loan Party shall, and shall cause each of its
Subsidiaries to, provide to the extent commercially reasonable, such information
and take such other actions as are reasonably requested by the Administrative
Agent or any Lender in order to assist the Administrative Agent and the Lenders
in maintaining compliance with the Patriot Act and the Beneficial Ownership
Regulation.
Section 10.16.  Independence of Covenants.
All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or condition exists.
Section 10.17.  No Advisory or Fiduciary Relationship.
In connection with all aspects of the transactions contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Lenders and the Arrangers are arm’s-length commercial transactions between
the Borrower and its Affiliates, on the one hand, and the Administrative Agent,
the Lenders and the Arrangers, on the other hand, (B) the Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Administrative Agent, the Lenders and each Arrangers is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and (B)
neither the Administrative Agent nor any Lender or Arranger has any obligation
to the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, each Lender and
each Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor any Lender or Arrangers
has any obligation to disclose any of such interests to the Borrower or any of
its Affiliates. To the fullest extent permitted by law, the Borrower hereby
waives and releases





--------------------------------------------------------------------------------



any claims that it may have against the Administrative Agent or any Lender or
either Arranger with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
Section 10.18.  Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEAAffected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEAthe applicable
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and
(b) the effects of any Bail-in Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEAAffected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of Write-Down and Conversion Powers.
For purposes of this Agreement:
“Affected Financial Institution” shall mean (a) any EEA Financial Institution or
(b) any UK Financial Institution.
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.
“Bail-In Legislation” shall mean, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as





--------------------------------------------------------------------------------



amended from time to time) and any other law, regulation or rule applicable in
the United Kingdom relating to the resolution of unsound or failing banks,
investment firms or other financial institutions or their affiliates (other than
through liquidation, administration or other insolvency proceedings).
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent;
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Resolution Authority” shall mean an EEA Resolution Authority or, with respect
to any UK Financial Institution, a UK Resolution Authority.
“UK Financial Institution” shall mean any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended from time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person falling within
IFPRU 11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.
“UK Resolution Authority” shall mean the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Write-Down and Conversion Powers” shall mean, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised





--------------------------------------------------------------------------------



under it or to suspend any obligation in respect of that liability or any of the
powers under that Bail-In Legislation that are related to or ancillary to any of
those powers.
Section 10.19.  Flood Insurance Matters.
Each of the parties hereto acknowledges and agrees that any increase, extension
or renewal of any of the Loans or any other credit facility subject to this
Agreement (including any increase pursuant to Section 2.24 or extension pursuant
to Section 2.25) shall be subject to (and conditioned upon) the prior delivery
of all flood hazard determination certifications with respect to each Mortgaged
Property, acknowledgments and evidence of flood insurance and other
flood-related documentation with respect to any improvement on a Mortgaged
Property located in a Flood Hazard Area as required by applicable law and as
reasonably required by the Agents and the Lenders. To the extent reasonably
necessary to comply or cause compliance with this Section 10.19, each Lender may
engage directly with the Loan Parties to obtain any required information or
engage in any required due diligence.
Section 10.20.  Acknowledgement Regarding Any Supported QFCs.
To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Rate Management Obligations or any other agreement or instrument
that is a QFC (such support, “QFC Credit Support” and each such QFC a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):
(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.





--------------------------------------------------------------------------------



As used in this Section 10.20, the following terms have the following meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following:
(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §47.3(b); or
(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
Section 10.21.  Electronic Signatures.
The words “execution,” “execute,” “signed,” “signature,” and words of like
import in or related to this Agreement or any other document to be signed in
connection with this Agreement and the transactions contemplated hereby shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.


(remainder of page left intentionally blank)






--------------------------------------------------------------------------------



Annex B
Schedules I, II and III
See attached.






--------------------------------------------------------------------------------



Schedule I


APPLICABLE MARGIN AND APPLICABLE PERCENTAGE
(Revolving Loans, Term Loan A-3 and Term Loan A-4)
        
Pricing
Level


Cash Flow Leverage Ratio


Applicable Margin for Eurodollar Loans


Applicable Margin for Base Rate Loans


Applicable Percentage for Commitment Fee


I


Less than 1.00:1.00






2.50% per annum


1.50% per annum


0.30% per annum


II


Less than 1.50:1.00 but greater than or equal to 1.00:1.00




2.75% per annum


1.75% per annum


0.35% per annum


III


Greater than or equal to 1.50:1.00




3.00% per annum


2.00% per annum


0.40% per annum









--------------------------------------------------------------------------------



Schedule II


TERM LOAN AMOUNTS AND ADDITIONAL TERM LOAN A-4 COMMITMENT AMOUNTS OF INCREASING
LENDERS, EXTENDING LENDERS AND NON-EXTENDING LENDERS




Extending Lenders:

LenderAggregate Outstanding Principal Amount of Term Loan A-3 of Existing Lender
Converting to Term Loan A-4 on the Amendment No. 5 Effective DateAdditional Term
Loan A-4 Commitment of Increasing LendersTotal Term Loan A-4 (as of the
Amendment No. 5 Effective Date after funding on such date)TRUIST
BANK$11,876,077.18$2,578,287.62$14,454,364.80BANK OF AMERICA,
N.A.$11,876,077.18$2,578,287.62$14,454,364.80FIFTH THIRD BANK, NATIONAL
ASSOCIATION$5,268,795.94$1,779,937.03$7,048,732.97ING CAPITAL
LLC$6,068,947.92$131,052.08$6,200,000.00REGIONS
BANK$40,544,183.49$15,127,827.66$55,672,011.15MUFG UNION BANK,
N.A.$3,634,480.04$789,675.97$4,424,156.01DNB CAPITAL
LLC$20,272,091.74$427,908.26$20,700,000.00UMPQUA BANK$10,358,109.77(not an
Increasing Lender)$10,358,109.77ZIONS BANCORPORATION, N.A. (f/k/a N.A.), d/b/a
CALIFORNIA BANK & TRUST$5,082,503.27(not an Increasing
Lender)$5,082,503.27FLAGSTAR BANK$19,765,289.43(not an Increasing
Lender)$19,765,289.43BANC OF
CALIFORNIA$12,479,721.54$1,399,144.26$13,878,865.80WOODFOREST NATIONAL
BANK$3,953,057.87(not an Increasing Lender)$3,953,057.87CATHAY
BANK$1,385,335.00(not an Increasing Lender)$1,385,335.00BANK LEUMI
USA$3,345,981.13(not an Increasing Lender)$3,345,981.13Total - Extending Lenders
$155,910,651.50


$24,812,120.50


$180,722,772.00








--------------------------------------------------------------------------------





Non-Extending Lenders:

Lender
Aggregate Outstanding Principal Amount of Term Loan A-3 as of the Amendment No.
5 Effective Date1
CITIBANK, N.A.


$4,169,240.73


NORTHWEST BANK


$3,953,057.87


Total Non-Extending Lenders
$8,122,298.60























































___________________
1 To remain as Term Loan A-3 after giving effect to Amendment No. 5.
[SCHEDULE II]








--------------------------------------------------------------------------------



Schedule III


REVOLVING COMMITMENT AMOUNTS OF NEW LENDER,
INCREASING LENDERS, EXTENDING LENDERS AND NON-EXTENDING LENDERS


New Lender:



2023 Revolving Lender2023 Revolving Commitment AmountCITIZENS BANK,
N.A.$75,000,000



2023 Revolving Lenders (i.e., Extending Revolving Lenders):

2023 Revolving Lender2023 Revolving Commitment AmountTRUIST
BANK$125,700,332.11BANK OF AMERICA, N.A.$125,700,332.12FIFTH THIRD BANK,
NATIONAL ASSOCIATION$112,151,267.03ING CAPITAL LLC$93,300,000.00REGIONS
BANK$34,327,988.85MUFG UNION BANK, N.A.$79,613,275.19CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH$75,000,000.00DNB CAPITAL LLC$45,000,000.00UMPQUA
BANK$51,041,666.67ZIONS BANCORPORATION, N.A. (f/k/a N.A.), d/b/a CALIFORNIA BANK
& TRUST$37,380,952.00MORGAN STANLEY BANK, N.A.$55,000,000.00FLAGSTAR
BANK$15,000,000.00BANC OF CALIFORNIA$11,121,134.20WOODFOREST NATIONAL
BANK$20,000,000.00CATHAY BANK$13,164,285.70BANK LEUMI USA$10,767,857.14CTBC BANK
CORP. (USA)$10,000,000.00TOTAL (**Includes both New Lender & Extending Revolving
Lender)$989,269,091.01




--------------------------------------------------------------------------------



2021 Revolving Lenders (i.e., Non-Extending Revolving Lenders):



2021 Revolving Lender2021 Revolving Commitment AmountCIBC
BANK$30,000,000.00CITIBANK, N.A.$43,749,999.98PACIFIC PREMIER (f/k/a OPUS
BANK)$20,000,000.00WESTERN ALLIANCE BANCORPORATION$25,000,000.00CHANG HWA
COMMERCIAL BANK, LTD., NEW YORK BRANCH$19,345,238.10TOTAL$138,095,238.08







--------------------------------------------------------------------------------



Annex C
Schedules 2.22, 4.14 and 4.20 to Amended Credit Agreement
Schedule 2.22 – Existing Letters of Credit
Schedule 4.14 – Subsidiaries
Schedule 4.20 – Material Agreements








--------------------------------------------------------------------------------



Annex D
Exhibit E-5
See attached.






--------------------------------------------------------------------------------



EXHIBIT E-5


FORM OF TERM NOTE A-4
[______ __], 2020
ENCORE CAPITAL GROUP, INC., a Delaware corporation (the “Borrower”), promises to
pay to the order of [_______] or its registered assigns (the “Lender”) the
aggregate unpaid principal amount of the Term Loan A-4 made by the Lender to
Borrower pursuant to the Agreement (as hereinafter defined), in immediately
available funds at the place specified pursuant to Article II of the Agreement,
together with interest on the unpaid principal amount hereof at the rates and on
the dates set forth in the Agreement. The Borrower shall pay, in Dollars, the
principal of and accrued and unpaid interest on the Term Loan A-4 of the Lender
in full on the Term Loan A-4 Maturity Date and shall make such mandatory
payments as are required to be made under the terms of Article II of the
Agreement.
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of the Term Loan A-4 made by the Lender and the date and amount of
each principal payment hereunder.
This Term Note A-4 (this “Note”) is a Term Note A-4 issued pursuant to, and is
entitled to the benefits of, the Third Amended and Restated Credit Agreement,
dated as of December 20, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Agreement”), among the Borrower, the several
banks and other financial institutions and lenders from time to time party
thereto, as lenders, Truist Bank, successor by merger to SunTrust Bank, as
administrative agent for the lenders (the “Administrative Agent”), as collateral
agent for the Secured Parties (the “Collateral Agent”), as issuing bank and
swingline lender, and the other agents party thereto, to which Agreement
reference is hereby made for a statement of the terms and conditions governing
this Note, including the terms and conditions under which this Note may be
prepaid or its maturity date accelerated. Capitalized terms used herein and not
otherwise defined herein are used with the meanings attributed to them in the
Agreement.
This Note is equally and ratably secured by the Collateral Documents. Reference
is hereby made to the Collateral Documents for a description of the collateral
thereby mortgaged, warranted, bargained, sold, released, conveyed, assigned,
transferred, pledged and hypothecated, the nature and extent of the security for
this Note, the rights of the holder of this Note and the Collateral Agent in
respect of such security and otherwise.
This Note shall be governed by, and construed in accordance with, the internal
laws, but without regard to the conflict of law provisions, of the State of New
York, but giving effect to federal laws applicable to national banks.










--------------------------------------------------------------------------------







ENCORE CAPITAL GROUP, INC.,
as Borrower


By: ___________________________________
Name:
Title:








--------------------------------------------------------------------------------



SCHEDULE OF TERM LOAN A-4 AND PAYMENTS OF PRINCIPAL
TO
TERM NOTE A-4 OF ENCORE CAPITAL GROUP, INC.






Date
Principal Amount of Term Loan A-4Principal Amount Paid


Unpaid Balance








